Exhibit 10.4

 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) made this 24th day of
February, 2014 by and between 530 Chestnut Realty L.L.C., a New Jersey limited
liability company, having an address c/o Mack-Cali Realty Corporation, 343
Thornall Street, Edison; New Jersey 08837-2206 (“Seller”) and H’Y2 530 Chestnut
Ridge, LLC a Delaware limited liability company, having an address at c/o
Keystone Property Group, One Presidential Boulevard, Suite 300, Bala Cynwyd,
Pennsylvania 19004 (“Purchaser”).

 

In consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Definitions.  For purposes of
this Agreement, the following capitalized terms have the meanings set forth in
this Section 1.1:

 

“Assignment” has the meaning ascribed to such term in Section 10.3(d) and shall
be in the form attached hereto as Exhibit A.

 

“Assignment of Leases” has the meaning ascribed to such term in
Section 10.3(c) and shall be in the form attached hereto as Exhibit B.

 

“Authorities” means the various federal, state and local governmental and
quasigovernmental bodies or agencies having jurisdiction over the Real Property
and Improvements, or any portion thereof.

 

“Bill of Sale” has the meaning ascribed to such term in Section 10.3(b) and
shall be in the form attached hereto as Exhibit C.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.

 

“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(g) and shall be in the form attached hereto as Exhibit I.

 

“Certifying Person” has the meaning ascribed to such term in Section 4.3(a).

 

“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.

 

“Closing Date” means the date on which the Closing of the transaction
contemplated hereby actually occurs.

 

--------------------------------------------------------------------------------


 

“Closing Statement” has the meaning ascribed to such term in Section 10.4(b).

 

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 5.3, 5.4, 7.5, 8.1 8.2, 8.3, 10.4, 10.6, 11.1, 11.2, 12.1,
Article XIV, 16.1, 18.2 and 18.9, and any other provisions which pursuant to
their terms survives the Closing hereunder.  If Purchaser or Seller consists of
more than one entity, then the Closing Surviving Obligations of such Purchaser
or Seller set forth in this Agreement shall only apply to such Purchaser or
Seller as to the portion of the Property it sells or purchases.

 

“Code” has the meaning ascribed to such term in Section 4.3.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
December 3, 2013 and amended December 13, 2013, by and between KPG Investments,
LLC and Mack-Cali Realty Corporation.

 

“Deed” has the meaning ascribed to such term in Section 10.3(a).

 

“Delinquent Rental” has the meaning ascribed to such term in Section 10.4(c).

 

“Documents” has the meaning ascribed to such term in Section 5.2(a).

 

“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.2.

 

“Effective Date” means the date of this Agreement first set forth above.

 

“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement with respect to or which otherwise pertains to or effects the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Purchaser, and as same have been amended, modified or supplemented
from time to time prior to the Effective Date, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49 U.S.C. §
1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, the
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. § 1321 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal Act (42
U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
§ 11001 et seq.), the Radon Gas and Indoor Air Quality Research Act of 1986 (42
U.S.C. § 7401 et seq.), the National Environmental Policy Act (42 U.S.C. § 4321
et seq.), the Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601
et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.)
(collectively, the “Environmental Statutes”), and any and all rules and
regulations which have become effective prior to the date of this Agreement
under any and all of the Environmental Statutes.

 

2

--------------------------------------------------------------------------------


 

“Escrow Agent” means First American Title Insurance Company, having an address
c/o Executive Realty Transfer, Inc., 1431 Sandy Circle, Narberth, PA 19072.

 

“Existing Survey” means Seller’s existing survey of the Real Property, dated
October 30, 1997, prepared by Parker Engineering and Surveyors, Inc., and
certified to 530 Chestnut Ridge Company, L.P. and others.

 

“Evaluation Period” has the meaning ascribed to such term in Section 5.1.

 

“Governmental Regulations” means all laws, statutes, ordinances, rules and
regulations of the Authorities applicable to Seller or the use or operation of
the Real Property or the Improvements or any portion thereof including but not
limited to the Environmental Laws.

 

“Hazardous Substances” means (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum products or
byproducts, polychlorinated biphenyls, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including, without limitation,
hazardous waste), hazardous air pollutant, hazardous substance, hazardous
chemical substance and mixture, toxic substance, pollutant, pollution, regulated
substance and contaminant, and (d) any other chemical, material or substance,
the use or presence of which, or exposure to the use or presence of which, is
prohibited, limited or regulated by any Environmental Laws.

 

“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property.

 

“KPG Purchasers” has the meaning ascribed to such term in Section 2.3.

 

“Lease Schedule” has the meaning ascribed to such term in Section 5.2(a) and is
attached hereto as Exhibit F.

 

“Leases” means all of the leases and other agreements with Tenants with respect
to the use and occupancy of the Real Property, together with all renewals and
modifications thereof, if any, all guaranties thereof, if any, and any new
leases and lease guaranties entered into after the Effective Date.

 

“Licensee Parties” has the meaning ascribed to such term in Section 5.1.

 

“Licenses and Permits” means, collectively, all of Seller’s right, title and
interest, to the extent assignable, in and to licenses, permits, certificates of
occupancy, approvals, dedications, subdivision maps and entitlements now or
hereafter issued, approved or granted by the Authorities in connection with the
Real Property and the Improvements, together with all renewals and modifications
thereof.

 

“Major Tenant” means any Tenant leasing in excess of 10,000 square feet of space
at the Real Property, in the aggregate, as listed on Exhibit J attached hereto.

 

“M-C Sellers” has the meaning ascribed thereto in Section 2.3.

 

3

--------------------------------------------------------------------------------


 

“New Tenant Costs” has the meaning ascribed to such term in Section 10.4(f).

 

“Operating Expenses” has the meaning ascribed to such term in Section 10.4(d).

 

“Other P&S Agreements” has the meaning ascribed thereto in Section 2.3.

 

“Other Properties” has the meaning ascribed thereto in Section 2.3.

 

“Permitted Exceptions” has the meaning ascribed to such term in Section 6.2(a).

 

“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).

 

“Personal Property” means all of Seller’s right, title and interest in and to
all equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal property attached to, appurtenant to, located in and
used exclusively in connection with the ownership or operation of the
Improvements and situated at the Real Property at the time of Closing, but
specifically excluding all personal property leased by Seller or owned by
tenants or others.

 

“Property” has the meaning ascribed to such term in Section 2.1.

 

“Proration Items” has the meaning ascribed to such term in Section 10.4(a).

 

“Purchase Price” has the meaning ascribed to such term in Section 3.1.

 

“Purchaser’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Purchaser; (ii) entity that, directly or
indirectly, controls, is controlled by or is under common control with Purchaser
and (iii) the heirs, executors, administrators, personal or legal
representatives, successors and assigns of any or all of the foregoing.

 

“Purchaser’s Information” has the meaning ascribed to such term in
Section 5.3(c).

 

“REA Party” means any entity that is a party to a reciprocal easement agreement,
cost sharing agreement, association agreement, declaration or other similar
agreement affecting the Property.

 

“Real Property” means that certain parcel of land located at 530 Chestnut Ridge
Road, Borough of Woodcliff Lake, New Jersey, as is more particularly described
on the legal description attached hereto as Exhibit D, together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.

 

“Rental” has the meaning ascribed to such term in Section 10.4(c).

 

“Scheduled Closing Date” means thirty (30) days after the expiration of the
Evaluation Period, subject to Seller’s and Purchaser’s right to adjourn the
Scheduled Closing Date for up to

 

4

--------------------------------------------------------------------------------


 

ten (10) days in accordance with the terms and conditions set forth in
Section 10.1 below, or such earlier or later date to which Purchaser and Seller
may hereafter agree in writing.

 

“Security Deposits” means all Tenant security deposits in the form of cash and
letters of credit, if any, held by Seller, as landlord (together with any
interest which has accrued thereon, but only to the extent such interest has
accrued for the account of the Tenant).

 

“Service Contracts” means all of Seller’s right, title and interest, to the
extent assignable, in all service agreements, maintenance contracts, equipment
leasing agreements, warranties, guarantees, bonds, open purchase orders and
other contracts for the provision of labor, services, materials or supplies
relating solely to the Real Property, Improvements or Personal Property and
under which Seller is currently paying for services rendered in connection with
the Property, as listed and described on Exhibit E  attached hereto, together
with all renewals, supplements, amendments and modifications thereof, and any
new such agreements entered into after the Effective Date, to the extent
permitted by Section 7.1.

 

“Seller’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Seller; (ii) entity in which Seller or any
past, present or future shareholder, partner, member, manager or owner of Seller
has or had an interest; (iii) entity that, directly or indirectly, controls, is
controlled by or is under common control with Seller and (iv) the heirs,
executors, administrators, personal or legal representatives, successors and
assigns of any or all of the foregoing.

 

“Significant Portion” means, for purposes of the casualty provisions set forth
in Article XI hereof, damage by fire or other casualty to the Real Property and
the Improvements or a portion thereof, the cost of which to repair would exceed
ten percent (10%) of the Purchase Price.

 

“SNDA” has the meaning ascribed to such term in Section 7.3.

 

“Survey Objection” has the meaning ascribed to such term in Section 6.1.

 

“Tenants” means the tenants or users of the Real Property and Improvements who
are parties to the Leases.

 

“Tenant Notice Letters” has the meaning ascribed to such term in
Section 10.2(e), and are to be delivered by Purchaser to Tenants pursuant to
Section 10.6.

 

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4, 12.1, Articles XIII and XIV,
16.1, 18.2 and 18.8, and any other provisions which pursuant to their terms
survive any termination of this Agreement.

 

“Title Commitment” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Company” means First American Title Insurance Company, through its agent,
Executive Realty Transfer, Inc.

 

“Title Objections” has the meaning ascribed to such term in Section 6.2(a).

 

5

--------------------------------------------------------------------------------


 

“To Seller’s Knowledge” or “Seller’s Knowledge” means the present actual (as
opposed to constructive or imputed) knowledge solely of Diane Chayes, Senior
Vice President, Leasing, and Dean Cingolani, First Vice President and regional
property manager for this Property, without any independent investigation or
inquiry whatsoever.

 

“Updated Survey” has the meaning ascribed to such term in Section 6.1.

 

Section 1.2                                    References; Exhibits and
Schedules.  Except as otherwise specifically indicated, all references in this
Agreement to Articles or Sections refer to Articles or Sections of this
Agreement, and all references to Exhibits or Schedules refer to Exhibits or
Schedules attached hereto, all of which Exhibits and Schedules are incorporated
into, and made a part of, this Agreement by reference. The words “herein,”
“hereof,” “hereinafter” and words and phrases of similar import refer to this
Agreement as a whole and not to any particular Section or Article.

 

ARTICLE II
AGREEMENT OF PURCHASE AND SALE

 

Section 2.1                                    Agreement.  Seller hereby agrees
to sell, convey and assign to Purchaser, and Purchaser hereby agrees to purchase
and accept from Seller, on the Closing Date and subject to the terms and
conditions of this Agreement, all of the following (collectively, the
“Property”):

 

(a)                                 the Real Property;

 

(b)                                 the Improvements;

 

(c)                                  the Personal Property;

 

(d)                                 all of Seller’s right, title and interest as
lessor in and to the Leases and, subject to the terms of the respective
applicable Leases, the Security Deposits;

 

(e)                                  to the extent assignable, the Service
Contracts and the Licenses and Permits; and

 

(f)                                   all of Seller’s right, title and interest,
to the extent assignable or transferable, in and to all other intangible rights,
titles, interests, privileges and appurtenances owned by Seller and related to
or used exclusively in connection with the ownership, use or operation of the
Real Property or the Improvements.

 

Section 2.2                                    Conversion.  Seller and Purchaser
recognize that they may each benefit from converting this Agreement into an
agreement of sale of the partnership or membership interests in the Seller. 
During the Evaluation Period, Seller and Purchaser shall analyze whether such
conversion is feasible and benefits both parties and, if both parties agree,
Seller and Purchaser shall terminate this Agreement as to the Property and enter
into an agreement of sale of partnership or membership interests of Seller with
respect to the Property.

 

Section 2.3                                    Other P&S Agreements.  Certain
affiliates of Seller listed on Schedule 2.3 (collectively, the “M-C Sellers”),
and certain affiliates of Purchaser listed on Schedule 2.3

 

6

--------------------------------------------------------------------------------


 

(collectively, the “KPG Purchasers”) have entered into various agreements of
sale and purchase, dated of even date herewith (the “Other P&S Agreements”),
with respect to the sale and purchase of certain land and the improvements
thereon listed on Schedule 2.3 (the “Other Properties”), which land and
improvements are more fully described in the applicable Other P&S Agreements. 
Notwithstanding anything to the contrary set forth in this Agreement, and except
in the event of a ROFO Election (as defined in Section 7.4), Purchaser has no
right or obligation to purchase, and Seller has no obligation to sell, the
Property unless there is a simultaneous sale and purchase of each and all of the
Other Properties pursuant to the Other P&S Agreements, it being the express
agreement and understanding of Purchaser and Seller that, as a material
inducement to Seller and Purchaser to enter into this Agreement, the M-C Sellers
and the KPG Purchasers have entered into the Other P&S Agreements pursuant to
which the KPG Purchasers have agreed to purchase, and the M-C Sellers have
agreed to sell, the Other Properties, subject to and in accordance with the
terms and conditions of the Other P&S Agreements.  Any termination of any Other
P&S Agreement, unless due to a ROFO Election, shall constitute a termination of
this Agreement.  Any breach of, or default under, any Other P&S Agreement shall
constitute a breach of, or default under, this Agreement.  Notwithstanding the
foregoing, if any Other P&S Agreement is terminated as a result of a ROFO
Election, then this Agreement shall continue to remain in full force and effect.

 

ARTICLE III
CONSIDERATION

 

Section 3.1                                    Purchase Price.  The purchase
price for the Property (the “Purchase Price”) shall be Seven Million Nine
Hundred Fifty Thousand Dollars and NO/100 Cents ($7,950,000.00) in lawful
currency of the United States of America.  No portion of the Purchase Price
shall be allocated to the Personal Property.

 

Section 3.2                                    Method of Payment of Purchase
Price.  No later than 3:00 p.m. Eastern Time on the Closing Date, subject to the
adjustments set forth in Section 10.4, Purchaser shall pay the Purchase Price
(less the Earnest Money Deposit), together with all other costs and amounts to
be paid by Purchaser at the Closing pursuant to the terms of this Agreement
(“Purchaser’s Costs”), by Federal Reserve wire transfer of immediately available
funds to the account of Escrow Agent. Escrow Agent, following authorization by
the parties prior to 4:00 p.m. Eastern Time on the Closing Date, shall (i) pay
to Seller by Federal Reserve wire transfer of immediately available funds to an
account designated by Seller, the Purchase Price less any costs or other amounts
to be paid by Seller at Closing pursuant to the terms of this Agreement,
(ii) pay to the appropriate payees out of the proceeds of Closing payable to
Seller all costs and amounts to be paid by Seller at Closing pursuant to the
terms of this Agreement, and (iii) pay Purchaser’s Costs to the appropriate
payees at Closing pursuant to the terms of this Agreement.

 

ARTICLE IV
EARNEST MONEY DEPOSIT
AND ESCROW INSTRUCTIONS

 

Section 4.1                                    The Initial Earnest Money
Deposit. Within two (2) Business Days after the Effective Date, Purchaser shall
deposit with the Escrow Agent, by Federal Reserve wire transfer of immediately
available funds, the sum of Sixty-Eight Thousand Eight Hundred Dollars

 

7

--------------------------------------------------------------------------------


 

and no/100 Cents ($68,800.00) as the initial earnest money deposit on account of
the Purchase Price (the “Initial Earnest Money Deposit”). TIME IS OF THE ESSENCE
with respect to the deposit of the Initial Earnest Money Deposit.

 

Section 4.2                                    Escrow Instructions and
Additional Deposit. The Initial Earnest Money Deposit, the Additional Deposit
(as defined below in this Section 4.2), and the Evaluation Period Extension
Deposit (as hereinafter defined in Section 5.1(b)) shall be held in escrow by
the Escrow Agent in an interest-bearing account, in accordance with the
provisions of Article XVII. (The Initial Earnest Money Deposit, Additional
Deposit and Evaluation Period Extension Deposit are hereinafter collectively and
individually referred to as the “Earnest Money Deposit”.) In the event this
Agreement is not terminated by Purchaser pursuant to the terms hereof by the end
of the Evaluation Period in accordance with the provisions of
Section 5.3(c) herein, then, (i) prior to the expiration of the Evaluation
Period, Purchaser shall deposit with the Escrow Agent, by Federal Reserve wire
transfer of immediately available funds, the additional sum of Two Hundred
Seventy-Five Thousand Two Hundred Dollars and no/100 Cents ($275,200.00) as an
additional earnest money deposit on account of the Purchase Price (the
“Additional Deposit”), and (ii) the Earnest Money Deposit and the interest
earned thereon shall become non-refundable to Purchaser except in accordance
with Sections 6.3, 9.1, 11.1, 11.2 and 13.1 below. TIME IS OF THE ESSENCE with
respect to the payment of the Additional Deposit. In the event this Agreement is
terminated by Purchaser prior to the expiration of the Evaluation Period, then
the Initial Earnest Money Deposit, together with all interest earned thereon,
shall be refunded to Purchaser.

 

Section 4.3                                    Designation of Certifying Person.
In order to assure compliance with the requirements of Section 6045 of the
Internal Revenue Code of 1986, as amended (the “Code”), and any related
reporting requirements of the Code, the parties hereto agree as follows:

 

(a)                                 Provided the Escrow Agent shall execute a
statement in writing (in form and substance reasonably acceptable to the parties
hereunder) pursuant to which it agrees to assume all responsibilities for
information reporting required under Section 6045(e) of the Code, Seller and
Purchaser shall designate the Escrow Agent as the person to be responsible for
all information reporting under Section 6045(e) of the Code (the “Certifying
Person”). If the Escrow Agent refuses to execute a statement pursuant to which
it agrees to be the Certifying Person, Seller and Purchaser shall agree to
appoint another third party as the Certifying Person.

 

(b)                                 Seller and Purchaser each hereby agree:

 

(i)                                     to provide to the Certifying Person all
information and certifications regarding such party, as reasonably requested by
the Certifying Person or otherwise required to be provided by a party to the
transaction described herein under Section 6045 of the Code; and

 

(ii)                                  to provide to the Certifying Person such
party’s taxpayer identification number and a statement (on Internal Revenue
Service Form W-9 or an acceptable substitute form, or on any other form the
applicable current or future Code sections and regulations might require and/or
any form requested by

 

8

--------------------------------------------------------------------------------


 

the Certifying Person), signed under penalties of perjury, stating that the
taxpayer identification number supplied by such party to the Certifying Person
is correct.

 

ARTICLE V
INSPECTION OF PROPERTY

 

Section 5.1                                    Evaluation Period.

 

(a)                                 For a period ending at 5:00 p.m. Eastern
Time on March 31, 2014 (as may be extended as provided in 5.1(b) below, the
“Evaluation Period”), Purchaser and its authorized agents and representatives
(for purposes of this Article V, the “Licensee Parties”) shall have the right,
subject to the right of any Tenants, to enter upon the Real Property and
Improvements at all reasonable times during normal business hours to perform an
inspection, including but not limited to a Phase I environmental assessment of
the Property. At least 24 hours prior to such intended entry, Purchaser will
provide e-mail notice to Seller, at the e-mail addresses set forth in
Article XIV below, of the intention of Purchaser or the other Licensee Parties
to enter the Real Property and Improvements, and such notice shall specify the
intended purpose therefor and the inspections and examinations contemplated to
be made and with whom any Licensee Party will communicate. At Seller’s option,
Seller may be present for any such entry and inspection. Purchaser shall not
communicate with or contact any of the Tenants without notifying Seller and
giving Seller the opportunity to have a representative present. Purchaser shall
not communicate with or contact any of the Authorities; provided, however, that
Purchaser may communicate with the township in which the Real Property is
located for the sole purpose of (i) confirming whether there are any existing
municipal zoning or building code violations filed against the Property,
(ii) without identifying the Property, to discuss real estate tax issues
affecting the township generally, and (iii) to obtain copies of previously
issued certificates of occupancy.  Notwithstanding the foregoing, Purchaser
shall not take any action that would cause a municipal inspection to be made of
the Property. During the Evaluation Period, Seller shall instruct its tax appeal
counsel to answer any questions that Purchaser may have regarding the real
estate taxes and the real estate tax appeals with respect to the Property. No
physical testing or sampling shall be conducted during any entry by Purchaser or
any Licensee Party upon the Real Property without Seller’s specific prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. TIME IS OF THE ESSENCE with respect to the provisions of this
Section 5.1.

 

(b)                                 Only for the purpose of obtaining financing
for the purchase of the Property, Purchaser shall have the option to extend the
Evaluation Period for two (2) consecutive  thirty-day periods by (i) providing
notice to Seller at least one (1) Business Day prior to the expiration of the
original Evaluation Period and any extended Evaluation Period that Purchaser is
exercising such option; and (ii) prior to the expiration of the original
Evaluation Period and prior to the expiration of the first extended Evaluation
Period, delivering to Escrow Agent, via Federal Reserve wire transfer of
immediately available funds, the sum of Eight Thousand Six Hundred Dollars and
no/100 Cents ($8,600.00) as an additional earnest money deposit on account of
the Purchase Price (each, an “Evaluation Period Extension Deposit”).  The
Evaluation Period Extension Deposit shall be non-refundable to Purchaser except
in accordance with Sections 6.3, 9.1, 11.1, 11.2 and 13.1 below but applicable
to Purchase Price.  TIME IS OF THE ESSENCE with respect to the exercise of the
option to extend the Evaluation Period and the payment of the

 

9

--------------------------------------------------------------------------------


 

Evaluation Period Extension Deposit.  Purchaser agrees and acknowledges that if
it elects to exercise its option to extend the Evaluation Period as provided
above, Purchaser shall have elected to proceed with the transaction as set forth
in this Agreement, subject only to Purchaser obtaining unconditional acquisition
financing on terms and conditions acceptable to Purchaser in its reasonable
discretion for the Property and all of the Other Properties and that
notwithstanding anything to the contrary set forth in Subsection 5.3(c) below,
Purchaser shall not have the further right to terminate this Agreement under
Subsection 5.3(c) for any reason other than its inability to obtain such
unconditional acquisition financing for the Property and all of the Other
Properties on terms and conditions acceptable to Purchaser in its reasonable
discretion.

 

Section 5.2                                    Document Review.

 

(a)                                 During the Evaluation Period, Purchaser and
the Licensee Parties shall have the right to review and inspect, at Purchaser’s
sole cost and expense, all of the following which, to Seller’s Knowledge, are in
Seller’s possession or control (collectively, the “Documents”): all existing
environmental reports and studies of the Real Property, real estate tax bills,
together with assessments (special or otherwise), ad valorem and personal
property tax bills, covering the period of Seller’s ownership of the Property;
Seller’s most current lease schedule in the form attached hereto as Exhibit F
(the “Lease Schedule”); current operating statements; historical financial
reports; the Leases, lease files, Service Contracts, and Licenses and Permits.
Such inspections shall occur at a location selected by Seller, which may be at
the office of Seller, Seller’s counsel, Seller’s property manager, at the Real
Property, in an electronic “war room” or any of the above. Purchaser shall not
have the right to review or inspect materials not directly related to the
leasing, maintenance and/or management of the Property, including, without
limitation, Seller’s internal e-mails and memoranda, financial projections,
budgets, appraisals, proposals for work not actually undertaken, income tax
records and similar proprietary, elective or confidential information, and
engineering reports and studies.

 

(b)                                 Purchaser acknowledges that any and all of
the Documents may be proprietary and confidential in nature and have been
provided to Purchaser solely to assist Purchaser in determining the desirability
of purchasing the Property. Subject only to the provisions of Article XII,
Purchaser agrees not to disclose the contents of the Documents or any of the
provisions, terms or conditions contained therein to any party outside of
Purchaser’s organization other than its attorneys, partners, accountants,
agents, consultants, lenders or investors (collectively, for purposes of this
Section 5.2(b), the “Permitted Outside Parties”). Purchaser further agrees that
within its organization, or as to the Permitted Outside Parties, the Documents
will be disclosed and exhibited only to those persons within Purchaser’s
organization or to those Permitted Outside Parties who are responsible for
determining the desirability of Purchaser’s acquisition of the Property.
Purchaser further acknowledges that the Documents and other information relating
to the leasing arrangements between Seller and Tenants are proprietary and
confidential in nature. Purchaser agrees not to divulge the contents of such
Documents and other information except in strict accordance with the
confidentiality standards set forth in this Section 5.2 and Article XII. In
permitting Purchaser and the Permitted Outside Parties to review the Documents
and other information to assist Purchaser, Seller has not waived any privilege
or claim of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Seller, and any such claims are expressly rejected by
Seller and waived by Purchaser and the Permitted Outside

 

10

--------------------------------------------------------------------------------


 

Parties, for whom, by its execution of this Agreement, Purchaser is acting as an
agent with regard to such waiver.

 

(c)                                  Purchaser acknowledges that some of the
Documents may have been prepared by third parties and may have been prepared
prior to Seller’s ownership of the Property. PURCHASER HEREBY ACKNOWLEDGES THAT,
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8.1 BELOW, SELLER HAS NOT MADE AND DOES
NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING THE TRUTH, ACCURACY OR
COMPLETENESS OF THE DOCUMENTS OR THE SOURCES THEREOF. SELLER HAS NOT UNDERTAKEN
ANY INDEPENDENT INVESTIGATION AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF THE
DOCUMENTS AND IS PROVIDING THE DOCUMENTS SOLELY AS AN ACCOMMODATION TO
PURCHASER.

 

Section 5.3                                    Entry and Inspection Obligations
Termination of Agreement.

 

(a)                                 Purchaser agrees that in entering upon and
inspecting or examining the Property, Purchaser and the other Licensee Parties
will not disturb the Tenants or interfere with the use of the Property pursuant
to the Leases; interfere with the operation and maintenance of the Real Property
or Improvements; damage any part of the Property or any personal property owned
or held by Tenants or any other person or entity; injure or otherwise cause
bodily harm to Seller or any Tenant, or to any of their respective agents,
guests, invitees, contractors and employees, or to any other person or entity;
permit any liens to attach to the Real Property by reason of the exercise of
Purchaser’s rights under this Article V; or reveal or disclose any information
obtained concerning the Property and the Documents to anyone outside Purchaser’s
organization, except in accordance with the confidentiality standards set forth
in Section 5.4(b)) and Article XII. Purchaser will (i) maintain comprehensive
general liability (occurrence) insurance on terms and in amounts reasonably
satisfactory to Seller, and Workers’ Compensation insurance in statutory limits,
and, if Purchaser or any Licensee Party performs any physical inspection or
sampling at the Real Property in accordance with Section 5.1, then Purchaser or
such Licensee Party shall maintain errors and omissions insurance and
contractor’s pollution liability insurance on terms and in amounts reasonably
acceptable to Seller, and insuring Seller, Mack-Cali Realty, L.P., Mack-Cali
Realty Corporation, Purchaser and such other parties as Seller shall request,
covering any accident or event arising in connection with the presence of
Purchaser or the other Licensee Parties on the Real Property or Improvements,
and deliver evidence of insurance verifying such coverage to Seller prior to
entry upon the Real Property or Improvements; (ii) promptly pay when due the
costs of all entry and inspections and examinations done with regard to the
Property; (iii) cause any inspection to be conducted in accordance with
standards customarily employed in the industry and in compliance with all
Governmental Regulations; (iv) at Seller’s request, furnish to Seller any
studies, reports or test results received by Purchaser regarding the Property,
promptly after such receipt, in connection with such inspection; and (v) restore
the Real Property and Improvements to the condition in which the same were found
before any such entry upon the Real Property and inspection or examination was
undertaken.

 

(b)                                 Purchaser hereby indemnifies, defends and
holds Seller and its partners, members, agents, directors, officers, employees,
successors and assigns harmless from and against any and all liens, claims,
causes of action, damages, liabilities, demands, suits, and

 

11

--------------------------------------------------------------------------------


 

obligations to third parties, together with all losses, penalties, costs and
expenses relating to any of the foregoing (including but not limited to court
costs and reasonable attorneys’ fees and expenses), arising out of any
inspections, investigations, examinations, sampling or tests conducted by
Purchaser or any of the Licensee Parties, whether prior to or after the
Effective Date, with respect to the Property or any violation of the provisions
of this Article V.

 

(c)                                  In the event that Purchaser determines,
after its inspection of the Documents and Real Property and Improvements, that
it wants to proceed with the transaction as set forth in this Agreement,
Purchaser shall provide written notice to Seller that it elects to proceed with
the transaction prior to the expiration of the Evaluation Period, WITH TIME
BEING OF THE ESSENCE WITH RESPECT THERETO. In the event Purchaser does not
provide such written notice or if Purchaser provides written notice of its
election to terminate this Agreement, this Agreement shall automatically
terminate. If this Agreement terminates under this Section 5.3(c), or under any
other right of termination as set forth herein, Purchaser shall have the right
to receive a refund of the Earnest Money Deposit, together with all interest
which has accrued thereon, and except with respect to the Termination Surviving
Obligations, this Agreement shall be null and void and the parties shall have no
further obligation to each other hereunder. In the event this Agreement is
terminated, Purchaser shall return to Seller all copies Purchaser has made of
the Documents and all copies of any studies, reports or test results regarding
any part of the Property obtained by Purchaser, before or after the execution of
this Agreement, in connection with Purchaser’s inspection of the Property
(collectively, “Purchaser’s Information”) promptly following the termination of
this Agreement for any reason.

 

Section 5.4                                    Sale “As Is”. THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER,
THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND
PURCHASER HAS THE RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE
PROPERTY PURSUANT TO THIS ARTICLE V. OTHER THAN THE MATTERS REPRESENTED IN
SECTION 8.1 AND 16.1 HEREOF, BY WHICH ALL OF THE FOLLOWING PROVISIONS OF THIS
SECTION 5.4 ARE LIMITED, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON,
EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY
OF SELLER’S AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO
SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE.

 

SELLER SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES
NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE
WHATSOEVER TO PURCHASER, AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY
PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION
THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (c) ANY IMPLIED OR

 

12

--------------------------------------------------------------------------------


 

EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS
OF PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION,
(e) ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR
UNKNOWN, WITH RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE
FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK
THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL
REGULATIONS, INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS, NOW EXISTING OR
HEREAFTER ENACTED OR PROMULGATED, IT BEING THE EXPRESS INTENTION OF SELLER AND
PURCHASER THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PROPERTY
WILL BE CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE
OF REPAIR, “AS IS” AND “WHERE IS,” WITH ALL FAULTS. PURCHASER REPRESENTS THAT IT
IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE, AND
THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER’S
CONSULTANTS IN PURCHASING THE PROPERTY. PURCHASER HAS BEEN GIVEN A SUFFICIENT
OPPORTUNITY HEREIN TO CONDUCT AND HAS CONDUCTED OR WILL CONDUCT SUCH
INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS OF THE PROPERTY
AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND WILL RELY UPON SAME AND
NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE LIMITED MATTERS REPRESENTED BY
SELLER IN SECTION 8.1 HEREOF) NOR OF ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT OR
ATTORNEY OF SELLER. PURCHASER ACKNOWLEDGES THAT ALL INFORMATION OBTAINED BY
PURCHASER WAS OBTAINED FROM A VARIETY OF SOURCES, AND SELLER WILL NOT BE DEEMED
TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY OF ANY OF
THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO
PURCHASER. UPON CLOSING, PURCHASER WILL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND
INVESTIGATIONS. PURCHASER ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, SELLER
WILL SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL ACCEPT THE PROPERTY, “AS
IS, WHERE IS,” WITH ALL FAULTS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO OR
AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. SELLER
IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY
SET FORTH OR REFERRED TO HEREIN. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE
REFLECTS THE “AS IS, WHERE IS” NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES,
DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY.
PURCHASER, WITH PURCHASER’S COUNSEL,

 

13

--------------------------------------------------------------------------------


 

HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT AND
UNDERSTANDS THEIR SIGNIFICANCE AND AGREES THAT THE DISCLAIMERS AND OTHER
AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL  PART OF THIS AGREEMENT, AND THAT
SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO PURCHASER FOR THE PURCHASE
PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.

 

SUBJECT TO PURCHASER’S RIGHT TO BRING AN ACTION AGAINST SELLER PURSUANT TO
SECTION 8.3 BELOW IN THE EVENT OF ANY BREACH BY SELLER OF THE REPRESENTATION AND
WARRANTY PERTAINING TO ENVIRONMENTAL MATTERS SET FORTH IN SECTION 8.1 BELOW,
PURCHASER AND PURCHASER’S AFFILIATES FURTHER COVENANT AND AGREE NOT TO SUE
SELLER AND SELLER’S AFFILIATES AND HEREBY RELEASE SELLER AND SELLER’S AFFILIATES
OF AND FROM AND WAIVE ANY CLAIM OR CAUSE OF ACTION, INCLUDING WITHOUT LIMITATION
ANY STRICT LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER’S
AFFILIATES MAY HAVE AGAINST SELLER OR SELLER’S AFFILIATES UNDER ANY
ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO
ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY
VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO
ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY. THE TERMS AND CONDITIONS OF THIS
SECTION 5.4 WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE
CLOSING, AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS AND ARE HEREBY DEEMED INCORPORATED INTO THE DEED AS FULLY AS
IF SET FORTH AT LENGTH THEREIN.

 

ARTICLE VI
TITLE AND SURVEY MATTERS

 

Section 6.1                                    Survey. Purchaser acknowledges
receipt of the Existing Survey. Any modification, update or recertification of
the Existing Survey shall be at Purchaser’s election and sole cost and expense.
Any updated survey that Purchaser has elected to obtain, if any, is herein
referred to as the “Updated Survey.” Purchaser shall have until March 24, 2014
to obtain an Updated Survey and to deliver a copy of same to Seller. Any gores,
strips, overlaps or potential boundary line disputes and other survey defects,
including but not limited to encroachments, legal description issues, easement
locations that impede or interfere with use or occupancy and similar defects
shall constitute a “Survey Objection” under this Agreement.

 

Section 6.2                                    Title Commitment.

 

(a)                                 Purchaser has ordered a title insurance
commitment with respect to the Real Property issued, by the Title Company (the
“Title Commitment”).  On or before March 12, 2014, Purchaser shall provide to
Seller the Title Commitment, together with legible copies of the

 

14

--------------------------------------------------------------------------------


 

title exceptions listed thereon. On or before March 28, 2014 (the “Title
Objection Date”), Purchaser shall notify Seller in writing, if there are (i) any
monetary liens or other title exceptions that Purchaser objects to (“Title
Objections”) or (ii) any Survey Objection. In the event Seller does not receive
written notice of any Title Objections or Survey Objection by the Title
Objection Date, TIME BEING OF THE ESSENCE, then Purchaser will be deemed to have
accepted or waived such exceptions to title set forth on the Title Commitment as
permitted exceptions (as accepted or waived by Purchaser, the “Permitted
Exceptions”) and shall be deemed to have waived its right to object to any
Survey Objection.

 

(b)                                 After the Title Objection Date, if the Title
Company raises any new exception to title to the Real Property, Purchaser’s
counsel shall have five (5) Business Days after he or she receives notice of
such exception (the “New Objection Date”) (or as promptly as possible prior to
the Closing if such notice is received with less than five (5) Business Days
prior to the Closing), to provide Seller with written notice if such exception
constitutes a Title Objection. In the event Seller does not receive notice of
such Title Objection by the New Objection Date, Purchaser will be deemed to have
accepted the exceptions to title set forth on any updates to the Title
Commitment as Permitted Exceptions.

 

(c)                                  All taxes, water rates or charges, sewer
rents and assessments, plus interest and penalties thereon, which on the Closing
Date are liens against the Real Property and which Seller is obligated to pay
and discharge will be credited against the Purchase Price (subject to the
provision for apportionment of taxes, water rates and sewer rents herein
contained) and shall not be deemed a Title Objection. If on the Closing Date
there shall be security interests filed against the Real Property, such items
shall not be Title Objections if (i) the personal property covered by such
security interests are no longer in or on the Real Property, or (ii) such
personal property is the property of a Tenant, and Seller executes and delivers
an affidavit to such effect, or the security interest was filed more than five
(5) year prior to the Closing Date and was not renewed.

 

(d)                                 If on the Closing Date the Real Property
shall be affected by any lien  which, pursuant to the provisions of this
Agreement, is required to be discharged or satisfied by Seller, Seller shall not
be required to discharge or satisfy the same of record provided the money
necessary to satisfy the lien is retained by the Title Company at Closing, and
the Title Company either omits the lien as an exception from the title insurance
commitment or insures against collection thereof from out of the Real Property,
and a credit is given to Purchaser for the recording charges for a satisfaction
or discharge of such lien.

 

(e)                                  No franchise, transfer, inheritance,
income, corporate or other tax open, levied or imposed against Seller or any
former owner of the Property, that may be a lien against the Property on the
Closing Date, shall be an objection to title if the Title Company insures
against collection thereof from or out of the Real Property and/or the
Improvements, and provided further that Seller deposits with the Title Company a
sum of money or a parental guaranty reasonably acceptable to the Title Company
and sufficient to secure a release of the Property from the lien thereof. If a
search of title discloses judgments, bankruptcies, or other returns against
other persons having names the same as or similar to that of Seller, Seller will
deliver to Purchaser an affidavit stating that such judgments, bankruptcies or
other returns do not apply to Seller, and such search results shall not be
deemed Title Objections.

 

15

--------------------------------------------------------------------------------


 

Section 6.3                                    Title Defect.

 

(a)                                 In the event Seller receives notice of any
Survey Objection or Title Objection (collectively and individually a “Title
Defect”) within the time periods required under Sections 6.1 and 6.2 above,
Seller may elect (but shall not be obligated) to attempt to remove, or cause to
be removed at its expense, any such Title Defect, and shall provide Purchaser
with notice within five (5) days of its receipt of any such objection, of its
intention to attempt to cure such any such Title Defect. If Seller elects to
attempt to cure any Title Defect, the Scheduled Closing Date shall be extended
for a period of twenty (20) days for the purpose of such removal.  In the event
that (i) Seller elects not to attempt to cure any such Title Defect, or
(ii) Seller is unable to cure any such Title Defect within such twenty (20) days
from the Scheduled Closing Date, Seller shall so notify Purchaser and Purchaser
shall have the right to terminate this Agreement pursuant to this
Section 6.3(a) and receive a refund of the Earnest Money Deposit, together with
all interest which has accrued thereon, or to waive such Title Defect and
proceed to the Closing. Purchaser shall make such election by written notice to
Seller within three (3) days after receipt of Seller’s notice. If Seller has
elected to cure a Title Defect and thereafter fails to timely cure such Title
Defect, and Purchaser elects to terminate this Agreement, then (i) Seller shall
reimburse Purchaser for its reasonable out-of-pocket costs and expenses payable
to third parties in connection with this transaction incurred after the date on
which Seller informed Purchaser of its election to cure the Title Defect, not to
exceed the Reimbursement Cap, and (ii) Purchaser shall promptly return
Purchaser’s Information to Seller, after which neither party shall have any
further obligation to the other under this Agreement except for the Termination
Surviving Obligations. If Purchaser elects to proceed to the Closing, any Title
Defects waived by Purchaser shall be deemed to constitute Permitted Exceptions,
and there shall be no reduction in the Purchase Price. If, within the three-day
period, Purchaser fails to notify Seller of Purchaser’s election to terminate,
then Purchaser shall be deemed to have waived the Title Defect and to have
elected to proceed to the Closing.

 

(b)                                 Notwithstanding any provision of this
Article VI to the contrary, Seller shall be obligated to cure exceptions to
title to the Property, in the manner described above, relating to liens and
security interests securing any financings to Seller, any judgment liens, which
are in existence on the Effective Date, or which come into existence after the
Effective Date, and any mechanic’s liens resulting from work at the Property
commissioned by Seller; provided, however, that any such mechanic’s lien may be
cured by bonding in accordance with New Jersey law. In addition, Seller shall be
obligated to pay off any outstanding real estate taxes that were due and payable
prior to the Closing (but subject to adjustment in accordance with Section 10.4
below).

 

ARTICLE VII
INTERIM OPERATING COVENANTS AND ESTOPPELS

 

Section 7.1                                    Interim Operating Covenants.
Seller covenants to Purchaser that Seller will:

 

(a)                                 Operations and Leasing. From the Effective
Date until Closing, continue to operate, manage and maintain the Property in the
ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, subject to ordinary wear and tear, and

 

16

--------------------------------------------------------------------------------


 

further subject to Article XI of this Agreement. From the Effective Date through
the expiration of the Evaluation Period, Seller will notify Purchaser of any new
Leases or amendments to existing Leases and provide copies thereof to Purchaser,
along with notice of the anticipated expenditures in connection therewith to the
extent known to Seller at such time, if such expenditures are not set forth in
the amendment or new Lease, and will notify Purchaser of  any real estate tax
appeals initiated or settled during such period, but Purchaser shall have no
right to approve any new Leases or Lease amendments or the initiation or
settlement of any real estate tax appeals during such period (for the avoidance
of doubt, Seller shall not be obligated to provide notice of tenant inducements
that are set forth in a Lease amendment or new Lease, such as notice of the
landlord’s tenant improvement or moving expense, obligations, even if the
amendment or Lease does not set forth a specific dollar amount or maximum
expenditure in connection with such inducement, unless Seller has already
obtained a cost estimate for such item). Nothing herein shall require Seller to
obtain written cost estimates for tenant improvements, but if Seller has them,
it will deliver them to Purchaser along with the other new lease or lease
amendment documents. After the expiration of the Evaluation Period and
Purchaser’s posting of the Additional Deposit with the Escrow Agent, Seller
shall not amend any existing Lease or enter into any new Lease, or initiate or
settle any tax appeal, without Purchaser’s prior written consent, which shall
not be unreasonably withheld, conditioned or delayed.  It shall be reasonable
for Purchaser to reject a proposed lease due to (i) rent amounts or free rent,
(ii) tenant improvement allowances, (iii) term, (iv) creditworthiness of tenant,
(v) landlord obligations such as requiring Purchaser to construct additional
parking spaces at the Property and (vi) other reasonable underwriting criteria.
From the expiration of the Evaluation Period and continuing through and after
the Closing, Seller expressly reserves the right to prosecute and settle,
subject to Purchaser’s prior written consent, which will not be unreasonably
withheld, conditioned, or delayed, any tax appeals that pertain to tax years
prior to the tax year in which the Closing occurs.

 

(b)                                 Compliance with Governmental Regulations.
From the Effective Date until Closing, not knowingly take any action that Seller
knows would result in a failure to comply in any material respects with any
Governmental Regulations applicable to the Property, it being understood and
agreed that prior to Closing, Seller will have the right to contest any such
Governmental Regulations so long as there is no penalty or fine as a result
thereof.

 

(c)                                  Service Contracts. From the expiration of
the Evaluation Period until Closing, not enter into any service contract other
than in the ordinary course of business, unless such service contract is
terminable on thirty (30) days notice without penalty or unless Purchaser
consents thereto in writing, which approval will not be unreasonably withheld,
conditioned or delayed.

 

(d)                                 Notices. To the extent received by Seller,
from the Effective Date until Closing, promptly deliver to Purchaser copies of
written default notices, notices of lawsuits and notices of violations affecting
the Property.

 

(e)                                  Representations and Warranties. Three
(3) Business Days prior to the expiration of the Evaluation Period, Seller shall
notify Purchaser in writing of any changes in the representations and warranties
of Seller set forth in Section 8.1 below.

 

17

--------------------------------------------------------------------------------


 

(f)                                   No New Liens and Encumbrances. After the
Evaluation. Period, Seller shall not encumber the Property with any new lien or
encumbrance.

 

Section 7.2                                    Estoppels. It will be a condition
to Closing that Seller obtain from each Major Tenant an executed estoppel
certificate in the form, or limited to the substance, prescribed by each Major
Tenant’s Lease. Notwithstanding the foregoing, Seller agrees to request that
each Major Tenant and other Tenants in the buildings and any REA Party execute
an estoppel certificate in the form reasonably requested by Purchaser and
annexed hereto as Exhibit G or such form as reasonably required by Purchaser’s
lenders if such form is provided to Seller at least five (5) days prior to the
end of the Evaluation Period. No later than five (5) Business Days after the end
of the Evaluation Period, Seller will request each Major Tenant and other
Tenants in the buildings and any REA Party to execute an estoppel certificate in
the form of Exhibit G or such form as reasonably required by Purchaser’s lenders
if such form is provided to Seller at least five (5) days prior to the end of
the Evaluation Period and use good faith efforts to obtain same. Seller shall
not be in default of its obligations hereunder if any Major Tenant or other
Tenant or REA Party fails to deliver an estoppel certificate, or delivers an
estoppel certificate which is not in accordance with this Agreement.

 

Section 7.3                                    SNDAs.  Upon Purchaser’s request,
Seller shall deliver to each Major Tenant a subordination, non-disturbance and
attornment agreement (“SNDA”) in the form, or limited to the substance,
prescribed by each Major Tenant’s Lease, or if no form is required or substance
prescribed, then in a commercially reasonable form required by Purchaser’s
lender, provided such form is provided to Seller at least five (5) days prior to
the expiration of the Evaluation Period.  Seller shall not be in default of its
obligations hereunder if any Major Tenant fails to deliver an SNDA, or delivers
a SNDA which is not in accordance with this Agreement and the delivery of any
SNDA shall not be a condition precedent to Purchaser’s obligations to complete
Closing.

 

Section 7.4                                    Rights of First Offer.  Seller
has informed Purchaser that the third parties listed on Schedule 7.4 (each a
“ROFO Party” and collectively, the “ROFO Parties”) possess rights of first offer
to purchase the Property (collectively, the “ROFO Rights”).  Seller has further
informed Purchaser that notice of the transaction contemplated hereunder has
been given to each of the ROFO Parties in accordance with the ROFO Rights (the
“ROFO Notice”).  Seller shall promptly provide notice to Purchaser of its
receipt of any notice or other communication, written or oral, from any ROFO
Party to exercise, or to decline to exercise, such ROFO Right, and, in the case
of a written communication, copies thereof.  If any ROFO Party exercises its
ROFO Rights (each, a “ROFO Election”), this Agreement shall automatically
terminate.  If this Agreement is terminated pursuant to this Section 7.4, the
Earnest Money Deposit shall be promptly returned to Purchaser, together with all
interest which has accrued thereon and Purchaser shall be entitled to a
reimbursement of its reasonable out of pocket costs and expenses payable to
third parties in connection with this transaction, provided that the
reimbursement by Seller to Purchaser under this Agreement shall not exceed the
Reimbursement Cap (as hereinafter defined) and except with respect to the
Termination Surviving Obligations, this Agreement shall be null and void and the
parties shall have no further obligation to each other hereunder.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

Section 8.1                                    Seller’s Representations and
Warranties. The following constitute the sole representations and warranties of
Seller, which representations and warranties shall be true in all material
respects as of the Effective Date and the Closing Date (but subject to
modifications as permitted by this Agreement). Subject to the limitations set
forth in Section 8.3 of this Agreement, Seller represents and warrants to
Purchaser the following:

 

(a)                                 Status. Seller is a limited liability
company duly organized and validly existing under the laws of the State of New
Jersey.

 

(b)                                 Authority. Subject to the ROFO Rights as
provided in Section 7.4 above, the execution and delivery of this Agreement and
the performance of Seller’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller.

 

(c)                                  Non-Contravention. The execution and
delivery of this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby will not violate any judgment, order,
injunction, decree, regulation or ruling of any court or Authority or conflict
with, result in a breach of, or constitute a default under the organizational
documents of Seller, any note or other evidence of indebtedness, any mortgage,
deed of trust or indenture, or any lease or, subject to the ROFO Rights, other
material agreement or instrument to which Seller is a party or by which it is
bound.

 

(d)                                 Suits and Proceedings. To Seller’s
Knowledge, except as listed in Exhibit H, there are no legal actions, suits or
similar proceedings pending and served, or threatened in writing against Seller
or the Property which (i) are not adequately covered by existing insurance and
(ii) if adversely determined, would materially and adversely affect the value of
the Property, the continued operations thereof, or Seller’s ability to
consummate the transactions contemplated hereby.

 

(e)                                  Non-Foreign Entity. Seller is not a
“foreign person” or “foreign corporation” as those terms are defined in the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.

 

(f)                                   Tenants and Leases. As of the Effective
Date, to Seller’s Knowledge, the only tenants of the Property are the Tenants
set forth in the Lease Schedule on Exhibit F. To Seller’s Knowledge, the
Documents made available to Purchaser pursuant to Section 5.2 hereof include
true and correct copies of all of the Leases listed on Exhibit F. To Seller’s
Knowledge, as of the Effective Date, no Tenant is in material non-monetary
default, or in monetary default, under its Lease except as set forth on the
arrearage schedule annexed hereto and made a part hereof as Exhibit K (the
“Arrearage Schedule”). To Seller’s Knowledge, as of the Effective Date:
(i) Seller has not received written notice in accordance with requirements of
the applicable Lease from any Tenant that such Tenant is terminating its Lease,
vacating its premises, or filing for bankruptcy, other than as listed on
Schedule 8.1(f)(i); and (ii) Seller has paid all Tenant allowances and
commissions for the current lease terms and demised premises under all Leases,

 

19

--------------------------------------------------------------------------------


 

other than as listed on Schedule 8.1(f)(ii). For the avoidance of doubt, Seller
makes no representation or warranty with respect to any Tenant allowances or
commissions that may be due and owing upon an extension, renewal or expansion of
an existing Lease as stated in such Lease or in any extension, renewal or
expansion amendment to such Lease.

 

(g)                                  Service Contracts. To Seller’s Knowledge,
none of the service providers listed on Exhibit E is in default under any
Service Contract. To Seller’s Knowledge, the Documents made available to
Purchaser pursuant to Section 5.2 hereof include copies of all Service Contracts
listed on Exhibit E under which Seller is currently paying for services rendered
in connection with the Property.

 

(h)                                 Environmental Matters. To Seller’s
Knowledge, (i) copies of all environmental assessments, reports and studies in
Seller’s possession have been made available to Purchaser for Purchaser’s
review, and (ii) Seller has not received written notice that the Property is
currently in violation of any Environmental Laws.

 

(i)                                     Condemnation. To Seller’s Knowledge,
there are no condemnation or eminent domain actions pending, or threatened in
writing, against Seller or any part of the Property.

 

(j)                                    Bankruptcy. Seller is not insolvent or
bankrupt within the meaning of  United States federal law or State of New Jersey
law.

 

(k)                                 Anti-Terrorism. Neither Seller, nor any
officer, director, shareholder, partner, investor or member of Seller is named
by any Executive Order of the United States Treasury Department as a terrorist,
a “Specially Designated National and Blocked Person;” or any other banned or
blocked person, entity, nation or transaction pursuant to the law, order,
rule or regulation that is enforced or administered by the Office of Foreign
Assets Control (collectively, an “Identified Terrorist”). Seller is not engaging
in this transaction on the behalf of, either directly or indirectly, any
Identified Terrorist.

 

(l)                                     There are no rights of first refusal,
rights of first offer or other rights, options or other agreements to purchase
the Property binding on Seller other than the ROFO Rights, and true and correct
copies of certain relevant provisions of the agreement in which such ROFO Rights
are created have been provided to Purchaser and are attached hereto as Schedule
8.1(l).

 

(m)                             Seller has no knowledge of any other person or
entity having any rights or claims in or to the ROFO Rights other than the ROFO
Parties.

 

(n)                                 Seller has given the ROFO Notice to the ROFO
Parties in accordance and in compliance with the notice requirements relating to
the ROFO Rights.

 

Section 8.2                                    Purchaser’s Representations and
Warranties.  Purchaser represents and warrants to Seller the following:

 

(a)                                 Status. Purchaser is a duly organized and
validly existing limited liability company under the laws of the State of
Delaware.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Authority. The execution and delivery of
this Agreement and the performance of Purchaser’s obligations hereunder have
been duly authorized by all necessary action on the part of Purchaser, and this
Agreement constitutes the legal, valid and binding obligation of Purchaser.

 

(c)                                  Non-Contravention. The execution and
delivery of this Agreement by Purchaser and the consummation by Purchaser of the
transactions contemplated hereby will not violate any judgment, order,
injunction, decree, regulation or ruling of any court or Authority or conflict
with, result in a breach of or constitute a default under the organizational
documents of Purchaser, any note or other evidence of indebtedness, any
mortgage, deed of trust or indenture, or any lease or other material agreement
or instrument to which Purchaser is a party or by which it is bound.

 

(d)                                 Consents. No consent, waiver, approval or
authorization is required from any person or entity (that has not already been
obtained) in connection with the execution and delivery of this Agreement by
Purchaser or the performance by Purchaser of the transactions contemplated
hereby.

 

(e)                                  Anti-Terrorism. Neither Purchaser, nor any
officer, director, shareholder, partner, investor or member of Purchaser is
named by any Executive Order of the United States Treasury Department as
Identified Terrorist. Purchaser is not engaging in this transaction on the
behalf of, either directly or indirectly, any Identified Terrorist.

 

Section 8.3                                    Survival of Representations,
Warranties and Covenants. The representations and warranties of Seller set forth
in Subsections 8.1(a) through (g), (i), (j), and (k) will survive the Closing
for a period of six (6) months, after which time they will merge into the Deed.
The representations and warranties of Seller set forth in Subsection 8.1 (h),
(l), (m), and (n) will survive the Closing for a period of one (1) year, after
which time they will merge into the Deed.  Purchaser will not have any right to
bring any action against Seller as a result of any untruth or inaccuracy of such
representations, warranties or certifications, unless and until the aggregate
amount of all liability and losses arising out of any such untruth or inaccuracy
when combined with the aggregate amount of all liability and losses  with
respect to the representations and warranties made by the M-C Sellers pursuant
to the Other P&S Agreements, exceeds Two Hundred Fifty Thousand Dollars
($250,000.00); and then only to the extent of such excess.  In addition, in no
event will the Seller’s and the M-C Sellers’ collective liability for all such
breaches exceed, in the aggregate, the sum of Four Million Dollars
($4,000,000.00).  Seller shall have no liability with respect to any of Seller’s
representations, warranties or certifications herein if, prior to the Closing,
Purchaser obtains knowledge (from whatever source, including, without
limitation, any tenant estoppel certificates, as a result of Purchaser’s due
diligence tests, investigations and inspections of the Property, or written
disclosure by Seller or Seller’s agents and employees) that contradicts any of
Seller’s representations, warranties or certifications, and Purchaser
nevertheless consummates the transaction contemplated by this Agreement. In
addition, with respect to any claim asserted or damage suffered by it with
respect to any ROFO Rights, Purchaser shall first look to the issuer of its
title insurance policy.  To that end, Purchaser will not have any right to
pursue any action against Seller (other than the filing of notice required to
preserve its claim) as a result of any untruth or inaccuracy of any of the
representations or warranties made by Seller in Subsections 8.1(l), (m) or
(n) until Purchaser has pursued and

 

21

--------------------------------------------------------------------------------


 

exhausted all actions and claims for coverage available to it under the title
insurance policy issued to Purchaser in connection with Purchaser’s acquisition
of the Property with respect to any claims or damages resulting or arising from
any ROFO Rights.  The Closing Surviving Obligations and the Termination
Surviving Obligations will survive Closing without limitation unless a specified
period is otherwise provided in this Agreement.  All other representations,
warranties, covenants and agreements made or undertaken by Seller under this
Agreement, unless otherwise specifically provided herein, will not survive the
Closing but will be merged into the Deed and other Closing documents delivered
at the Closing.  Purchaser’s knowledge shall mean the present actual knowledge
of William Glazer and Thomas Hartley.

 

ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING

 

Section 9.1                                    Conditions Precedent to
Obligation of Purchaser. The obligation of Purchaser to consummate the
transaction hereunder shall be subject to the fulfillment on or before the
Closing Date of all of the following conditions, any or all of which may be
waived by Purchaser in its sole discretion:

 

(a)                                 Seller shall have delivered to Purchaser all
of the items required to be delivered to Purchaser pursuant to the terms of this
Agreement, including but not limited to the tenant estoppel certificates
required under Section 7.2 and the documents and other items provided for in
Section 10.3.

 

(b)                                 All of the representations and warranties of
Seller contained in this Agreement shall be true and correct in all material
respects as of the Closing Date (with appropriate modifications permitted under
this Agreement). For the avoidance of doubt, the representations and warranties
contained in Subsections 8.1 (f) and (g) may be modified at Closing to reflect
changes in the identity of the Tenants and the Leases (that are not in violation
of the operating covenants set forth in Section 7.1 above), notices received
from any Tenant that it is terminating its Lease, vacating its premises, or
filing for bankruptcy, any Tenant defaults between the date hereof and Closing,
and any changes in the Service Contracts (in accordance with the operating
covenants set forth in Section 7.1 above), and any defaults by the service
providers thereunder.

 

(c)                                  Seller shall have performed and observed,
in all material respects, all covenants and agreements of this Agreement to be
performed and observed by Seller as of the Closing Date.

 

(d)                                 At or prior to Closing, the Title Company
shall be prepared, or First American Title Insurance Company’s National Office
shall be prepared if the Title Company is not so prepared, to irrevocably commit
to issue to Purchaser a standard New Jersey basic owner’s title insurance policy
(without regard to any endorsements required by Purchaser or its lender) in the
amount of the Purchase Price with respect to the Property pursuant to a
marked-up title commitment or a pro-forma policy effective as of the Closing
Date, subject only to Permitted Exceptions and the standard printed exceptions
on such policy, upon the fulfillment by Seller and Purchaser of the Schedule B,
Section I requirements, and the payment by Purchaser of

 

22

--------------------------------------------------------------------------------


 

the requisite premium.  Seller shall have the right to arrange for First
American Title Insurance Company’s National Office to become involved in such
title decisions.

 

(e)                                  Closing shall simultaneously take place
between KPG Purchasers and M-C Sellers under all of the Other P&S Agreements,
unless such failure to close thereunder is due to the bad faith and intentional
acts of Purchaser or any KPG Purchaser intended to impede Closing or a breach of
any material covenant of Purchaser under this Agreement or any KPG Purchaser
under the other P&S Agreements of which it is a party.

 

(f)                                   Purchaser and Seller shall have complied
with the New Jersey Bulk Sale Law, N.J.S.A. 54:50-38, and shall have received
from the State of New Jersey, Department of the Treasury, Division of Taxation,
either an Escrow Letter (stating the amount of money to be held in escrow at
Closing) or a Clearance Letter (stating that the bulk sale case has been closed,
no money is to remain in escrow, and the Purchaser is absolved from liability
under the Bulk Sale Law).

 

If the conditions precedent to Closing under this Section 9.1 are not satisfied
or waived by Purchaser on or before Closing, Purchaser shall have the right to
terminate this Agreement and receive a refund of the Earnest Money Deposit and
interest earned thereon and except with respect to the Termination Surviving
Obligations, this Agreement shall be null and void and the parties shall have no
further obligations to each other hereunder.

 

Section 9.2                                    Conditions Precedent to
Obligation to Seller. The obligation of Seller to consummate the transaction
hereunder shall be subject to the fulfillment on or before the Closing Date (or
as otherwise provided) of all of the following conditions, any or all of which
may be waived by Seller in it sole discretion:

 

(a)                                 Seller shall have received the Purchase
Price as adjusted pursuant to, and payable in the manner provided for, in this
Agreement.

 

(b)                                 Purchaser shall have delivered to Seller all
of the items required to be delivered to Seller pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 10.2.

 

(c)                                  All of the representations and warranties
of Purchaser contained in this Agreement shall be true and correct in all
material respects as of the Closing Date.

 

(d)                                 Purchaser shall have performed and observed,
in all material respects, all covenants and agreements of this Agreement to be
performed and observed by Purchaser as of the Closing Date.

 

(e)                                  Seller shall have timely received evidence
from Keystone Property Group of its offer of employment to all M-C Employees, as
defined in, and the notices and certificates required under, that certain letter
agreement dated of even date with this Agreement by and between Mack-Cali Realty
Corporation and Keystone Property Group.

 

(f)                                   Closing shall simultaneously take place
between KPG Purchasers and the M-C Sellers under all of the Other P&S
Agreements, unless such failure to close thereunder is

 

23

--------------------------------------------------------------------------------


 

due to the bad faith and intentional acts of Seller or any M-C Sellers intended
to impede Closing or a breach of any material covenant of Seller under this
Agreement or any M-C Seller under the other P&S Agreements of which it is a
party or a ROFO Election.

 

(g)                                  Purchaser and Seller shall have complied
with the New Jersey Bulk Sale Law, N.J.S.A. 54:50-38, and Purchaser shall have
received from the State of New Jersey, Department of the Treasury, Division of
Taxation, either an Escrow Letter (stating the amount of money to be held in
escrow at Closing), or a Clearance Letter (stating that the bulk sale case has
been closed, no money is to remain in escrow and the Purchaser is absolved from
liability under the Bulk Sale Law).

 

ARTICLE X
CLOSING

 

Section 10.1                             Closing.

 

(a)                                 The consummation of the transaction
contemplated by this Agreement by delivery of documents and payments of money
shall take place and be completed on or before 4:00 p.m. Eastern Time on the
Scheduled Closing Date at the offices of the Escrow Agent.  Either of Purchaser
and Seller may elect, one (1) time, to adjourn the Closing to a date no later
than ten (10) days after the Scheduled Closing Date, or the next Business Day
thereafter if such date is not a Business Day, by delivery of notice to the
other, given at least one (1) day  prior to the Scheduled Closing Date, TIME
BEING OF THE ESSENCE with respect to each party’s respective obligation to close
on such adjourned date.  Such adjourned date, if any, shall be the Closing Date.

 

(b)                                 At Closing, the events set forth in this
Article X will occur, it being understood that the performance or tender of
performance of all matters set forth in this Article X are mutually concurrent
conditions which may be waived by the party for whose benefit they are intended.
The acceptance of the Deed by Purchaser shall be deemed to be full performance
and discharge of each and every agreement and obligation on the part of Seller
to be performed hereunder unless otherwise specifically provided herein.

 

(c)                                  Within at least ten (10) days after the end
of the Evaluation Period, Purchaser shall fully complete and deliver to the New
Jersey Division of Taxation a Form C-9600 and a copy of this Agreement pursuant
to the New Jersey Bulk Sale Law and shall simultaneously transmit a copy of same
to Seller.  Seller shall cooperate with Purchaser with respect to the
preparation of the Form C-9600.

 

Section 10.2                             Purchaser’s Closing Obligations. On the
Closing Date, Purchaser, at its sole cost and expense, will deliver to Seller
the following items:

 

(a)                                 The Purchase Price, after all adjustments
are made as herein provided, by Federal Reserve wire transfer of immediately
available funds, in accordance with the timing and other requirements of
Section 3.2;

 

(b)                                 A counterpart original of each Assignment of
Leases, duly executed by Purchaser;

 

24

--------------------------------------------------------------------------------


 

(c)                                  A counterpart original of each Assignment,
duly executed by Purchaser;

 

(d)                                 Evidence reasonably satisfactory to Seller
that the person executing the Assignment of Leases, the Assignment, and the
Tenant Notice Letters on behalf of Purchaser has full right, power and authority
to do so;

 

(e)                                  Form of written notice executed by
Purchaser and to be addressed and delivered to the Tenants by Purchaser in
accordance with Section 10.6 herein, (i) acknowledging the sale of the Property
to Purchaser, (ii) acknowledging that Purchaser has received and that Purchaser
is responsible for the Security Deposit (specifying the exact amount of the
Security Deposit) and (iii) indicating that rent should thereafter be paid to
Purchaser and giving instructions therefor (the “Tenant Notice Letters”);

 

(f)                                   A counterpart original of the Closing
Statement, duly executed by Purchaser;

 

(g)                                  A certificate, dated as of the Closing
Date, stating that the representations and warranties of Purchaser contained in
Section 8.2 are true and correct in all material respects as of the Closing
Date;

 

(h)                                 A counterpart original of the Operating
Agreement (as defined in Section 10.3(k) below), duly executed by Purchaser;

 

(i)                                     Such other documents as, may be
reasonably necessary or appropriate to effect the consummation of the
transaction which is the subject of this Agreement; and

 

(j)                                    A properly completed and executed New
Jersey Affidavit of Consideration for Use by Buyer Form RTF-1EE to be filed with
the Deed.

 

Section 10.3                             Seller’s Closing Obligations. On the
Closing Date, Seller, at its sole cost and expense, will deliver to Purchaser
the following items:

 

(a)                                 A bargain and sale deed with covenant
against grantor’s acts (the “Deed”), duly executed and acknowledged by Seller,
conveying to Purchaser the Real Property and the Improvements, subject only to
the Permitted Exceptions;

 

(b)                                 A bill of sale in the form attached hereto
as Exhibit C (the “Bill of Sale”), duly executed by Seller, assigning and
conveying to Purchaser, without representation or warranty, title to the
Personal Property;

 

(c)                                  A counterpart original of an assignment and
assumption of Seller’s interest, as lessor, in the Leases and Security Deposits
in the form attached hereto as Exhibit B (the “Assignment of Leases”), duly
executed by Seller, conveying and assigning to Purchaser all of Seller’s right,
title and interest, as lessor, in the Leases and Security Deposits;

 

(d)                                 A counterpart original of an assignment and
assumption of Seller’s interest in the Service Contracts (other than any Service
Contracts as to which Purchaser has notified Seller prior to the expiration of
the Evaluation Period that Purchaser elects not to assume at

 

25

--------------------------------------------------------------------------------


 

Closing) and the Licenses and Permits in the form attached hereto as Exhibit A
(the “Assignment”), duly executed by Seller, conveying and assigning to
Purchaser all of Seller’s right, title, and interest, if any, in such Service
Contracts and the Licenses and Permits;

 

(e)                                  The Tenant Notice Letters, duly executed by
Seller, with respect to the Tenants;

 

(f)                                   Evidence reasonably satisfactory to
Purchaser and the Title Company that the person executing the documents
delivered by Seller pursuant to this Section 10.3 on behalf of Seller has full
right, power, and authority to do so;

 

(g)                                  A certificate in the form attached hereto
as Exhibit I (“Certificate as to Foreign Status”) certifying that Seller is not
a “foreign person” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended;

 

(h)                                 All original Leases, to the extent in
Seller’s possession, the original Major Tenant Estoppels and any other estoppels
as described in Section 7.2, SNDAs as described in Section 7.3 and all original
Licenses and Permits and Service Contracts in Seller’s possession bearing on the
Property;

 

(i)                                     A certificate, dated as of the Closing
Date, stating that the representations and warranties of Seller contained in
Section 8.1 are true and correct in all material respects as of the Closing Date
(with appropriate modifications to reflect any changes therein that are not
prohibited by this Agreement, including but not limited to updates to the Lease
Schedule, Schedule of Service Contracts and Arrearage Schedule as set forth in
Section 9.1(b));

 

(j)                                    An Affidavit of Title in form and
substance reasonably satisfactory to the Title Company;

 

(k)                                 A counterpart original of an operating
agreement in the form of Exhibit L attached to this Agreement, duly executed by
Seller or an affiliate of Seller (the “Operating Agreement”); and

 

(l)                                     An properly completed and executed
(i) New Jersey Affidavit of Consideration for Use by Seller Form RTF-1 to be
filed with the Deed; and (ii) to the extent applicable, a Residency
Certificate/Exemption Form (Form GIT-REP 3) or Nonresident Seller’s Tax
Declaration.

 

Section 10.4                             Prorations and Adjustments.

 

(a)                                 Seller and Purchaser agree to prorate and/or
adjust, as of 11:59 p.m. on the day preceding the Closing Date (the “Proration
Time”), the following (collectively, the “Proration Items”):

 

(i)                                     Rents, in accordance with
Section 10.4(c) below.

 

(ii)                                  Cash Security Deposits and any prepaid
rents, together with any interest required to be paid thereon.

 

26

--------------------------------------------------------------------------------


 

(iii)                               Utility charges payable by Seller,
including, without limitation, electricity, water charges and sewer charges. If
there are meters on the Real Property, final readings and final billings for
utilities will be made if possible on the day before the Closing Date, in which
event no proration will be made at the Closing with respect to utility bills. If
meter readings on the day before the Closing Date are not possible, then Seller
will cause readings of all said meters to be performed not more than five
(5) days prior to the Closing Date, and a per diem adjustment shall be made for
the days between the meter reading date and the Closing Date based on the most
recent meter reading. Seller will be entitled to all deposits presently in
effect with the utility providers, and Purchaser will be obligated to make its
own arrangements for any deposits with the utility providers.

 

(iv)                              Amounts payable under the Service Contracts
other than those Service Contracts which Purchaser has elected not to assume by
written notice to Seller prior to the expiration of the Evaluation Period.

 

(v)                                 Real estate taxes due and payable for the
calendar year. If the Closing Date shall occur before the tax rate is fixed, the
apportionment of real estate taxes shall be upon the basis of the tax rate for
the preceding year applied to the latest assessed valuation. If, subsequent to
the Closing Date, real estate taxes (by reason of change in either assessment or
rate or for any other reason other than as a result of the final determination
or settlement of any tax appeal) for the Real Property should be determined to
be higher or lower than those that are apportioned, a new computation shall be
made, and Seller agrees to pay Purchaser any increase shown by such
recomputation and vice versa; provided, however, that if any increase in the
assessed value of the Property results from improvements made to the Property by
Purchaser, then Purchaser shall be solely responsible for any increase in taxes
attributable thereto. With respect to tax appeals, any tax refunds or credits
attributable to tax years prior to the tax year in which the Closing occurs
shall belong solely to Seller, regardless of whether such refunds are paid or
credits are given before or after Closing. Any tax refunds or credits
attributable to the tax year in which the Closing occurs shall be apportioned
between Seller and Purchaser based on their respective periods of ownership in
such tax year. The expenses of any tax appeals shall be apportioned between the
parties in the same manner as the refunds and/or credits. The provisions of this
Section 10.4(a)(v) shall survive the Closing.

 

(vi)                              The value of fuel stored at the Real Property,
at Seller’s most recent cost, including taxes, on the basis of a reading made
within ten (10) days prior to the Closing by Seller’s supplier.

 

(b)                                 Seller will be charged and credited for the
amounts of all of the Proration Items relating to the period up to and including
the Proration Time, and Purchaser will be charged and credited for all of the
Proration Items relating to the period after the Proration Time. The estimated
Closing prorations shall be set forth on a preliminary closing statement to be
prepared by Seller and submitted to Purchaser prior to the Closing Date (the
“Closing

 

27

--------------------------------------------------------------------------------


 

Statement”). The Closing Statement, once agreed upon, shall be signed by
Purchaser and Seller. The proration shall be paid at Closing by Purchaser to
Seller (if the prorations result in a net credit to Seller) or by Seller to
Purchaser (if the prorations result in a net credit to Purchaser) by increasing
or reducing the cash to be delivered by Purchaser in payment of the Purchase
Price at the Closing. If the actual amounts of the Proration Items are not known
as of the Closing Date, the prorations will be made at Closing on the basis of
the best evidence then available; thereafter, when actual figures are received,
re-prorations will be made on the basis of the actual figures, and a final cash
settlement will be made between Seller and Purchaser. No prorations will be made
in relation to insurance premiums, and Seller’s insurance policies will not be
assigned to Purchaser. The provisions of this Section 10.4(b) will survive the
Closing for twelve (12) months.

 

(c)                                  Purchaser will receive a credit on the
Closing Statement for the prorated amount (as of the Proration Time) of all
Rental previously paid to or collected by Seller and attributable to any period
following the Proration Time. After the Closing, Seller will cause to be paid or
turned over to Purchaser all Rental, if any, received by Seller after Closing
and attributable to any period following the Proration Time. “Rental” as used
herein includes fixed monthly rentals, additional rentals, percentage rentals,
escalation rentals (which include each Tenant’s proration share of building
operation and maintenance costs and expenses as provided for under the Lease, to
the extent the same exceeds any expense stop specified in such Lease),
retroactive rentals, all administrative charges, utility charges, tenant or real
property association dues, storage rentals, special event proceeds, temporary
rents, telephone receipts, locker rentals, vending machine receipts and other
sums and charges payable by Tenants under the Leases or from other occupants or
users of the Property. Rental is “Delinquent” when it was due prior to the
Closing Date, and payment thereof has not been made on or before the Proration
Time. Delinquent Rental will not be prorated. Purchaser agrees to use good faith
collection procedures with respect to the collection of any Delinquent Rental.
All sums collected by Purchaser in the month of Closing shall be applied to the
month of Closing. All sums collected by Purchaser thereafter from each Tenant
(excluding tenant specific billings for tenant work orders and other specific
services as described in and governed by Section 10.4(e) below) will be applied
first to current amounts owed by such Tenant to Purchaser, and then
delinquencies owed by such Tenant to Seller. Any sums due Seller will be
promptly remitted to Seller.  Purchaser shall not modify, amend or terminate any
existing agreements with Tenants relating to past rent due.

 

(d)                                 At the Closing, Seller shall deliver to
Purchaser a list of additional rent, however characterized, under each Lease,
including without limitation, real estate taxes, electrical charges, utility
costs, easement charges and operating expenses (collectively, “Operating
Expenses”) billed to Tenants for the calendar year in which the Closing occurs
(both on a monthly basis and in the aggregate), the basis on which the monthly
amounts are being billed and the amounts actually incurred by Seller on account
of the components of Operating Expenses for such calendar year. Upon the
reconciliation by Purchaser of the estimated Operating Expenses billed to
Tenants, and the amounts actually incurred for such calendar year, Seller and
Purchaser shall be liable to Tenants for the refund of any overpayments of
Operating Expenses, and shall be entitled to payments from Tenants in the event
of underpayments, as the case may be, on a prorata basis based upon each party’s
period of ownership during such calendar year.

 

28

--------------------------------------------------------------------------------


 

(e)                                  With respect to specific tenant billings
for work orders, special items performed or provided at the request of a Tenant
or other specific services, which are collected by Purchaser after the Closing
Date but relate to the foregoing specific services rendered by Seller prior to
the Proration Time, then notwithstanding anything to the contrary contained
herein, Purchaser shall cause the first amounts collected from such Tenant to be
paid to Seller on account thereof.

 

(f)                                   Notwithstanding any provision of this
Section 10.4 to the contrary, Purchaser will be solely responsible for any
leasing commissions, tenant improvement costs or other expenditures due with
respect to any Lease amendments, renewals and/or expansions entered into or, if
pursuant to options, exercised after the Effective Date. Purchaser further
agrees to be solely responsible for all leasing commissions, tenant improvement
costs and other expenditures (for purposes of this Section 10.4(f), “New Tenant
Costs”) incurred or to be incurred in connection with any new lease executed on
or after the Effective Date in accordance with Section 7.1 above, and Purchaser
will pay to Seller at Closing as an addition to the Purchase Price an amount
equal to any New Tenant Costs paid by Seller.

 

Section 10.5                             Costs of Title Company and Closing
Costs. Costs of the Title Company and other Closing costs incurred in connection
with the Closing will be allocated as follows:

 

(a)                                 Seller shall pay (i) Seller’s attorney’s
fees; (ii) one-half (1/2) of escrow fees, if any; (iii) the cost of recording
any discharges or satisfactions of liens that are the Seller’s responsibility to
cure at Closing; and (iv) the realty transfer tax.

 

(b)                                 Purchaser shall pay (i) the costs of
recording the Deed to the Property and all other documents; (ii) the premium for
an owner’s title insurance policy, the cost of customary title searches, the
cost of any additional coverage under the title insurance policy or
endorsements; (iii) all premiums and other costs for any mortgagee policy of
title insurance, including but not limited to any additional coverage or
endorsements required by the mortgage lender; (iv) Purchaser’s attorney’s fees;
(v) one-half (1/2) of escrow fees, if any; (vi) the costs of the Updated Survey,
as provided for in Section 6.1; and (vii) the New Jersey “Mansion Tax” to the
extent required pursuant to N.J.S.A. 46:15-7-2.

 

(c)                                  Any other costs and expenses of Closing not
provided for in this Section 10.5 shall be allocated between Purchaser and
Seller in accordance with the custom in the area in which the Property is
located.

 

Section 10.6                             Post-Closing Delivery of Tenant Notice
Letters. Immediately following Closing, Purchaser will deliver to each Tenant a
Tenant Notice Letter, as described in Section 10.2(e).

 

Section 10.7                             Like-Kind Exchange. Purchaser hereby
acknowledges that Seller may now or hereafter desire to enter into a partially
or completely nontaxable exchange (a “Section 1031 Exchange”) involving the
Property (and/or any one or more of the properties comprising the Property)
under Section 1031 of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder. In connection therewith, and
notwithstanding anything herein to the contrary, Purchaser shall cooperate with
Seller and shall take, and consent

 

29

--------------------------------------------------------------------------------


 

to Seller taking, any action in furtherance of effectuating a Section 1031
Exchange (including, without limitation, any action undertaken pursuant to
Revenue Procedure 2000-37, 2000-40. IRB, as may hereafter be amended or revised
(the “Revenue Procedure”)), including, without limitation, (a) permitting Seller
or an “exchange accommodation titleholder” (within the meaning of the Revenue
Procedure) (“EAT”) to assign, or cause the assignment of, this Agreement and all
of Seller’s rights hereunder with respect to any or all of the Property to a
“qualified intermediary” (as defined in Treasury Regulations
Section 1.1031(k)-1(g)(4)(iii)) (a “QI”); (b) permitting Seller to assign this
Agreement and all of Seller’s rights and obligations hereunder with respect to
any or all of the Property and/or to convey, transfer or sell any or all of the
Property, to (i) an EAT; (ii) any one or more limited liability companies
(“LLCs”) that are wholly-owned by an EAT; or (iii) any one or more LLCs that are
wholly-owned by Seller and/or any affiliate of Seller and to thereafter permit
Seller to assign its interest in such one or more LLCs to an EAT; and
(c) pursuant to the terms of this Agreement, having any or all of the Property
conveyed by an EAT or any one or more of the LLCs referred to in (b)(ii) or
(b)(iii) above, and allowing for the consideration therefor to be paid by an
EAT, any such LLC or a QI; provided, however, that Purchaser shall not be
required to delay the Closing; and provided further that Seller shall provide
whatever safeguards are reasonably requested by Purchaser, and not inconsistent
with Seller’s desire to effectuate a Section 1031 Exchange involving any of the
Property, to ensure that all of Seller’s obligations under this Agreement shall
be satisfied in accordance with the terms thereof.

 

ARTICLE XI
CONDEMNATION AND CASUALTY

 

Section 11.1                             Casualty. If, prior to the Closing
Date, all or a Significant Portion of the Property is destroyed or damaged by
fire or other casualty, Seller will notify Purchaser of such casualty. Purchaser
will have the option to terminate this Agreement upon notice to Seller given not
later than fifteen (15) days after receipt of Seller’s notice. If this Agreement
is terminated, the Earnest Money Deposit and all interest accrued thereon will
be returned to Purchaser and thereafter neither Seller nor Purchaser will have
any further rights or obligations to the other hereunder except with respect to
the Termination Surviving Obligations. If Purchaser does not elect to terminate
this Agreement or less than a Significant Portion of the Property is destroyed
or damaged as aforesaid, Seller will not be obligated to repair such damage or
destruction but (a) Seller will assign and turn over to Purchaser the insurance
proceeds net of reasonable collection costs (or if such have not been awarded,
all of its right, title and interest therein) payable with respect to such fire
or other casualty up to the amount of the Purchase Price and (b) the parties
will proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price, except that Purchaser will receive a credit for any insurance
deductible amount. In the event Seller elects to perform any repairs as a result
of a casualty, Seller will be entitled to deduct its costs and expenses from any
amount to which Purchaser is entitled under this Section 11.1, which right shall
survive the Closing; provided, however, that if the casualty occurs after the
expiration of the Evaluation Period, then Seller’s right to make such repairs
shall be subject to the prior written approval of Purchaser, which will not be
unreasonably withheld, conditioned or delayed.

 

Section 11.2                             Condemnation of Property. In the event
of (a) any condemnation or sale in lieu of condemnation of all of the Property;
or (b) any condemnation or sale in lieu of

 

30

--------------------------------------------------------------------------------


 

condemnation of greater than ten percent (10%) of the fair market value of the
Property prior to the Closing, Purchaser will have the option, to be exercised
within fifteen (15) days after receipt of notice of such condemnation or sale,
of terminating Purchaser’s obligations under this Agreement, or electing to have
this Agreement remain in full force and effect. In the event that either (i) any
condemnation or sale in lieu of condemnation of the Property is for less than
ten percent (10%) of the fair market value of the Property, or (ii) Purchaser
does not terminate this Agreement pursuant to the preceding sentence, Seller
will assign to Purchaser any and all claims for the proceeds of such
condemnation or sale to the extent the same are applicable to the Property, and
Purchaser will take title to the Property with the assignment of such proceeds
and subject to such condemnation and without reduction of the Purchase Price.
Should Purchaser elect to terminate Purchaser’s obligations under this Agreement
under the provisions of this Section 11.2, the Earnest Money Deposit and any
interest thereon will be returned to Purchaser and neither Seller nor Purchaser
will have any further obligation under this Agreement, except for the
Termination Surviving Obligations. Notwithstanding anything to the contrary
herein, if any eminent domain or condemnation proceeding is instituted (or
notice of same is given) solely for the taking of any subsurface rights for
utility easements or for any right-of-way easement, and the surface may, after
such taking, be used in substantially the same manner as though such rights have
not been taken, Purchaser will not be entitled to terminate this Agreement as to
any part of the Property, but any award resulting therefrom will be assigned to
Purchaser at Closing and will be the exclusive property of Purchaser upon
Closing.

 

ARTICLE XII
CONFIDENTIALITY

 

Section 12.1                             Confidentiality. Seller and Purchaser
each expressly acknowledge and agree that the transactions contemplated by this
Agreement and the terms, conditions, and negotiations concerning the same will
be held in the strictest confidence by each of them and will not be disclosed by
either of them except to their respective legal counsel, accountants,
consultants, officers, partners, directors, and shareholders, and except and
only to the extent that such disclosure may be necessary for their respective
performances hereunder. Purchaser further acknowledges and agrees that, unless
and until the Closing occurs, all information obtained by Purchaser in
connection with the Property will not be disclosed by Purchaser to any third
persons without the prior written consent of Seller. Nothing contained in this
Article XII will preclude or limit either party to this Agreement from
disclosing or accessing any information otherwise deemed confidential under this
Article XII in response to lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction or any filings with
governmental authorities or stock exchange required by reason of the
transactions provided for herein pursuant to advice of counsel. Nothing in this
Article XII will negate, supersede or otherwise affect the obligations of the
parties under the Confidentiality Agreement.  In addition, prior to, at or after
the Closing, any release to the public of information with respect to the sale
contemplated herein or any matters set forth in this Agreement will be made only
in a form approved by Purchaser and Seller and their respective counsel, which
approval shall not be unreasonably withheld, conditioned or delayed. The
provisions of this Article XII will survive the Closing or any termination of
this Agreement.

 

31

--------------------------------------------------------------------------------


 

ARTICLE XIII
REMEDIES

 

Section 13.1                             Default by Seller. In the event the
Closing and the transactions contemplated hereby do not occur as herein provided
by reason of any default of Seller, Purchaser may, as Purchaser’s sole and
exclusive remedy, elect by notice to Seller within ten (10) Business Days
following the Scheduled Closing Date, either of the following: (a) terminate
this Agreement, in which event Purchaser will receive from the Escrow Agent the
Earnest Money Deposit, together with all interest accrued thereon, and
reimbursement from Seller of Purchaser’s reasonable out of pocket costs and
expenses payable to third parties in connection with this transaction; provided,
however, that the reimbursement by Seller to Purchaser under this Agreement
shall not exceed Twenty-Five Thousand Eight Hundred Thirty-Three Dollars and
no/100 Cents ($25,833.00) and the aggregate reimbursement by Seller to Purchaser
under this Agreement and the Other P&S Agreements shall not exceed  Seven
Hundred Fifty Thousand Dollars ($750,000.00) (the “Reimbursement Cap”);
whereupon Seller and Purchaser will have no further rights or obligations under
this Agreement, except with respect to the Termination Surviving Obligations; or
(b) seek to enforce specific performance of Seller’s obligation to execute the
documents required to convey the Property to Purchaser, it being understood and
agreed that the remedy of specific performance shall not be available to enforce
any other obligation of Seller hereunder. Purchaser expressly waives its rights
to seek damages in the event of Seller’s default hereunder. Purchaser shall be
deemed to have elected to terminate this Agreement and receive back the Earnest
Money Deposit if Purchaser fails to file suit for specific performance against
Seller in a court having jurisdiction in the county and state in which the
Property is located on or before thirty (30) days following the Scheduled
Closing Date. Notwithstanding the foregoing, nothing contained in this
Section 13.1 will limit Purchaser’s remedies at law, in equity or as herein
provided in pursuing remedies of a breach by Seller of any of the Termination
Surviving Obligations.

 

Section 13.2                             Default by Purchaser. In the event the
Closing and the consummation of the transactions contemplated herein do not
occur as provided herein, and if the Closing does not occur by reason of any
default of Purchaser, Purchaser and Seller agree it would be impractical and
extremely difficult to fix the damages which Seller may suffer. Purchaser and
Seller hereby agree that (a) an amount equal to the Earnest Money Deposit,
together with all interest accrued thereon, is a reasonable estimate of the
total net detriment Seller would suffer in the event Purchaser defaults and
fails to complete the purchase of the Property, and (b) such amount will be the
full, agreed and liquidated damages for Purchaser’s default and failure to
complete the purchase of the Property, and will be Seller’s sole and exclusive
remedy (whether at law or in equity) for any default by Purchaser resulting in
the failure of consummation of the Closing, whereupon this Agreement will
terminate and Seller and Purchaser will have no further rights or obligations
hereunder, except with respect to the Termination Surviving Obligations. The 
payment of such amount as liquidated damages is not intended as a forfeiture or
penalty but is intended to constitute liquidated damages to Seller.
Notwithstanding the foregoing, nothing contained herein will limit Seller’s
remedies at law, in equity or as herein provided in the event of a breach by
Purchaser of any of the Termination Surviving Obligations.

 

32

--------------------------------------------------------------------------------


 

ARTICLE XIV
NOTICES

 

Section 14.1                             Notices.

 

(a)                                 All notices or other communications required
or permitted hereunder shall be in writing, and shall be given by any nationally
recognized overnight delivery service with proof of delivery, or by electronic
mail (provided that such electronic mail is confirmed by the sender by expedited
delivery service in the manner previously described), sent to the intended
addressee at the address set forth below, or to such other address or to the
attention of such other person as the addressee will have designated by written
notice sent in accordance herewith. Unless changed in accordance with the
preceding sentence, the addresses for notices given pursuant to this Agreement
will be as follows:

 

If to Purchaser:

 

c/o Keystone Property Group

 

 

One Presidential Boulevard, Suite 300

 

 

Bala Cynwyd, Pennsylvania 19004

 

 

Attn.: William Glazer

 

 

(610) 980-7000 (tele.)

 

 

bglazer@keystonepropertygroup.com (email)

 

 

 

with a copy to:

 

Bradley A. Krouse, Esq.

 

 

Klehr Harrison Harvey Branzburg LLP

 

 

1835 Market Street

 

 

Philadelphia, PA 19103

 

 

(215) 568-6060 (tele.)

 

 

bkrouse@klehr.com (email)

 

 

 

If to Seller:

 

c/o Mack-Cali Realty Corporation

 

 

343 Thornall Street

 

 

Edison, New Jersey 08837-2206

 

 

 

with separate notices

 

 

to the attention of:

 

Mr. Mitchell E. Hersh

 

 

(732) 590-1040 (tele.)

 

 

mhersh@mack-cali.com (email)

 

 

 

 

 

and

 

 

 

 

 

Roger W. Thomas, Esq.

 

 

(732) 590-1010 (tele.)

 

 

rthomas@mack-cali.com (email)

 

 

 

 

 

and

 

 

 

 

 

Stephan K. Pahides

 

 

McCausland Keen & Buckman

 

 

Suite 160, Radnor Court

 

 

259 N. Radnor-Chester Road

 

 

Radnor, PA 19087

 

 

(610) 341-1075 (tele.)

 

 

spahides@mkbattorneys.com (email)

 

33

--------------------------------------------------------------------------------


 

If to Escrow Agent:

 

c/o Executive Realty Transfer, Inc.

1431 Sandy Circle

Narberth, PA 19072

(610) 668-9301 (tele.)

(610) 668-9302 (fax)

beth@ert-title.com (email)

 

(b)                                 Notices given by (i) overnight delivery
service as aforesaid shall be deemed received and effective on the first
business day following such dispatch and (ii) electronic mail as aforesaid shall
be deemed given at the time and on the date of machine transmittal provided same
is sent and confirmation of receipt is received by the sender prior to 4:00 p.m.
(EST) on a Business Day (if sent later, then notice shall be deemed given on the
next Business Day). Notices may be given by counsel for the parties described
above, and such notices shall be deemed given by said party for all purposes
hereunder.

 

ARTICLE XV
ASSIGNMENT

 

Section 15.1                             Assignment: Binding Effect. Purchaser
shall not have the right to assign this Agreement except with the prior written
consent of Seller, which such consent may be withheld in Seller’s sole
discretion.  In the event that Seller consents to any such assignment, Purchaser
shall be solely responsible and shall pay any transfer tax levied or due in
connection with such assignment and shall indemnify Seller from any such
transfer tax liability and Purchaser shall remain liable under this Agreement. 
The provisions of this Section 15.1 shall survive Closing.

 

ARTICLE XVI
BROKERAGE.

 

Section 16.1                             Brokers. Purchaser and Seller represent
that they have not dealt with any brokers, finders or salesmen, in connection
with this transaction. Purchaser and Seller agree to indemnify, defend and hold
each other harmless from and against any and all loss, cost, damage, liability
or expense, including reasonable attorneys’ fees, which either party may
sustain, incur or be exposed to by reason of any claim for fees or commissions
made through the other party. The provisions of this Article XVI will survive
any Closing or termination of this Agreement.

 

ARTICLE XVII
ESCROW AGENT

 

Section 17.1                             Escrow.

 

(a)                                 Escrow Agent will hold the Earnest Money
Deposit in escrow in an interest-bearing account of the type generally used by
Escrow Agent for the holding of escrow funds until the earlier of (i) the
Closing, or (ii) the termination of this Agreement in accordance with any right
hereunder. In the event Purchaser has not terminated this Agreement by the end
of the Evaluation Period, the Earnest Money Deposit shall be non-refundable to
Purchaser, but shall

 

34

--------------------------------------------------------------------------------


 

be credited against the Purchase Price at the Closing. All interest earned on
the Earnest Money Deposit shall be paid to the party entitled to the Earnest
Money Deposit. In the event this Agreement is terminated prior to the expiration
of the Evaluation Period, the Earnest Money Deposit and all interest accrued
thereon will be returned by the Escrow Agent to Purchaser. In the event the
Closing occurs, the Earnest Money Deposit and all interest accrued thereon will
be released to Seller, and Purchaser shall receive a credit against the Purchase
Price in the amount of the Earnest Money Deposit, without the interest. In all
other instances, Escrow Agent shall not release the Earnest Money Deposit to
either party until Escrow Agent has been requested by Seller or Purchaser to
release the Earnest Money Deposit and has given the other party five
(5) Business Days to object to the release of the Earnest Money Deposit by
giving written notice of such objection to the requesting party and Escrow
Agent. Purchaser represents that its tax identification number, for purposes of
reporting the interest earnings, is 46-4873695. Seller represents that its tax
identification number, for purposes of reporting the interest earnings, is
20-5313371.

 

(b)                                 Escrow Agent shall not be liable to any
party for any act or omission,  except for bad faith, gross negligence or
willful misconduct, and the parties agree to indemnify Escrow Agent and hold
Escrow Agent harmless from any and all claims, damages, losses or expenses
arising in connection herewith. The parties acknowledge that Escrow Agent is
acting solely as stakeholder for their mutual convenience. In the event Escrow
Agent receives written notice of a dispute between the parties with respect to
the Earnest Money Deposit and the interest earned thereon (the “Escrowed
Funds”), Escrow Agent shall not be bound to release and deliver the Escrowed
Funds to either party but may either (i) continue to hold the Escrowed Funds
until otherwise directed in a writing signed by all parties hereto or
(ii) deposit the Escrowed Funds with the clerk of any court of competent
jurisdiction. Upon such deposit, Escrow Agent will be released from all duties
and responsibilities hereunder. Escrow Agent shall have the right to consult
with separate counsel of its own choosing (if it deems such consultation
advisable) and shall not be liable for any action taken, suffered or omitted by
it in accordance with the advice of such counsel.

 

(c)                                  Escrow Agent shall not be required to
defend any legal proceeding which may be instituted against it with respect to
the Escrowed Funds, the Property or the subject matter of this Agreement unless
requested to do so by Purchaser or Seller, and Escrow Agent is indemnified to
its satisfaction against the cost and expense of such defense. Escrow Agent
shall not be required to institute legal proceedings of any kind and shall have
no responsibility for the genuineness or validity of any document or other item
deposited with it or the collectability of any check delivered in connection
with this Agreement. Escrow Agent shall be fully protected in acting in
accordance with any written instructions given to it hereunder and believed by
it to have been signed by the proper parties.

 

ARTICLE XVIII
MISCELLANEOUS

 

Section 18.1                             Waivers. No waiver of any breach of any
covenant or provisions contained herein will be deemed a waiver of any preceding
or succeeding breach thereof, or of any other covenant or provision contained
herein. No extension of time for performance of any

 

35

--------------------------------------------------------------------------------


 

obligation or act will be deemed an extension of the time for performance of any
other obligation or act.

 

Section 18.2                             Recovery of Certain Fees. In the event
a party hereto files any action or suit against another party hereto alleging
any breach of any of the covenants, agreements or provisions contained in this
Agreement, then in that event the prevailing party will be entitled to have and
recover certain fees from the other party including all reasonable attorneys’
fees and costs resulting therefrom. For purposes of this Agreement, the term
“attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees and
expenses of counsel to the parties hereto, which may include printing,
photocopying, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney, and the costs and fees
incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding. The provisions of this Section 18.2 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.

 

Section 18.3                             Construction. Headings at the beginning
of each Article and Section of this Agreement are solely for the convenience of
the parties and are not a part of this Agreement. Whenever required by the
context of this Agreement, the singular will include the plural and the
masculine will include the feminine and vice versa. This Agreement will not be
construed as if it had been prepared by one of the parties, but rather as if
both parties had prepared the same. All exhibits and schedules referred to in
this Agreement are attached and incorporated by this reference, and any
capitalized term used in any exhibit or schedule which is not defined in such
exhibit or schedule will have the meaning attributable to such term in the body
of this Agreement. In the event the date on which Purchaser or Seller is
required to take any action under the terms of this Agreement is not a Business
Day, the action will be taken on the next succeeding Business Day.

 

Section 18.4                             Counterparts. This Agreement may be
executed in multiple counterparts, each of which, when assembled to include a
signature for each party contemplated to sign this Agreement, will constitute a
complete and fully executed contract. All such fully executed counterparts will
collectively constitute a single agreement. The delivery of a signed counterpart
of this Agreement via e-mail or other electronic means by a party to this
Agreement or legal counsel for such party shall be legally binding on such
party, as fully as the delivery of a counterpart bearing an original signature
of such party.

 

Section 18.5                             Severability. If any term or other
provision of this Agreement is invalid, illegal, or incapable of being enforced
by any rule of law or public policy, all of the other conditions and provisions
of this Agreement will nevertheless remain in full force and effect, so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any adverse manner to either party. Upon such determination that any
term or other provision is invalid, illegal, or incapable of being enforced, the
parties hereto will negotiate in good faith to modify this Agreement so as to
reflect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

 

36

--------------------------------------------------------------------------------


 

Section 18.6                             Entire Agreement. This Agreement is the
final expression of, and contains the entire agreement between, the parties with
respect to the subject matter hereof, and supersedes all prior understandings
with respect thereto. This Agreement may not be modified, changed, supplemented
or terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.

 

Section 18.7                             Governing Law. THIS AGREEMENT WILL BE
CONSTRUED, PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW JERSEY. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW JERSEY IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW
JERSEY.

 

Section 18.8                             No Recording. The parties hereto agree
that neither this Agreement nor any affidavit or memorandum concerning it will
be recorded, and any recording of this Agreement or any such affidavit or
memorandum by Purchaser will be deemed a default by Purchaser hereunder. 
Notwithstanding the foregoing, Purchaser may file a statutory notice of
settlement in the land records of the county in which the Real Property is
located.

 

Section 18.9                             Further Actions. The parties agree to
execute such instructions to the Title Company and such other instruments and to
do such further acts as may be reasonably necessary to carry out the provisions
of this Agreement.

 

Section 18.10                      Exhibits and Schedules. The following sets
forth a list of Exhibits and Schedules to the Agreement:

 

Exhibit A -                     Assignment

Exhibit B -                     Assignment of Leases

Exhibit C -                     Bill of Sale

Exhibit D -                     Legal Description of Real Property

Exhibit E -                      Service Contracts

Exhibit F -                       Lease Schedule

Exhibit G -                     Tenant Estoppel

Exhibit H -                    Suits and Proceedings

Exhibit I -                         Certificate as to Foreign Status

Exhibit J -                         Major Tenants

Exhibit K -                    Arrearage Schedule

Exhibit L -                      Operating Agreement

Schedule 2.3 - Purchasers, Sellers and Properties

Schedule 7.4 - ROFO Parties

Schedule 8.1(f)(i) -   Termination Notices

Schedule 8.1(f)(ii) -  Tenant Allowances and Leasing Commissions

Schedule 8.1(l) - ROFO Rights

 

37

--------------------------------------------------------------------------------


 

Section 18.11                      No Partnership. Notwithstanding anything to
the contrary contained herein, this Agreement shall not be deemed or construed
to make the parties hereto partners or joint venturers, it being the intention
of the parties to merely create the relationship of Seller and Purchaser with
respect to the Property to be conveyed as contemplated hereby.

 

Section 18.12                      Limitations on Benefits. It is the explicit
intention of Purchaser and Seller that no person or entity other than Purchaser,
Seller and Seller’s Affiliates and their permitted successors and assigns is or
shall be entitled to bring any action to enforce any provision of this Agreement
against any of the parties hereto, and the covenants, undertakings and
agreements set forth in this Agreement shall be solely for the benefit of, and
shall be enforceable only by, Purchaser, Seller and Seller’s Affiliates or their
respective successors and assigns as permitted hereunder. Except as set forth in
this Section 18.12, nothing contained in this Agreement shall under any
circumstances whatsoever be deemed or construed, or be interpreted, as making
any third party (including, without limitation, Broker) a beneficiary of any
term or provision of this Agreement or any instrument or document delivered
pursuant hereto, and Purchaser and Seller expressly reject any such intent,
construction or interpretation of this Agreement.

 

Section 18.13                      Discharge of Obligations. The acceptance of
the Deed by Purchaser shall be deemed to be a full performance and discharge of
every representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive the
Closing.

 

Section 18.14                      Waiver of Formal Requirements. The parties
waive the formal requirements for tender of payment and deed.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

 

 

PURCHASER:

 

 

 

H’Y2 530 Chestnut Ridge, LLC

 

 

 

By:

/s/ William H. Glazer

 

 

William H. Glazer,

 

 

President

 

 

 

SELLER:

 

 

 

530 Chestnut Realty L.L.C.

 

 

 

By:

Mack-Cali Realty, L.P., sole member

 

 

 

By:

Mack-Cali Realty Corporation, general partner

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

Mitchell E. Hersh,

 

 

President and Chief Executive Officer

 

 

 

 

 

As to Article XVII only:

 

 

 

ESCROW AGENT:

 

 

 

First American Title Insurance Company,

 

through its agent, Executive Realty Transfer, Inc.

 

 

 

By:

/s/ Beth H. Krouse

 

Name:

Beth H. Krouse

 

Title:

President

 

39

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS,
LICENSES AND PERMITS

 

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment”) is made as of
                     20         by and between
[                                                          ] under the laws of
the [                                                          ], having an
office located at c/o Mack-Cali Realty Corporation, 343 Thornall Street, Edison,
New Jersey 08837 (“Assignor”), and                                           , a
                                                      , having an office located
at                                                           (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is the owner of real property commonly known as
[                                                          ], more particularly
described in Exhibit A attached hereto and made a part hereof (the “Property”),
which Property is affected by certain service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds, open purchase
orders and other contracts for the provision of labor, services, materials or
supplies relating solely to the Property, together with all renewals,
supplements, amendments and modifications thereof, which are set forth on
Exhibit B attached hereto and made a part hereof (hereinafter collectively
referred to as the “Contracts”);

 

WHEREAS, Assignor has entered into that certain Agreement of Sale and Purchase
(the “Sale Agreement”), dated                   , 20        , with Assignee,
wherein Assignor has agreed to convey to Assignee all of Assignor’s right, title
and interest in and to the Property;

 

WHEREAS, Assignor desires to assign to Assignee, to the extent assignable, all
of Assignor’s right, title and interest in and to: (i) the Contracts and
(ii) all licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements in connection with the Property now or
hereafter issued, approved or granted by any governmental or quasi-governmental
bodies or agencies having jurisdiction over the Property or any portion thereof,
together with all renewals and modifications thereof (collectively, the
“Licenses and Permits”), and Assignee desires to accept the assignment of such
right, title and interest in and to the Contracts and Licenses and Permits and
to assume all of Assignor’s rights and obligations thereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties, intending
to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, and sets over to Assignee, its successors and assigns, to the extent
assignable, all of Assignor’s right, title and interest in and to (i) the
Contracts and (ii) the Licenses and Permits.

 

2.                                      Assignee hereby accepts the foregoing
assignment and transfer and agrees to assume, fulfill, perform and discharge all
the various commitments, obligations and liabilities of

 

--------------------------------------------------------------------------------


 

Assignor under and by virtue of the Contracts and Licenses and Permits accruing
or obligated to be performed from and after the date hereof.

 

3.                                      Assignor hereby agrees to indemnify,
defend and hold harmless Assignee from and against any and all obligations,
claims, liabilities, losses, damages, causes of action, costs and expenses
(including, without limitation, court costs through all appeals and reasonable
attorneys’ fees and disbursements) incurred in connection with claims arising
with respect to the Contracts and/or Licenses and Permits before the date
hereof.

 

4.                                      Assignee hereby agrees to indemnify,
defend and hold harmless Assignor from and against any and all obligations,
claims, liabilities, losses, damages, causes of action, costs and expenses
(including, without limitation, court costs through all appeals and reasonable
attorneys’ fees and disbursements) incurred in connection with claims arising
with respect to the Contracts and/or Licenses and Permits on and after the date
hereof.

 

5.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Sale Agreement.

 

6.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Agreement shall be governed by, and construed
under, the laws of the State of New Jersey.

 

7.                                      This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original Assignment,
but all of which shall constitute but one and the same Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

[                                                          ]

 

 

 

By:

[                                                          ]

 

 

 

 

By[                                                          ]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Contracts

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment”) is made as of
                     20       by and between
[                                                          ] organized under the
laws of the [                                                          ], having
an office located at c/o Mack-Cali Realty Corporation, 343 Thornall Street,
Edison, New Jersey 08837 (“Assignor”), and
                                          , a
                                                      , having an office located
at                                                           (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, the property commonly known as
[                                                          ], further described
in Exhibit A attached hereto (the “Property”) is affected by certain leases and
other agreements with respect to the use and occupancy of the Property, which
leases and other agreements are listed on Exhibit B annexed hereto and made a
part hereof (the “Leases”);

 

WHEREAS, Assignor has entered into that certain Agreement of Sale and Purchase
(“Agreement”) dated                                 , 20       with Assignee,
wherein Assignor has agreed to assign and transfer to Assignee all of Assignor’s
right, title and interest in and to the Leases and all security deposits paid to
Assignor, as landlord (together with any interest which has accrued thereon, but
only to the extent such interest has accrued for the benefit of a tenant), to
the extent such security deposits have not yet been applied toward the
obligations of any tenant under the Leases (“Security Deposits”);

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in and to the Leases and Security Deposits, and Assignee desires to
accept the assignment of such right, title and interest in and to the Leases and
Security Deposits and to assume all of Assignor’s rights and obligations under
the Leases and with respect to the Security Deposits.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for other good and valuable consideration, the parties, intending
to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, sets over and conveys to Assignee, its successors and assigns, all of
Assignor’s right, title and interest in and to (i) the Leases and (ii) Security
Deposits.  Assignee hereby accepts this assignment and transfer and agrees to
assume, fulfill, perform and discharge all the various commitments, obligations
and liabilities of Assignor under and by virtue of the Leases, accruing or
obligated to be performed from and after the date hereof, including the return
of Security Deposits in accordance with the terms of the Leases.

 

2.                                      Assignor hereby agrees to indemnify,
defend and hold harmless Assignee from and against any and all obligations,
claims, liabilities, losses, damages, causes of action, costs and expenses
(including, without limitation, court costs through all appeals and reasonable

 

--------------------------------------------------------------------------------


 

attorneys’ fees and disbursements) incurred in connection with claims arising
with respect to (i) the obligations of the landlord under the Leases required to
be performed prior to the date hereof; and (ii) the failure of Assignor to
deliver or credit to Assignee the Security Deposits.

 

3.                                      Assignee hereby agrees to indemnify,
defend and hold harmless Assignor from and against any and all obligations,
claims, liabilities, losses, damages, causes of action, costs and expenses
(including, without limitation, court costs through all appeals and reasonable
attorneys’ fees and disbursements) incurred in connection with claims arising
with respect to (i) the obligations of the landlord under the Leases from and
after the date hereof and (ii) the failure of Assignee to properly maintain,
apply and return any of the Security Deposits in accordance with terms of the
Leases.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Assignment shall be governed by, and construed
under, the laws of the State of New Jersey.

 

6.                                      This Assignment may be executed in one
or more counterparts, each of which shall be deemed to be an original
Assignment, but all of which shall constitute but one and the same Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

 

ASSIGNOR:

 

 

 

[                                                          ]

 

 

 

By:

[                                                          ]

 

 

 

 

By[                                                          ]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Description of Leases

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BILL OF SALE

 

[                                                          ] organized under the
laws of the [                                                          ]
(“Seller”), for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby grants, bargains, sells, transfers and
delivers to                                                           , a
                                                     (“Buyer”), all of Seller’s
right, title and interest in and to all equipment, appliances, tools, supplies,
machinery, artwork, furnishings and other tangible personal property attached
to, appurtenant to, located in and used exclusively in connection with the
ownership or operation of the real property commonly known as
[                                                          ] (more fully
described on Exhibit A annexed hereto and made a part hereof; the “Real
Property”) and situated at the Real Property on the date hereof, but
specifically excluding all personal property leased by Seller or owned by
tenants or others, if any (the “Personal Property”), to have and to hold the
Personal Property unto Buyer, its successors and assigns, forever.

 

Seller makes no representation or warranty to Buyer, express or implied, in
connection with this Bill of Sale or the sale, transfer and conveyance made
hereby.

 

EXECUTED under seal this            day of                 , 20      .

 

 

[                                                          ]

 

 

 

 

By:

[                                                          ]

 

 

 

 

By:

[                                                          ]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LEGAL DESCRIPTION

 

All that certain lot, tract or parcel of land situate, lying, and being in the
Borough of Woodcliff Lake and Borough of Montvale, in the County of Bergen, and
State of New Jersey, being more particularly described as follows:

 

BEGINNING at a point in the southeasterly line of Chestnut Ridge Road, the
following courses and distances from the intersection of the centerline of
Chestnut Ridge Road and the centerline of Glen Road;

 

a) North 31 degrees 18 minutes 32 seconds East, 506.07 feet,

 

b) North 31 degrees 29 minutes 32 seconds East, 1861.47 feet,

 

c) South 58 degrees 30 minutes 28 seconds East, 16.50 feet, and from said point
of beginning running;

 

1.       South 58 degrees 30 minutes 28 seconds East, 606.25 feet to a point in
the northwesterly line of the Garden State Parkway, thence

 

2.              North 39 degrees 15 minutes 23 seconds East, along said
northwesterly line of the Garden State Parkway, 335.00 feet to a point; thence

 

3.       North 67 degrees 54 minutes 58 seconds West, 664.96 feet to a point in
said southeasterly line of Chestnut Ridge Road, thence

 

4.              South 31 degrees 29 minutes 32 seconds West, along said
southeasterly line of Chestnut Ridge Road, 223.23 feet to the point and place of
BEGINNING.

 

BEING COMMONLY KNOWN AS Lot 4.01 Block 202 Borough of Woodcliff Lake and Lot 2
Block 3301 Borough of Montvale.

 

The above description is in accordance with a survey drawn by Parker
Engineering & Surveying, P.C., dated April 16, 1998.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SERVICE CONTRACTS

 

HVAC Preventative Maintenance

 

Agreement between AJ Celiano, Inc., Contractor, and 530 Chestnut Realty LLC.,
Owner, dated August 30, 2013.

 

Janitorial, Day Porter and Paper Product Services

 

Agreement between ISS TMC Services, Inc., Contractor, and 530 Chestnut Realty
L.L.C., Owner, dated November 15, 2013.

 

Lawn Sprinkler/Irrigation Services

 

Agreement between Chatham Irrigation, Contractor, and 530 Chestnut Realty
L.L.C., Owner, dated April 1, 2011.

 

Elevator Maintenance

 

Agreement between Slade Elevator Industries, Inc., Contractor, and 530 Chestnut
Realty L.L.C., Owner, dated April 22, 2013.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LEASE SCHEDULE

 

KPMG LLP

 

Lease between 530 Chestnut Ridge Co., L.P., Landlord and KPMG Peat Marwick LLP,
Tenant May 20, 1997.

 

·                  Subordination, Non-Disturbance and Attornment Agreement
between 530 Chestnut Ridge Co., L.P., Landlord, KPMG Peat Marwick LLP, Tenant
and Summit Bank, Lender dated May 20, 1997.

·                  Subordination, Non-Disturbance and Attornment Agreement
between 530 Chestnut Ridge Co., L.P., Borrower, KPMG Peat Marwick LLP, Tenant
and The Prudential Insurance Company of America, Lender dated April, 1998.

·                  First Amendment to Lease between 530 Chestnut Realty L.L.C.,
Landlord and KPMG LLP, successor-in-interest to KPMG Peat Marwick LLP, Tenant
dated December 29, 2006.

·                  Amended and Restated First Amendment to Lease between 530
Chestnut Realty L.L.C., Landlord and KPMG LLP, Tenant dated June 29, 2007.

·                  Second Amendment to Lease between 530 Chestnut Realty L.L.C.,
Landlord and KPMG LLP, Tenant dated August 8, 2008.

·                  Third Amendment to Lease between 530 Chestnut Realty L.L.C.,
Landlord and KPMG LLP, Tenant dated July 29, 2009.

·                  Letter from Tenant giving termination notice dated July 29,
2009.

·                  Letter Agreement between 530 Chestnut Realty L.L.C., Landlord
and KPMG LLP, Tenant dated August 24, 2009.

·                  Fourth Amendment to Lease between 530 Chestnut Realty L.L.C.,
Landlord and KPMG LLP, Tenant dated April 8, 2010.

·                  Fifth Amendment to Lease between 530 Chestnut Realty L.L.C.,
Landlord and KPMG LLP, Tenant dated December 28, 2010.

·                  Sixth Amendment to Lease between 530 Chestnut Realty L.L.C.,
Landlord and KPMG LLP, Tenant dated December 12, 2011.

·                  Seventh Amendment to Lease between 530 Chestnut Realty
L.L.C., Landlord and KPMG LLP, Tenant dated November 6, 2012.

 

Verizon New Jersey Inc.

 

Telecommunications Facilities License Agreement between 530 Chestnut Realty
L.L.C., Owner and Verizon New Jersey Inc., Verizon dated March 1, 2009.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TENANT ESTOPPEL CERTIFICATE

 

FORM

 

[Letterhead of Tenant]

 

[Date]

 

To:

[Purchaser name and address]

 

 

 

[Lender name and address]

 

Re:                             Lease dated
                                                                  , with
amendments dated                                            ( together with all
amendments and modifications thereto, the “Lease”), between
                                                        , as landlord,
and                                         (“Tenant”) (the landlord thereunder
from time to time being referred to herein as “Landlord”), covering
approximately                                square feet of space (the “Leased
Premises”) in a building located at
                                                          , and commonly known
as

 

The undersigned Tenant hereby ratifies the Lease and agrees and certifies as
follows:

 

1.                                      That attached hereto as “Exhibit A” is a
true, correct and complete copy of the Lease, together with all amendments
thereto, which Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as set forth in “Exhibit A.”  The
Leased Premises have not been sublet in whole or in part, except
                                                  , and the Lease has not been
assigned or encumbered in whole or in part, whether conditionally, collaterally
or otherwise, except                                         .

 

2.                                      Tenant has accepted possession of the
Leased Premises and is presently in occupancy of the Leased Premises.  The
initial term of the Lease commenced on                               , and the
current term of the Lease will expire on
                                         .  The Lease provides     [  ]
additional successive extensions for a period of         [  ] year[s ] each. 
The extension options for the following period[s] has/have been exercised:
                      .

 

3.                                      Tenant began paying rent on
                                          .  Tenant is obligated to pay fixed or
base rent under the Lease in the annual amount of
$                                , payable in monthly installments of
$                          .  No rent under the Lease has been paid more than
one month in advance, and no other sums have been deposited with Landlord other
than $                                 deposited as security under the Lease. 
Tenant is entitled to no rent concessions or free rent.

 

--------------------------------------------------------------------------------


 

4.                                      Tenant is currently paying estimated
payments of additional rent of $                     on account of real estate
taxes, insurance and common area maintenance expenses. [Select correct
alternative A Tenant pays its full proportionate share of real estate taxes,
insurance and common area maintenance expenses OR B Tenant pays Tenant’s
proportionate share of the increase in real estate taxes, common maintenance
expenses and insurance over the [base year/base amount] OR
[                                              .]

 

5.                                      All conditions and obligations under the
Lease to be satisfied or performed, or to have been satisfied or performed, by
Landlord as of the date hereof have been fully satisfied or performed, including
any and all conditions and obligations of Landlord relating to completion of
tenant improvements and making the Leased Premises ready for occupancy by
Tenant.

 

6.                                      There exist no defenses to enforcement
of the Lease by Landlord, nor any rights or claims to offset with respect to
rent payable under the terms of the Lease except as may be set forth in
“Exhibit A”.  To the best of Tenant’s knowledge, neither Landlord nor Tenant is
in default under the Lease or in breach of its obligations thereunder, and no
event has occurred or situation exists which would with the passage of time
and/or the giving of notice, constitute a default or an event of default by the
Tenant under the Lease.

 

7.                                      Tenant has no purchase options under the
Lease or any other right or option to purchase the real property and/or
improvements, or a part thereof, on which the demised premises are located.

 

8.                                      That as of this date there are no
actions, whether voluntary or otherwise, pending against the Tenant or any
guarantor of the Lease under the bankruptcy or insolvency laws of the United
States or any state thereof.

 

9.                                      That to the best of the Tenant’s
knowledge, no hazardous wastes have been generated, treated, stored or disposed
of, by or on behalf of the Tenant or anyone else on the Leased Premises except
for those that are customary in connection with typical office uses, and any
such generation, treatment, storage and/or disposal has been in accordance with
all applicable environmental laws.

 

The agreements and certifications set forth herein are made with the knowledge
and intent that Purchaser and Lender will rely on them, and shall be binding
upon the successors and assigns of Tenant.

 

 

[TENANT]

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SUITS & PROCEEDINGS

 

NONE

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CERTIFICATE OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that under specified circumstances, a transferee of a United States
real property interest must withhold tax if the transferor is a foreign person. 
For United States tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a United States real property
interest under local law) will be the transferor of the real property interest
and not the disregarded entity.  To inform                            (the
“Transferee”), that withholding of tax is not required upon the disposition of a
United States real property interest by                            (the
“Transferor”), the undersigned hereby certifies the following:

 

1.                                      The Transferor is not a foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Code and Income Tax Regulations).

 

2.                                      The Transferor is not a disregarded
entity as defined in Section 1.1445-2(b)(2)(iii) of the United States Treasury
Regulations.

 

3.                                      The Transferor’s United States taxpayer
identification number is                                         .

 

4.                                      The Transferor’s office address is
                                                                            .

 

The Transferor understands that this certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment or both.

 

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct and complete,
and I further declare that I have authority to sign this document on behalf of
the Transferor.

 

 

Date:                                         , 2014

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

MAJOR TENANTS

 

KPMG LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

ARREARAGE SCHEDULE

 

M  A  C  K  -  C  A  L  I      R  E  A  L  T  Y      C  O  R  P  O  R  A  T  I  O  N

 

OPENAR - OPEN A/R LIST - RUN ON: 02/20/14 - AGING BY: DUE DATE - AS OF: 02/20/14 - CONSIDERING: DATE IN

 

PROPERTY:  DJ      -  530  CHESTNUT  RIDGE

 

CHARGE CODE

 

TOTAL OPEN

 

0-30 DAYS

 

31-60 DAYS

 

61-90 DAYS

 

OVER 90 DAYS

 

TENANT: DJ /KPM1 - KPMG LLP, (DEL)

 

 

 

 

 

 

 

 

 

 

 

LEASE:

08/01/07-07/31/10

 

 

 

 

 

 

 

 

 

 

 

 

TEL:

(201) 307-7118

 

 

 

 

 

 

 

 

 

 

 

 

RENT:

60,587.72

 

 

 

 

 

 

 

 

 

 

 

 

SEC:

0.00

 

 

 

 

 

 

 

 

 

 

 

 

FLAGS:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RR-RENT

 

-20,216.93

 

0.00

 

0.00

 

0.00

 

-20,216.93

 

TENANT TOTALS:

 

-20,216.93

 

0.00

 

0.00

 

0.00

 

-20,216.93

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT: DJ /KPM4 - KPMG LLP

 

 

 

 

 

 

 

 

 

 

 

LEASE:

08/01/10-07/31/20

 

 

 

 

 

 

 

 

 

 

 

 

TEL:

(201) 307-7118

 

 

 

 

 

 

 

 

 

 

 

 

RENT:

68,595.00

 

 

 

 

 

 

 

 

 

 

 

 

SEC:

0.00

 

 

 

 

 

 

 

 

 

 

 

 

FLAGS:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PR-PREPAID RENT

 

-13,211.84

 

0.00

 

0.00

 

0.00

 

-13,211.84

 

TENANT TOTALS:

 

-13,211.84

 

0.00

 

0.00

 

0.00

 

-13,211.84

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT: DJ /KPM5 - KPMG LLP, (DEL)

 

 

 

 

 

 

 

 

 

 

 

LEASE:

12/01/09-07/31/10

 

 

 

 

 

 

 

 

 

 

 

 

TEL:

(201) 307-7118

 

 

 

 

 

 

 

 

 

 

 

 

RENT:

208.50

 

 

 

 

 

 

 

 

 

 

 

 

SEC:

0.00

 

 

 

 

 

 

 

 

 

 

 

 

FLAGS:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PR-PREPAID RENT

 

-1,811.85

 

0.00

 

0.00

 

0.00

 

-1,811.85

 

TENANT TOTALS:

 

 

 -1,811.85

 

0.00

 

0.00

 

0.00

 

-1,811.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT: DJ /KPM6 - KPMG LLP

 

 

 

 

 

 

 

 

 

 

 

LEASE:

08/01/10-07/31/20

 

 

 

 

 

 

 

 

 

 

 

 

TEL:

(201) 307-7118

 

 

 

 

 

 

 

 

 

 

 

 

RENT:

208.50

 

 

 

 

 

 

 

 

 

 

 

 

SEC:

0.00

 

 

 

 

 

 

 

 

 

 

 

 

FLAGS:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PR-PREPAID RENT

 

-143.72

 

0.00

 

0.00

 

0.00

 

-143.72

 

TENANT TOTALS:

 

 

-143.72

 

0.00

 

0.00

 

0.00

 

-143.72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY TOTALS:

 

 

-35,384.34

 

0.00

 

0.00

 

0.00

 

-35,384.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY CHARGE CODE SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PR-PREPAID RENT

 

-15,167.41

 

0.00

 

0.00

 

0.00

 

-15,167.41

 

 

RR-RENT

 

-20,216.93

 

0.00

 

0.00

 

0.00

 

-20,216.93

 

PROPERTY TOTALS:

 

 

-35,384.34

 

0.00

 

0.00

 

0.00

 

-35,384.34

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

OPERATING AGREEMENT

 

OPERATING AGREEMENT

 

OF

[JOINT VENTURE]

 

--------------------------------------------------------------------------------

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR HAVE THEY
BEEN REGISTERED WITH THE SECURITIES COMMISSION OF ANY STATE.  THESE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
AND CONDITIONS OF THIS AGREEMENT AND IN A TRANSACTION WHICH IS EITHER EXEMPT
FROM REGISTRATION UNDER SUCH ACTS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACTS.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

CERTAIN DEFINITIONS

1

 

 

 

SECTION 2

NAME; TERM

8

2.1.

Name

8

2.2.

Term

8

 

 

 

SECTION 3

ORGANIZATION AND LOCATION

8

3.1.

Formation

8

3.2.

Principal Office

9

3.3.

Registered Office and Registered Agent

9

 

 

 

SECTION 4

PURPOSE

9

 

 

 

SECTION 5

MEMBER INFORMATION

9

5.1.

Generally

9

5.2.

No Fiduciary Obligations of Members

9

 

 

 

SECTION 6

CONTRIBUTION TO CAPITAL AND STATUS OF MEMBERS

9

6.1.

Initial Capital Contributions

9

6.2.

Additional Capital Contributions

9

6.3.

Limited Liability of a Member

10

6.4.

Capital Accounts

10

6.5.

Withdrawal and Return of Capital

11

6.6.

Interest on Capital

11

 

 

 

SECTION 7

DISTRIBUTIONS TO MEMBERS

11

7.1.

Distributions

11

7.2.

Timing of Distributions

12

7.3.

Taxes Withheld

12

7.4.

Offset for MCG Liabilities Under the Purchase Agreement

13

 

 

 

SECTION 8

ALLOCATION OF PROFITS AND LOSSES

13

8.1.

Net Profits and Net Losses

13

8.2.

Special Allocations

15

8.3.

Built-In Gain or Loss/Code Section 704(c) Tax Allocations

16

8.4.

Tax Allocations

17

 

 

 

SECTION 9

MANAGEMENT OF THE COMPANY

17

9.1.

Powers and Duties of the Manager

17

9.2.

Other Activities

21

9.3.

Indemnification

21

9.4.

Agreements with, and Fees to, the Manager or its Affiliates

22

9.5.

REIT Provisions

22

9.6.

Loan Documents

24

 

i

--------------------------------------------------------------------------------


 

SECTION 10

TRANSFERABILITY OF MEMBERSHIP INTERESTS

25

10.1.

Transfers

25

10.2.

Substitution of Assignees

25

10.3.

Compliance with Securities Laws

26

10.4.

Buy/Sell

26

10.5.

Listing Procedures

29

10.6.

Payments / Distributions in Connection with the Buy/Sell and Listing Procedures

29

 

 

 

SECTION 11

TERMINATION OF THE COMPANY

30

11.1.

Dissolution

30

11.2.

Liquidation

31

 

 

 

SECTION 12

COMPANY PROPERTY

32

12.1.

Bank Accounts

32

12.2.

Title to Company Property

32

 

 

 

SECTION 13

BOOKS AND RECORDS: REPORTS

32

13.1.

Books and Records

32

13.2.

Accounting Method

32

13.3.

Reports

32

13.4.

Controversies with Internal Revenue Service

33

 

 

 

SECTION 14

WAIVER OF PARTITION

33

 

 

 

SECTION 15

GENERAL PROVISIONS

33

15.1.

Amendments

33

15.2.

Notices

33

15.3.

Governing Law

34

15.4.

Binding Nature of Agreement

34

15.5.

Validity

34

15.6.

Entire Agreement

34

15.7.

Indulgences, Etc.

34

15.8.

Execution in Counterparts

35

15.9.

Interpretation

35

15.10.

Access; Confidentiality

35

15.11.

Equitable Relief

35

15.12.

Representations and Covenants by the Members

36

15.13.

No Third Party Beneficiaries

38

15.14.

Waiver of Trial by Jury

38

15.15.

Taxation as Partnership

38

 

 

 

Exhibit A — Schedule of Members

 

Exhibit B — Operating and Capital Budgets

 

Exhibit C — Purchase Agreement

 

 

ii

--------------------------------------------------------------------------------


 

OPERATING AGREEMENT

OF

[JOINT VENTURE]

 

THIS OPERATING AGREEMENT (this “Agreement”) is made and entered into as of
                                              , 2014, by and among [MACK-CALI
INVESTOR], a [STATE] [ENTITY], (“MCG”), [KEYSTONE INVESTOR], a Pennsylvania
limited liability company (the “Keystone Investor”), and [KEYSTONE MANAGER], a
Pennsylvania limited liability company (the “Manager”), and each other party
listed on Exhibit A as a member and such other persons as shall hereinafter
become members as hereinafter provided (each a “Member” and, collectively, the
“Members”).

 

BACKGROUND STATEMENT

 

WHEREAS, [JOINT VENTURE] (the “Company”) was formed by the Manager on [      ],
2014, by the filing of its Certificate of Organization with the Secretary of
State of the State of Delaware; and

 

WHEREAS, MCG has been admitted as a Member on the date hereof; and

 

WHEREAS, pursuant to this Agreement, the Members desire to set forth their
respective rights, duties and responsibilities with respect to the Company as
provided in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agree as follows:

 

ARTICLE XIX
CERTAIN DEFINITIONS

 

Capitalized terms used in this Agreement and not defined elsewhere herein shall
have the following meanings:

 

“Acceptable Terms” shall have the meaning set forth in Section 10.5.

 

“Act” means the Delaware Limited Liability Company Act (6 Del. C,
Section 18-101, et seq.), as amended from time to time (or any corresponding
provision of succeeding law).

 

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Fiscal Year or other
period, after giving effect to the following adjustments:

 

(a)                                 credit to such Capital Account any amounts
which such Member is obligated to restore pursuant to Treasury Regulation
§1.704-1(b)(2)(iii)(c) or is deemed to be obligated to restore pursuant to the
penultimate sentences of Treasury Regulations §§1.704-2(g)(1) and 1.704-2(i)(5);
and

 

(b)                                 debit to such Capital Account the items
described in Treasury Regulations §§1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulations §1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Affiliate” or “affiliate” of a Person means (i) any Person, directly or
indirectly controlling, controlled by or under common control with the specified
Person; (ii) any Person owning or

 

--------------------------------------------------------------------------------


 

controlling ten percent (10%) or more of the outstanding voting securities of
such specified Person; (iii) any officer, director, Member or trustee of such
specified Person; and (iv) if any Person who is an Affiliate is an officer,
director, Member or trustee of another Person, such other Person.  For purposes
of this definition, the term “controlling,” “controlled by,” or “under common
control with” shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.

 

“Agreement” means this Operating Agreement as the same may be amended from time
to time.

 

“Approved Accountants” means either (i) the Company’s accountants that have been
approved or deemed approved in accordance with Section 9.1(d) as a Major
Decision or (ii), if the accountants referenced in clause (i) are unwilling or
unable to act as Approved Accountants, other accountants, which are independent
of both MCG and Keystone Property Group and their respective Affiliates, and
which are consented to by MCG and the Manager, such consent not to be
unreasonably withheld.

 

“Available Cash” means, for any period, the total annual cash gross receipts of
the Company during such period derived from all sources (including rent or
business interruption insurance and the net proceeds of any secured or unsecured
debt incurred by the Company), as reasonably determined by the Manager, during
such period, together with any amounts included in reserves or working capital
from prior periods which the Manager determines should be distributed, less
(i) the operating expenses of the Company paid during such period, (ii) any
increases in reserves (reasonably established by the Manager) during such
period; and (ii) repayment of all secured and unsecured Company debts.

 

“Book Value” or “book value” means, with respect to any asset, the adjusted
basis of that asset for federal income tax purposes, except as follows:

 

(a)                                 The initial Book Value of any asset
contributed by a Member to the Company will be the fair market value of the
asset on the date of the contribution, as reasonably determined by the Manager.

 

(b)                                 The Book Values of all assets will be
adjusted to equal the respective fair market values of the assets, as reasonably
determined by the Manager, as of (1) the acquisition of an additional interest
in the Company by any new or existing Member in exchange for more than a de
minimis capital contribution, (2) the distribution by the Company to a Member of
more than a de minimis amount of Company property as consideration for an
interest in the Company if an adjustment is necessary or appropriate to reflect
the relative economic interests of the Members in the Company, (3) the
liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), and (4) the grant of an interest in the Company
(other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company.

 

(c)                                  The Book Value of any asset distributed to
any Member will be the gross fair market value of the asset on the date of
distribution as reasonably determined by the Manager.

 

(d)                                 The Book Values of assets will be increased
or decreased to reflect any adjustment to the adjusted basis of the assets under
Code Section 734(b) or 743(b), but only to the extent that the adjustment is
taken into account in determining Capital Accounts under Regulations
Section 1.704-1(b)(2)(iv)(m), provided, that Book Values will not be adjusted
under this paragraph (d) to the extent that the Manager determines that an
adjustment under paragraph (b) above is

 

2

--------------------------------------------------------------------------------


 

necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment under this paragraph (d).

 

(e)                                  After the Book Value of any asset has been
determined or adjusted under paragraph (a), (b) or (d) above, Book Value will be
adjusted by the depreciation, amortization or other cost recovery deductions
taken into account with respect to the asset for purposes of computing Net
Profits or Net Losses.

 

“Business Day” or “business day” means each day which is not a Saturday, Sunday
or legally recognized national public holiday or a legally recognized public
holiday in the Commonwealth of Pennsylvania or the State of [Connecticut / New
Jersey / New York].

 

“Buy/Sell Notice” shall have the meaning set forth in Section 10.4(b).

 

“Capital Account” shall have the meaning set forth in Section 6.4.

 

“Capital Contribution” means the amount of cash or the fair market value of
property actually contributed to the Company by a Member.  Capital Contributions
include, but may not be limited to, Class 1 Capital Contributions, Supplemental
Capital Contributions and MCG Class 2 Capital Contributions.

 

“Capital Contribution Account” means any or all of the Class 1 Capital
Contribution Account, the Supplemental Capital Contribution Account and/or the
MCG Class 2 Capital Contribution Account, as the context requires.

 

“Capital Event” means a refinancing, sale or other disposition of substantially
all of the assets of the Company, or any event resulting in the dissolution and
termination of the Company in accordance with Section 11.

 

“Certificate of Organization” means the Certificate of Organization of the
Company, as filed with the Secretary of State of the State of Delaware, as the
same may be amended from time to time.

 

“Class 1 Capital Contribution” shall mean the Capital Contribution made by a
Member to the Company pursuant to Section 6.1 on the date of this Agreement that
is designated as a “Class 1 Capital Contribution” on the Schedule of Members.(1)

 

“Class 1 Capital Contribution Account” means an account maintained for each
Member equal to (i) the Class 1 Capital Contribution actually made to the
Company by such Member pursuant to Section 6.1, less (ii) the aggregate
distributions to such Member pursuant to Section 7.1[(d)].(1)

 

“Class 1 Preferred Return” means a fifteen percent (15%) Internal Rate of Return
on a Member’s Class 1 Capital Contribution Account, calculated from the date
hereof.

 

“Class 1 Preferred Return Account” means an account maintained for each Member
equal to the Class 1 Preferred Return accrued for such Member less the aggregate
amount of distributions made to each Member pursuant to Section 7.1[(c)].

 

--------------------------------------------------------------------------------

(1)                                 NB: For the Taxter Projects, MCG will have
both a Class 1 Capital Contribution Account and an MCG Class 2 Capital
Contribution Account as follows: (i) Taxter Corporate Park — I , 555/565 Taxter
Road, Elmsford, NY - $5,900,000 Class 1 Capital Contribution and a $5,060,757
MCG Class 2 Capital Contribution; and (ii) Taxter Corporate Park — II, 570
Taxter Road, Elmsford, NY - $995,000 Class 1 Capital Contribution and a $44,243
MCG Class 2 Capital Contribution.

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended (and as may be
amended from time to time).

 

“Company” shall have the meaning set forth in the recitals.

 

“Company Minimum Gain” has the meaning set forth in Section 1.704-2(d) of the
Regulations for partnership minimum gain.  Subject to the foregoing, Company
Minimum Gain shall equal the amount of gain, if any, which would be recognized
by the Company with respect to each nonrecourse liability of the Company if the
Company were to transfer the Company’s property which is subject to such
nonrecourse liability in full satisfaction thereof.

 

“Damaged Party” shall have the meaning set forth in Section 7.4.

 

“Damages” shall have the meaning set forth in Section 7.4.

 

“Deposit” shall have the meaning set forth in Section 10.4(c).

 

“Election Notice” shall have the meaning set forth in Section 10.4(c).

 

“Fiscal Year” shall have the meaning set forth in Section 13.2.

 

“Initial Financing” means amounts borrowed by the Company or its subsidiary on
the date hereof and/or to be borrowed to finance the acquisition and, if
applicable, rehabilitation of the Project by the Company’s subsidiary that owns
the Project.

 

“Internal Rate of Return” or “IRR” will be calculated using the “XIRR”
spreadsheet function in Microsoft Excel, where values is an array of values with
contributions being negative values and distributions made to the Members
pursuant to Section 7 as positive values and the corresponding dates in the
array are the actual dates that contributions are made to the Company and
distributions are made from the Company, taking into account the amount and
timing.

 

“Listing Period” shall have the meaning set forth in Section 10.5.

 

“Major Decision” shall have the meaning set forth in Section 9.1(d).

 

“Manager” shall initially have the meaning set forth in the preamble of this
Agreement or any Person that replaces the Manager in accordance with this
Agreement.

 

“M-C Corp.” means Mack-Cali Realty Corporation, a Maryland corporation, which is
an affiliate of MCG.

 

“M-C LP” means Mack-Cali Realty, L.P., a Delaware limited partnership which is
an affiliate of MCG.

 

[THESE DEFINITIONS ARE FOR ASSETS WITH SUBORDINATED EQUITY]

 

[“MCG Class 2 Capital Contribution” shall mean the Capital Contribution made by
MCG to the Company pursuant to Section 6.1 on the date of this Agreement.(1)]

 

[“MCG Class 2 Capital Contribution Account” means an account maintained for MCG
equal to (i) the MCG Class 2 Capital Contribution actually made to the Company
by MCG pursuant to Section 6.1 less (ii) the aggregate distributions to MCG
pursuant to Section 7.1[(f)].(1)]

 

[“MCG Preferred Return” means a ten percent (10%) Internal Rate of Return on the
MCG Class 2 Capital Contribution Account, calculated from the date hereof.]

 

4

--------------------------------------------------------------------------------


 

[“MCG Preferred Return Account” means an account maintained for MCG equal to the
MCG Preferred Return accrued for MCG less the aggregate amount of distributions
made to MCG pursuant to Section 7.1[(e)].]

 

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability.

 

“Member Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations for “partner nonrecourse debt”.

 

“Member Nonrecourse Deductions” has the meaning set forth in
Section 1.704-2(i) of the Regulations for “partner nonrecourse deductions”. 
Subject to the foregoing, the amount of Member Nonrecourse Deductions with
respect to a Member Nonrecourse Debt for a Company Fiscal Year equals the
excess, if any, of the net increase, if any, in the amount of Member Minimum
Gain attributable to such Member Nonrecourse Debt during that Fiscal Year over
the aggregate amount of any distribution during that Fiscal Year to the Member
that bears the economic risk of loss for such Member Nonrecourse Debt to the
extent such distributions are from the proceeds of such Member Nonrecourse Debt
and are allocable to an increase in Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Section 1.704-2(i) of the
Regulations.

 

“Members” mean each party listed on Exhibit A as a Member and any other Person
admitted to the Company as a member pursuant to the terms of this Agreement.

 

“Membership Interest” means a Member’s entire interest in the Company including
such Member’s right to receive allocations and distributions pursuant to this
Agreement and the right to participate in the management of the business and
affairs of the Company in accordance with this Agreement, including the right to
vote on, consent to, or otherwise participate in any decision or action of or by
the Members granted pursuant to this Agreement.

 

“Net Profits” and “Net Losses” means, for each Fiscal Year or other period, an
amount equal to the Company’s net taxable loss or income, respectively, for such
year or period, determined in accordance with Section 703(a) of the Code, but
not including any gains or losses resulting from a Capital Event (and for this
purpose, all items of income, gain, loss, or reduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments:

 

(a)                                 Any income of the Company that is exempt
from federal income tax and not otherwise taken into account in computing Net
Profits or Net Losses shall be added to such taxable income or loss;

 

(b)                                 Any expenditures of the Company described in
Section 705(a)(2)(B) of the Code or treated as 705(a)(2)(B) expenditures
pursuant to Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Profits or Net Losses shall be subtracted from
such taxable income or loss;

 

(c)                                  In the event the book value of any Company
asset is adjusted in accordance with item (b) or (d) of the definition of “Book
Value”, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Profits or
Net Losses;

 

5

--------------------------------------------------------------------------------


 

(d)                                 Gain or loss resulting from any disposition
of Company property with respect to which gain or loss is recognized for federal
income tax purposes shall be computed by reference to the book value of the
property disposed of notwithstanding that the adjusted tax basis of such
property differs from its book value;

 

(e)                                  In lieu of the depreciation, amortization,
and other cost recovery deductions taken into account in computing such taxable
income or loss, whenever the book value of an asset differs from its adjusted
basis for federal income tax purposes at the beginning of a Fiscal Year,
depreciation, amortization or other cost recovery deductions allowable with
respect to an asset shall be an amount which bears the same ratio to such
beginning book value as the federal income tax depreciation, amortization or
other cost recovery deduction for such year bears to such beginning adjusted tax
basis; provided, however, that if the adjusted basis for federal income taxes of
an asset at the beginning of a year is zero, depreciation, amortization or other
cost recovery deductions shall be determined by reference to the beginning book
value of such asset using any reasonable method selected by the Manager; and

 

(f)                                   Any items which are specially allocated
pursuant to Section 8.2 shall not be taken into account in computing Net Profits
or Net Losses.

 

“Nonrecourse Deductions” has the meaning set forth in Sections 1.704-2(b)(1) and
1.704-2(c) of the Regulations.  Subject to the preceding sentence, the amount of
Nonrecourse Deductions for a Company Fiscal Year equals the excess, if any, of
the net increase, if any, in the amount of Company Minimum Gain during that
Fiscal Year (determined under Section 1.704-2(d) of the Regulations) over the
aggregate amount of any distributions during that Fiscal Year of proceeds of a
Nonrecourse Liability that are allocable to an increase in Company Minimum Gain
( determined under Section 1.704-2(h) of the Regulations).

 

“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Notifying Member” shall have the meaning set forth in Section 10.4(b).

 

“Percentage Interest” with respect to any Member as of any date, means the
aggregate Capital Contributions made to the Company by such Member divided by
the sum of the aggregate Capital Contributions made to the Company by all the
Members, expressed as a percentage.  The initial Percentage Interests of the
Members are as set forth on Exhibit A attached hereto.  The Percentage Interests
of the Members shall be adjusted from time to time as necessary, to reflect
Capital Contributions made by them.

 

“Person” means a natural person, or a corporation, association, limited
liability company, partnership, joint stock company, trust or unincorporated
organization or other entity that has independent legal status.

 

“Preferred Return” means either or both of the Class 1 Preferred Return, the MCG
Preferred Return and/or the Supplemental Preferred Return, as the context
requires.

 

“Prime Rate” means the “prime rate” as published in The Wall Street Journal
(Eastern Edition) under its “Money Rates” column and specified as “[t]he base
rate on corporate loans at large U.S. commercial banks.”  If The Wall Street
Journal (Eastern Edition) publishes more than one “Prime Rate” under its “Money
Rates” column, then the Prime Rate shall be the average of such rates.  If The
Wall Street Journal (Eastern Edition) is not published on a date when Prime Rate
is to be determined, then Prime Rate shall be the Prime Rate published on the
date which first precedes the date on which Prime Rate is to be determined.

 

6

--------------------------------------------------------------------------------


 

“Pro Rata” means, for a Member, (x) an amount equal to such Member’s unreturned
Capital Contributions plus the accrued and undistributed Preferred Return
thereon, divided by (y) the aggregate unreturned Capital Contributions plus the
aggregate accrued and undistributed Preferred Return thereon, of all Members.

 

“Project” means the operation, managing, renting, maintaining and development of
and, if applicable, selling or otherwise disposing of, the real property located
at:

 

[TO BE INCLUDED IN EACH JOINT VENTURE AGREEMENT AS APPLICABLE:

 

(a)                                 Taxter Corporate Park, 555/565 Taxter Road,
Elmsford, NY;

 

(b)                                 Taxter Corporate Park 570 Taxter Road,
Elmsford, NY;

 

(c)                                  Talleyrand Office Park, 200/220 White
Plains Road, Tarrytown, NY;

 

(d)                                 17-17 Route 208 North, Fair Lawn, NJ;

 

(e)                                  30 Knightbridge Road, Piscataway, NJ;

 

(f)                                   412 Mt. Kemble Avenue, Morris Township,
NJ;

 

(g)                                  470 Chestnut Ridge Road, Woodcliff Lake,
NJ;

 

(h)                                 400 Chestnut Ridge Road, Woodcliff Lake, NJ;

 

(i)                                     530 Chestnut Ridge Road, Woodcliff Lake,
NJ; and

 

(j)                                    Soundview Plaza, 1266 East Main Street,
Stamford, CT]

 

including undertaking such activities through any subsidiary of the Company that
owns and/or manages the Project.

 

“Purchase Agreement” means the Agreement of Sale and Purchase, dated as of
February [    ], 2014, by and between the “Seller” named therein, which is an
Affiliate of Mack-Cali Realty Corporation, and the “Purchaser” named therein,
which is an Affiliates of Keystone Property Group.  A copy of the Purchase
Agreement is attached hereto as Exhibit C.

 

“Receiving Member” shall have the meaning set forth in Section 10.4(b).

 

“Regulations” means the Federal Income Tax Regulations, including Temporary
Regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in Section 8.2(g).

 

“REIT” shall have the meaning set forth in Section 9.5(a).

 

“REIT Requirements” shall have the meaning set forth in Section 9.5(a).

 

“Reserves” means funds set aside or amounts allocated to reserves which shall be
maintained, in amounts reasonably determined by the Manager, to be appropriate
for (i) working capital and to pay taxes, insurance, debt service or other costs
or expenses incident to the ownership of the

 

7

--------------------------------------------------------------------------------


 

Company’s assets or operation of the Company’s business, including under any
financing, or (ii) capital expenses which have been approved by the Manager.

 

“Specified Valuation Amount” shall have the meaning set forth in
Section 10.4(b).

 

“Successor” shall have the meaning set forth in Section 11.1(c).

 

“Supplemental Capital Contribution(s)” shall mean the Capital Contributions made
by the Members to the Company pursuant to Section 6.2.

 

“Supplemental Capital Contribution Account” means an account maintained for each
Member equal to (i) the Supplemental Capital Contributions actually made to the
Company by such Member pursuant to Section 6.2, less (ii) the aggregate
distributions to such Member pursuant to Section 7.1[(b)].

 

“Supplemental Preferred Return” means a twelve percent (12%) Internal Rate of
Return on such Member’s Supplemental Capital Contribution Account, calculated
from the date hereof.

 

“Supplemental Preferred Return Account” means an account maintained for each
Member equal to the Supplemental Preferred Return accrued for such Member less
the aggregate amount of distributions made to each Member pursuant to
Section 7.1[(a)].

 

“Tax Payment Loan” shall have the meaning set forth in Section 7.3.

 

“30 Day Period” shall have the meaning set forth in Section 10.4(c).

 

“Transfer” shall mean, with respect to a Membership Interest, to sell, assign,
give, hypothecate, pledge, encumber or otherwise transfer such Membership
Interest.

 

“TRS” shall have the meaning set forth in Section 9.5(c).

 

“Withdrawal” shall have the meaning set forth in Section 11.1(a)(i).

 

“Withholding Tax Act” shall have the meaning set forth in Section 7.3.

 

ARTICLE XX
NAME; TERM

 

Section 20.1                             Name.  The Members shall conduct the
business of the Company under the name “[JOINT VENTURE].”

 

Section 20.2                             Term.  The term of the Company
commenced on the date the Certificate of Organization was filed with the
Secretary of State of the State of Delaware and shall continue in existence
perpetually unless the Company is dissolved and its affairs wound up in
accordance with the Act or this Agreement.

 

ARTICLE XXI
ORGANIZATION AND LOCATION

 

Section 21.1                             Formation; Foreign Qualification. 
Pursuant to the provisions of the Act, the Company was formed by filing the
Certificate of Organization with the Secretary of State of the State of Delaware
on [      ], 2014.  The Manager shall register the Company and/or its
subsidiaries to do business in such other jurisdictions as is necessary to
qualify the Company and/or its subsidiaries to conduct their respective
businesses in such other jurisdictions.

 

8

--------------------------------------------------------------------------------


 

Section 21.2                             Principal Office.  The principal office
of the Company shall be at [ADDRESS OF EACH PROPERTY], or such other location as
the Manager may determine with notice to the Members.

 

Section 21.3                            
Registered Office and Registered Agent.  The Company’s registered agent and
office in the State of Delaware shall be National Registered Agents, Inc., 160
Greentree Drive, Suite 101, in the City of Dover, County of Kent, Delaware
19904.  The registered office and registered agent may be changed by the Manager
from time to time in accordance with the Act and with notice to the Members.

 

ARTICLE XXII
PURPOSE

 

The business of the Company shall be the operation, managing, renting,
maintaining and development of and, if applicable, selling or otherwise
disposing of, the Project, and engaging in all activities necessary, incidental,
or appropriate in connection therewith.

 

ARTICLE XXIII
MEMBER INFORMATION

 

Section 23.1                             Generally.  The name, address, Capital
Contributions and Percentage Interest of each Member is as set forth on
Exhibit A.

 

Section 23.2                             No Fiduciary Obligations of Members.
The Members expressly agree that, with respect to decisions made or actions
taken by a Member, such Member shall not have any fiduciary duty whatsoever (to
the extent permitted by law) to the other Members or to any other Person and
such Member may take actions, grant consents or refuse to grant consents under
this Agreement for the sole benefit of the Member, as determined in its sole
discretion.

 

ARTICLE XXIV
CONTRIBUTION TO CAPITAL AND STATUS OF MEMBERS

 

Section 24.1                             Initial Capital Contributions.  The
initial Class 1 Capital Contribution or MCG Class 2 Capital Contribution (as
applicable) of each Member, as of the date of this Agreement, is set forth on
Exhibit A.

 

Section 24.2                             Additional Capital Contributions.  If
the Manager determines that funds, in addition to those contributed pursuant to
Section 6.1, are necessary or appropriate in order to operate the business of
the Company, the Manager shall present such request to MCG as a Major Decision
pursuant to Section 9.1(d).  If the Manager’s request is approved as a Major
Decision, then the Manager may request that the Keystone Investor and/or MCG
fund such amount pursuant to this Section 6.2, in such amounts and in such
percentages for each Member as are determined pursuant to Section 9.1(d).  The
approved amount shall be funded within ten (10) days of written notice from the
Manager (after the amount is approved as a Major Decision) and shall be treated
as a Supplemental Capital Contribution for each funding Member for all purposes
under this Agreement.  For the purpose of clarity, no Member shall be obligated
to make any Supplemental Capital Contributions without its consent.

 

9

--------------------------------------------------------------------------------


 

Section 24.3                             Limited Liability of a Member.  The
Members, in their capacity as such, shall not be liable for the debts,
liabilities, contracts or any other obligations of the Company.  Furthermore:
(i) except as otherwise provided for herein, the Members shall not be obligated
to make additional Capital Contributions to the capital of the Company; and
(ii) no Member shall be required to pay to any other Member or the Company any
deficit or negative balance which may exist from time to time in such Member’s
Capital Account (including upon and after dissolution of the Company).  The
failure of the Company to observe any formalities or requirements relating to
the exercise of its powers or management of its business or affairs under this
Agreement or the Act shall not be grounds for imposing personal liability on the
Members for liabilities of the Company.

 

Section 24.4                             Capital Accounts.

 

(a)                                 A separate “Capital Account” shall be
established and maintained for each Member in accordance with the rules set
forth in Section 1.704-l(b) of the Regulations.  Subject to the foregoing,
generally the Capital Account of each Member shall be credited with the sum of
(i) all cash and the Book Value of any property (net of liabilities assumed by
the Company and liabilities to which such property is subject) contributed to
the Company by such Member as provided in this Agreement, (ii) all Net Profits
of the Company allocated to such Member pursuant to Section 8, (iii) all items
of income and gain specially allocated to such Member pursuant to Section 8.2
and (iv) all items of gain resulting from a Capital Event, and shall be debited
with the sum of (u) all Net Losses of the Company allocated to such Member
pursuant to Section 8, (v) such Member’s distributive share of expenditures of
the Company described in Section 705(a)(2)(B) of the Code, (w) all items of
expense and losses specially allocated to such Member pursuant to Section 8.2,
(x) all items of loss resulting from a Capital Event and (y) all cash and the
Book Value of any property (net of liabilities assumed by such Member and the
liabilities to which such property is subject) distributed by the Company to
such Member pursuant to Section 7.  Any references in any Section or subsection
of this Agreement to the Capital Account of a Member shall be deemed to refer to
such Capital Account as the same may be credited or debited from time to time as
set forth above.

 

(b)                                 The following additional rules shall apply
in maintaining Capital Accounts:

 

(i)                                     Amounts described in Section 709 of the
Code (other than amounts with respect to which an election is in effect under
Section 709(b) of the Code) shall be treated as described in
Section 705(a)(2)(B) of the Code.

 

(ii)                                  In the case of a contribution to the
Company of a promissory note (other than a note that is readily tradable on an
established securities market), the Capital Account of the Member contributing
such note shall not be increased until (a) the Company makes a taxable
disposition of such note, or (b) principal payments are made on such note.

 

(iii)                               If property is contributed to the Company,
Capital Accounts shall be adjusted in accordance with Treasury Regulation
Section 1.704-l(b)(2)(iv)(d) and 1.704-l(b)(2)(iv)(g).

 

10

--------------------------------------------------------------------------------


 

(iv)                              If, in any Fiscal Year of the Company, the
Company has in effect an election under Section 754 of the Code, Capital
Accounts shall be adjusted in accordance with Treasury Regulation
Section 1.704-l(b)(2)(iv)(m).

 

(c)                                  It is the intention of the Members to
satisfy the Capital Account maintenance requirements of Regulation
Section 1.704-l(b)(2)(iv), and the foregoing provisions defining Capital
Accounts are intended to comply with such provisions.  If the Manager determines
that adjustments to Capital Accounts are necessary to comply with such
Regulations, then the adjustments shall be made, provided it does not materially
impact upon the manner in which property is distributed to the Members in
liquidation of the Company.

 

(d)                                 Except as may otherwise be provided in this
Agreement, whenever it is necessary to determine the Capital Account of a
Member, the Capital Account of such Member shall be determined after giving
effect to all allocations and distributions for transactions effected prior to
the time as of which such determination is to be made.  Any Member, including
any substituted Member, who shall acquire a Membership Interest or whose
interest shall be increased by means of a Transfer to him of all or part of the
interest of another Member, shall have a Capital Account which reflects such
Transfer.

 

Section 24.5                             Withdrawal and Return of Capital. 
Although the Company may make distributions to the Members from time to time in
return of their Capital Contributions, the Members shall not have the right to
withdraw or demand a return of any of their Capital Contributions or Capital
Account without the consent of all Members except upon dissolution or
liquidation of the Company.

 

Section 24.6                             Interest on Capital.  Except as
otherwise specifically provided in this Agreement, no interest shall be payable
on any Capital Contributions made to the Company.

 

ARTICLE XXV
DISTRIBUTIONS TO MEMBERS

 

Section 25.1                             Distributions.  Available Cash shall be
paid or distributed as follows:

 

[DISTRIBUTION WATERFALL FOR 30 KNIGHTBRIDGE ROAD AND 412 MT. KEMBLE PROPERTIES:]

 

(a)                                 First, to the Members, in proportion to
their respective Supplemental Preferred Return Account balances, until their
Supplemental Preferred Return Account balances are reduced to zero;

 

(b)                                 Second, to the Members, in proportion to
their respective Supplemental Capital Contribution Account balances, until their
respective Supplemental Capital Contribution Account balances are reduced to
zero;

 

(c)                                  Third, to each Member until its Class 1
Preferred Return Account balance has been reduced to zero;

 

11

--------------------------------------------------------------------------------


 

(d)                                 Fourth, to each Member until its Class 1
Capital Contribution Account balance has been reduced to zero; and

 

(e)                                  Thereafter, (x) fifty percent (50%) to the
Keystone Investor and (y) fifty percent (50%) to MCG.

 

[DISTRIBUTION WATERFALL FOR ALL PROPERTIES OTHER THAN 30 KNIGHTBRIDGE ROAD AND
412 MT. KEMBLE:(1)]

 

First, to the Members, in proportion to their respective Supplemental Preferred
Return Account balances, until their Supplemental Preferred Return Account
balances are reduced to zero;

 

(f)                                   Second, to the Members, in proportion to
their respective Supplemental Capital Contribution Account balances, until their
respective Supplemental Capital Contribution Account balances are reduced to
zero;

 

(g)                                  Third, to each Member until its Class 1
Preferred Return Account balance has been reduced to zero;

 

(h)                                 Fourth, to each Member until its Class 1
Capital Contribution Account balance has been reduced to zero;

 

(i)                                     Fifth, to MCG until its MCG Preferred
Return Account balance has been reduced to zero;

 

(j)                                    Sixth, to MCG until its MCG Class 2
Capital Contribution Account balance has been reduced to zero; and

 

(k)                                 Thereafter, (x) fifty percent (50%) to the
Keystone Investor and (y) fifty percent (50%) to MCG.

 

Section 25.2                             Timing of Distributions.  Distributions
of Available Cash shall be at such times and in such amounts as the Manager
shall reasonably determine; provided, that the Manager shall distribute
Available Cash at least once per calendar quarter unless the applicable credit
agreement or loan document to which the Company or its subsidiaries are a party
prohibits such distribution, in which case the Manager shall immediately
distribute all amounts that were not distributed on account of such prohibition
as soon as permissible under the applicable credit agreement or loan document.

 

Section 25.3                             Taxes Withheld.  Unless treated as a
Tax Payment Loan (as hereinafter defined), any amount paid by the Company for or
with respect to any Member on account of any withholding tax or other tax
payable with respect to the income, profits or distributions of the Company
pursuant to the Code, the Regulations, or any state or local statute, regulation
or ordinance requiring such payment (a “Withholding Tax Act”) shall be treated
as a distribution to such Member for all purposes of this Agreement, consistent
with the character or source of the income, profits or cash which gave rise to
the payment or withholding obligation.  To the extent that the amount required
to be remitted by the Company under the Withholding Tax Act exceeds

 

12

--------------------------------------------------------------------------------


 

the amount then otherwise distributable to such Member, the excess shall
constitute a loan from the Company to such Member (a “Tax Payment Loan”) which
shall be payable upon demand and shall bear interest, from the date that the
Company makes the payment to the relevant taxing authority, at the Prime Rate
plus one percent (1.00%), compounded monthly.  The Manager shall give prompt
written notice to such Member of such loan.  So long as any Tax Payment Loan or
the interest thereon remains unpaid, the Company shall make future distributions
due to such Member under this Agreement by applying the amount of any such
distribution first to the payment of any unpaid interest on all Tax Payment
Loans of such Member and then to the repayment of the principal of all Tax
Payment Loans of such Member.  The Manager shall have the authority to take all
actions necessary to enable the Company to comply with the provisions of any
Withholding Tax Act applicable to the Company and to carry out the provisions of
this Section.  Nothing in this Section shall create any obligation on the
Manager to advance funds to the Company or to borrow funds from third parties in
order to make any payments on account of any liability of the Company under a
Withholding Tax Act.

 

Section 25.4                             Offset for MCG Liabilities Under the
Purchase Agreement.  To the extent that the Keystone Investor or its Affiliates
(each, a “Damaged Party”) receive a decision by a court of competent
jurisdiction, in a final adjudication,  which has determined that the Damaged
Party has incurred any claim, demand, controversy, dispute, cost, loss, damage,
expense, judgment, or loss (collectively, “Damages”), for which such Persons are
entitled to indemnification from MCG pursuant to the provisions of the Purchase
Agreement, the Manager may, in its sole discretion, withhold distributions from
MCG and instead pay them to the Damaged Party for application against the unpaid
balance remaining of such Damages.

 

ARTICLE XXVI
ALLOCATION OF PROFITS AND LOSSES

 

Section 26.1                             Net Profits and Net Losses.

 

(a)                                 In General.  Net Profits and Net Losses of
the Company shall be determined and allocated with respect to each Fiscal Year
or other period of the Company as of the end of such year or other period.  An
allocation to a Member of a share of Net Profits and Net Losses shall be treated
as an allocation of the same share of each item of income, gain, loss and
deduction that is taken into account in computing Net Profits and Net Losses. 
For purposes of applying Section 8.1[(d) / (e)], after making the Special
Allocations in Section 8.2 for the Fiscal Year or other period, if any, a
Member’s Capital Account balance shall be deemed to be increased by such
Member’s share of Company Minimum Gain and Member Minimum Gain determined as of
the end of such Fiscal Year or other period, and such other amount a Member is
deemed to be obligated to restore under Treasury Regulation
§1.704-1(b)(2)(iii)(c).

 

(b)                                 Allocations.  Net Profits or Net Losses for
any Fiscal Year or other period shall be allocated to the Members as follows:

 

(i)                                     Net Profits shall first be allocated to
the Members in an amount sufficient to reverse, on a cumulative basis, the
cumulative amount of any Net Losses (exclusive of any amounts previously offset
against Net Profits) allocated to the Members in the current and

 

13

--------------------------------------------------------------------------------


 

all prior Fiscal Years pursuant to Section 8.1(b)(iii), allocated to each Member
in the reverse order and in proportion to the allocation of such Net Losses to
such Member;

 

(ii)                                  Then, Net Profits shall be allocated to
the Members in proportion to the amounts actually received by each Member
pursuant to Section 7.1(a)-[(d) / (f)] for each Fiscal Year with respect to such
Fiscal Year until such time as distributions are made pursuant to
Section 7.1[(e) / (g)] and at that time fifty percent (50%) to the Keystone
Investor and fifty percent (50%) to MCG; provided, that, in the event that no
amounts are actually distributed pursuant to Section 7.1 in any Fiscal Year, Net
Profits for such Fiscal Year shall be allocated to the Members in the manner
that such Net Profits would have been allocated had an amount of cash equal to
the Net Profits for such Fiscal Year been distributed pursuant to Section 7.1 in
such Fiscal Year.

 

(iii)                               Net Losses shall be allocated to the Members
in reverse order in which Net Profits were previously allocated pursuant to
Section 8.1(b)(ii), and thereafter, fifty percent (50%) to the Keystone Investor
and fifty percent (50%) to MCG.

 

(c)                                  Net Losses allocated to a Member pursuant
to Section 8.1(b) shall not exceed the maximum amount of Net Losses which can be
so allocated without causing any Member to have a deficit in his or her Adjusted
Capital Account at the end of any Fiscal Year or other period.  The portion of
Net Losses that would be allocated to a Member but for the limitation of the
prior sentence shall be allocated among the other Members having positive
balances in their Adjusted Capital Accounts in proportion to and to the extent
of such positive balances and, thereafter, in accordance with the Members’
respective economic risk of loss with respect to any indebtedness to which the
remaining Net Losses (or an item thereof), if any, is attributable.

 

(d)                                 Gain and loss from a Capital Event shall be
allocated (other than a Capital Event that is a sale pursuant to Section 10.5):

 

(i)                                     first to those Members with Adjusted
Capital Account deficits, until all such Adjusted Capital Account balances are
equal to zero;

 

(ii)                                  then, among all Members in the amount
necessary for the Adjusted Capital Account balances of each Member (as
determined after a hypothetical distribution of all cash proceeds in accordance
with Section 7.1) to equal zero, and

 

(iii)                               thereafter, fifty percent (50%) to the
Keystone Investor and fifty percent (50%) to MCG;

 

provided, that, to the extent necessary to bring the Adjusted Capital Account
balances of the Members to equal zero in Section 8.1(d)(i) and
Section 8.1(d)(ii) of this Agreement, if there are insufficient gains from the
Capital Event, items of gross income shall be allocated as necessary to so
adjust the Adjusted Capital Account balances.

 

(e)                                  Gain and loss from a sale pursuant to
Section 10.5 shall be allocated:

 

14

--------------------------------------------------------------------------------


 

(i)                                     first to those Members with Adjusted
Capital Account deficits, until all such Adjusted Capital Account balances are
equal to zero;

 

(ii)                                  then, among all Members in the amount
necessary for the Adjusted Capital Account balances of each Member (as
determined after a hypothetical distribution of all cash proceeds in accordance
with Section 10.6) to equal zero, and

 

(iii)                               thereafter, on a Pro Rata basis to the
Keystone Investor and to MCG;

 

provided, that, to the extent necessary to bring the Adjusted Capital Account
balances of the Members to equal zero in Section 8.1(e)(i) and
Section 8.1(e)(ii) of this Agreement, if there are insufficient gains from the
Capital Event, items of gross income shall be allocated as necessary to so
adjust the Adjusted Capital Account balances.

 

Section 26.2                             Special Allocations.  The following
special allocations shall be made in the following order:

 

(a)                                 Minimum Gain Chargeback.  Except as
otherwise provided in Section 1.704-2(f) of the Regulations, in the event there
is a net decrease in Company Minimum Gain during a Company taxable year, each
Member shall be allocated (before any other allocation is made pursuant to this
Section 8) items of income and gain for such year (and, if necessary, for
subsequent years) equal to that Member’s share of the net decrease in Company
Minimum Gain.

 

(i)                                     The determination of a Member’s share of
the net decrease in Company Minimum Gain shall be determined in accordance with
Regulation Section 1.704-2(g).

 

(ii)                                  The items to be specially allocated to the
Members in accordance with this Section 8.2(a) shall be determined in accordance
with Regulation Section 1.704-2(f)(6).

 

(iii)                               This Section 8.2(a) is intended to comply
with the Minimum Gain chargeback requirement set forth in Section 1.704-2(f) of
the Regulations and shall be interpreted consistently therewith.

 

(b)                                 Member Minimum Gain Chargeback:  Except as
otherwise provided in Section 1.704-2(i)(4), in the event there is a net
decrease in Member Minimum Gain during a Company taxable year, each Member who
has a share of that Member Minimum Gain as of the beginning of the year, to the
extent required by Regulation Section 1.704-2(i)(4) shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) equal to that Member’s share of the net decrease in Member Minimum Gain. 
Allocations pursuant to this subparagraph (b) shall be made in accordance with
Regulation Section 1.704-2(i)(4).  This Section 8.2(b) is intended to comply
with the requirement set forth in Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

(c)                                  Qualified Income Offset Allocation.  In the
event any Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) which would cause the
negative balance in such Member’s Capital Account to exceed the sum of

 

15

--------------------------------------------------------------------------------


 

(i) his obligation to restore a Capital Account deficit upon liquidation of the
Company, plus (ii) his share of Company Minimum Gain determined pursuant to
Regulation Section 1.704-2(g)(1), plus (iii) such Member’s share of Member
Minimum Gain determined pursuant to Regulation Section 1.704-2(i)(5), items of
Company income and gain shall be specially allocated to such Member in an amount
and manner sufficient to eliminate such excess negative balance in his Capital
Account as quickly as possible.  This Section 8.2(c) is intended to comply with
the alternative test for economic effect set forth in Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(d)                                 Gross Income Allocation.  In the event any
Member has a deficit Capital Account at the end of any Company Fiscal Year which
is in excess of the sum of (i) any amounts such Member is obligated to restore
pursuant to this Agreement, plus (ii) such Member’s distributive share of
Company Minimum Gain as of such date determined pursuant to Regulations
Section 1.704-2(g)(1), plus (iii) such Member’s share of Member Minimum Gain
determined pursuant to Regulations Section 1.704-2(i)(5), each such Member shall
be specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 8.2(d) shall be made only if and to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Section 8 have been made, except assuming that
Section 8.2(c) and this Section 8.2(d) were not contained in this Agreement.

 

(e)                                  Allocation of Nonrecourse Deductions. 
Nonrecourse Deductions shall be allocated to the Members in accordance with
their respective Percentage Interests.

 

(f)                                   Allocation of Member Nonrecourse
Deductions.  Member Nonrecourse Deductions specially allocated to the Member who
bears the economic risk of loss with respect to the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable in accordance with
Section 1.704-2(i)(1) of the Regulations.

 

(g)                                  Curative Allocations.  The allocations set
forth in Sections 8.2(a)-(f) and Section 8.1(c) (also “Regulatory Allocations”)
are intended to comply with certain requirements of Regulations Sections
1.704-1(b) and 1.704-2.  Notwithstanding any other provisions of this Section 8
(other than the Regulatory Allocations), the Regulatory Allocations shall be
taken into account in allocating subsequent Net Profits, Net Losses and items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of subsequent Net Profits, Net
Losses and other items and the Regulatory Allocations to each Member shall be
equal to the net amount that would have been allocated to each such Member
pursuant to the provisions of this Section 8 if the Regulatory Allocations had
not occurred.  For purposes of applying the foregoing sentence, allocations
pursuant to this Section 8.2(g) shall be made:  (i) by taking into account
Regulatory Allocations which, although not made yet, are likely to be made in
the future; and (ii) only to the extent the Manager reasonably determines that
such curative allocations are appropriate in order to realize the intended
economic agreement among the Members.

 

Section 26.3                             Built-In Gain or Loss/Code
Section 704(c) Tax Allocations.  In the event that the Capital Accounts of the
Members are credited with or adjusted to reflect the fair market value of the
Company’s property and assets, the Members’ distributive shares of depreciation,

 

16

--------------------------------------------------------------------------------


 

depletion, amortization, and gain or loss, as computed for tax purposes, with
respect to such property, shall be determined pursuant to Section 704(c) of the
Code and the Regulations thereunder, so as to take account of the variation
between the adjusted tax basis and book value of such property.  Any deductions,
income, gain or loss specially allocated pursuant to this Section 8.3 shall not
be taken into account for purposes of determining Net Profits or Net Losses or
for purposes of adjusting a Member’s Capital Account.

 

Section 26.4                             Tax Allocations.  Except as otherwise
provided in Section 8.3, items of income, gain, loss and deduction of the
Company to be allocated for income tax purposes shall be allocated among the
Members on the same basis as the corresponding book items were allocated under
Sections 8.1 through 8.2.

 

ARTICLE XXVII
MANAGEMENT OF THE COMPANY

 

Section 27.1                             Powers and Duties of the Manager.

 

(a)                                 The Manager shall have the exclusive right
and power to manage, and be responsible for the operation of, the Company’s and
Project’s business, and shall have the authority under the Act and this
Agreement to do all things, that they determine, in their sole discretion to be
in furtherance of the purposes of the Company and shall have all rights, powers
and privileges available to a “Manager” under the Act.  Without limiting the
foregoing, the Manager shall have the power and authority:

 

(i)                                     To purchase and sell Company assets
including, without limitation, selling or otherwise disposing of the Project.

 

(ii)                                  To enter into any kind of activity and to
perform and carry out contracts of any kind necessary to, or in connection with,
or incidental to the accomplishment of the purposes of the Company, including,
without limitation, construction, leasing, management and similar agreements.

 

(iii)                               To borrow money and issue evidences of
indebtedness to pledge the Company’s assets, or to confess judgment on behalf of
the Company, in connection with the operation of the Company and to secure the
same by deed of trust, mortgage, security interest, pledge or other lien or
encumbrance on the assets of the Company.

 

(iv)                              To repay in whole or in part, negotiate,
refinance, recast, increase, renew, modify or extend any secured or other
indebtedness affecting the assets of the Company and in connection therewith to
execute any extensions, renewals or modifications of any evidences of
indebtedness secured by deeds of trust, mortgages, security interests, pledges
or other encumbrances covering the Project.

 

(v)                                 To employ agents, attorneys, brokers,
managing agents, architects, contractors, subcontractors and accountants on
behalf of the Company.

 

(vi)                              To bring or defend, pay, collect, compromise,
arbitrate, resort to legal action, or otherwise adjust claims or demands of or
against the Company.

 

17

--------------------------------------------------------------------------------


 

(vii)                           To enter into any kind of activity and to
perform and carry out contracts of any kind necessary to, or in connection with,
or incidental to the accomplishment of the stated purposes of the Company, so
long as said activities and contracts may be lawfully carried on or performed by
a limited Company under applicable laws and regulations.

 

(viii)                        To form subsidiaries to hold and/or manage the
Project; provided, that the Manager may not undertake any activity with respect
to such subsidiaries that the Manager would not be permitted to undertake under
the terms and conditions of this Agreement as if the Project was directly owned
by the Company.

 

(b)                                 The Manager shall have the right to enter
into and execute all contracts, documents and other agreements on behalf of the
Company and shall thereby fully bind the Company.  Persons dealing with the
Company are entitled to rely conclusively on the power and authority of the
Manager as set forth in this Agreement.

 

(c)                                  Except as provided in this Agreement, no
Member who is not the Manager, in its capacity as such, shall take any part in
the control of the affairs of the Company, undertake any transactions on behalf
of the Company or have any power to sign for or to bind the Company.

 

(d)                                 Notwithstanding anything contained in this
Section 9.1 to the contrary, the Manager shall not, without the prior consent of
MCG, make any Major Decision (hereinafter defined) with respect to the Company,
a Project or other Company business.  Each time the consent of MCG is required
under this Section 9.1(d), the Manager shall notify MCG in writing (which may be
by e-mail).  The notice shall include reasonably sufficient detail to permit MCG
to make a decision on the matter.  MCG shall respond within seven (7) Business
Days after the date it is notified of the need for such consent or action;
provided, that, if the Manager reasonably determines that the matter is an
emergency or otherwise must be decided within a shorter time period, the Manager
may indicate in the notice the need for an expedited decision and MCG shall have
three (3) Business Days to respond to the request for consent or action.  If MCG
does not respond within such seven (7) or three (3) Business Day period, then
such matter or action requested shall be deemed approved by MCG.  A “Major
Decision” as used in this Agreement means any decision (or action) with respect
to the following matters:

 

(i)                                     (x) Purchasing additional Company assets
outside of the ordinary course of business or any additional real property, or
(y) selling the Project;

 

(ii)                                  Changing the purpose of the Company or
entering into businesses that are not consistent with the Company’s purpose, and
establishing or making a material amendment to the business plan for the
Project;

 

(iii)                               The Initial Financing, and any refinancing
of the Initial Financing (other than extensions of the Initial Financing in
accordance with its terms), or entering into additional financings, mortgage
financing or other credit facilities in addition to the Initial Financing;

 

(iv)                              Making capital calls for Supplemental Capital
Contributions (or any Capital Contributions other than those contributed
pursuant to Section 6.1).  Requests for

 

18

--------------------------------------------------------------------------------


 

additional Capital Contributions shall be subject to the following procedures:
The Manager shall request Supplemental Capital Contributions only for
significant capital projects, tenant improvements and other legitimate business
purposes that the Manager reasonably believes cannot reasonably be funded from
Project revenue.  In approving the Major Decision, MCG and the Keystone Investor
shall indicate the portion of such Supplemental Capital Contribution that each
shall fund (provided, that each shall have the right to fund fifty percent (50%)
of such Supplemental Capital Contribution and if one of them does not desire to
fund its pro rata share of the Supplemental Capital Contribution, the other may
fund the remainder).  When the Manager and Members have reached a decision on
whether to approve the funding of the Supplemental Capital Contribution and the
percentage that each Member would fund, the Manager shall issue a capital call
for such amount in accordance with Section 6.2.

 

(v)                                 Settling or compromising any claims or
causes of action against the Company, or agreeing on behalf of the Company to
pay any disputed claims or causes of action, if payments by the Company pursuant
to such settlements, compromises, or agreements would exceed Two Hundred Fifty
Thousand Dollars ($250,000);

 

(vi)                              Forming Company subsidiaries other than as
contemplated by this Agreement, the Company’s business plan or financing
agreements approved by MCG;

 

(vii)                           Electing to restore or reconstruct the Project
after a condemnation or casualty, or reinvesting insurance or condemnation
proceeds after such an event;

 

(viii)                        Engaging in any of the following actions in a
manner that is a material deviation from the business plan for the Project:
exchanging or subdividing, or granting options with respect to, all or any
portion of the Project; acquiring any option with respect to the purchase of any
real property;  granting or relocating of easements benefiting or burdening the
Project; adjusting the boundary lines of the Project; granting road and other
right-of-ways and similar dispositions of interests in the Project; or changing
the zoning or any restrictive covenants applicable to the Project;

 

(ix)                              Selecting the Company’s auditors; provided,
that Mayer Hoffman McCann P.C. shall be deemed acceptable auditors by the
Members;

 

(x)                                 (x) Making tax elections, (y) establishing
tax or accounting policies, including policies for the depreciation of Company
property, or resolving accounting matters that affect M-C Corp’s compliance with
any rules or regulations promulgated by the Securities Exchange Commission, or
(z) settling disputes with tax authorities, in each case in a manner that would
affect M-C Corp.’s REIT status or ability to comply with REIT Requirements;

 

(xi)                              Establishing leasing guidelines for the
Project, or entering into a lease with tenants at the Project that does not
comply with the leasing guidelines; provided, that MCG shall not have the right
to approve such leases or amendments to the leasing guidelines if a lender to
the Company or its subsidiaries approves such leases or amendments to leasing
guidelines in accordance with its loan documents;

 

(xii)                           Commingling Company funds with the funds of any
other Person;

 

19

--------------------------------------------------------------------------------


 

(xiii)                        Admitting, including by assignment of economic
rights or permitting encumbrances of interests, any Member other than a Transfer
permitted pursuant to Section 10;

 

(xiv)                       Merging or consolidating the Company with or into
another entity, invest in or acquire an interest in any other entity, reorganize
the Company, or make a binding commitment to do any of the foregoing;

 

(xv)                          Filing any voluntary petition for the Company
under Title 11 of the United States Code, the Bankruptcy Act, seek the
protection of any other federal or state bankruptcy or insolvency law, fail to
contest a bankruptcy proceeding; or seek or permit a receivership or make an
assignment for the benefit of its creditors;

 

(xvi)                       Voluntarily dissolving or liquidating the Company;

 

(xvii)                    Entering into, amending, modifying (including making
price adjustments), replacing, waiving the provisions of, or granting consents
under, any of the terms and conditions of any agreement or other arrangement
with the Manager or its Affiliates or paying fees or other compensation to the
Manager or its Affiliates (except for the agreements with, and payments of fees
to, the Manager and its Affiliates specifically provided for in this Agreement),
or terminating any such agreement (but the foregoing shall not imply that any
such agreement can be amended or modified without the written consent of all
parties to such agreement); and

 

(xviii)                 Causing the Company to loan Company funds to any Person.

 

(e)                                  If the Manager and MCG disagree with
respect to a Major Decision, they shall attempt to resolve such disagreement in
good faith for ten (10) Business Days following MCG’s notice to Manager of such
disagreement.  If such disagreement is not resolved within ten (10) Business
Days, then either MCG, on the one hand, or the Manager and the Keystone Investor
(acting together), on the other hand, may initiate the buy-sell procedures under
Section 10.4.

 

(f)                                   Budget Approval.

 

(i)                                     The initial operating and capital
budgets of the Company (each, an  “Initial Budget”) are attached to this
Agreement as Exhibit B, which budgets have been approved by the Manager and
MCG.  At least sixty (60) days prior to the commencement of each Fiscal Year of
the Company (beginning for the Fiscal Year 2015), the Manager shall cause to be
prepared and shall submit to MCG a budget in reasonable detail for such Fiscal
Year.  At the request of MCG, the Manager will meet with MCG, at a time and
place reasonably agreed to by the parties, to discuss each proposed budget.  At
such meetings, the Manager shall provide to MCG back-up materials that MCG may
reasonably request regarding each proposed budget.  MCG shall consider such
budget and shall, at least thirty (30) days prior to the commencement of the
upcoming Fiscal Year, approve or reject such budget.  If MCG rejects a budget,
the Manager and MCG shall use diligent efforts to revise the proposed budget in
form and substance satisfactory to both the Manager and MCG in their reasonable
judgment.  Each budget approved by MCG pursuant to this Section 9.1(f),
including the Initial Budget, is hereafter called the

 

20

--------------------------------------------------------------------------------


 

“Approved Budget.”  If the Manager and MCG cannot agree on an Approved Budget
for a Fiscal Year prior to January 31 of such Fiscal Year, then either MCG, on
the one hand, or the Manager and the Keystone Investor (acting together), on the
other hand, may initiate the buy-sell procedures under Section 10.4.

 

(ii)                                  The Manager may make the expenditures
provided for in and otherwise implement the Approved Budget, and may expend
amounts in excess of the Approved Budget, provided that overall expenditures for
a Fiscal Year do not exceed the Approved Budget by more than ten percent (10%). 
For the purpose of clarity, the ten percent (10%) limitation in the prior
sentence shall apply to operating Approved Budgets and capital Approved Budgets
separately (e.g., the Manager may not expend an additional 10% of the capital
Approved Budget on operational expenses).  If the Manager desires to expend
amounts in excess of such amount, then it shall be a “Major Decision” subject to
the procedures of Section 9.1(d).

 

(iii)                               Until final approval of an Approved Budget
by MCG, the Manager shall be authorized to operate the Project on the basis of
the previous Fiscal Year’s Approved Budget, together with an increase in such
Approved Budget equal to the actual increase in expenses associated with real
estate taxes and assessments, insurance premiums, debt service and utilities
relating to the Project.  Any and all projections contained in any Approved
Budget or prior version provided by the Manager are simply estimates and
assessments and do not constitute any guaranty of performance whatsoever.

 

(iv)                              Notwithstanding the approval rights of MCG in
this Section 9.1(f), a budget shall be deemed to be an “Approved Budget,” and
MCG shall not have the right to approve it, if a lender to the Company or its
subsidiaries approves such budget in accordance with its loan documents.  In
addition, any expenditure that MCG would have the right to approve under
Section 9.1(f)(ii) shall be deemed approved if a lender to the Company or its
subsidiaries approves such expenditure in accordance with its loan documents.

 

Section 27.2                             Other Activities.  Any Member
(including the Manager) and Affiliates of any of them may act as general,
limited or managing members for other companies or managers or members of other
limited liability companies engaged in businesses similar to those conducted
hereunder, even if competitive with the business of the Company.  Nothing herein
shall limit any Member, or Affiliates of any of them, from engaging in any other
business activities, and the Members and their Affiliates shall not incur any
obligation, fiduciary or otherwise, to disclose, grant or offer any interest in
such activities to any party hereto.

 

Section 27.3                             Indemnification.  Each Member
(including the Manager), its members, managers, agents, employees and
representatives shall be indemnified by the Company to the fullest extent
permitted by law, against any losses, judgments, liabilities, expenses and
amounts paid in settlement of any claims sustained by it or any of them in
connection with the Company, provided that such liability or loss was not the
result of fraud or willful misconduct on the part of such Member or such
person.  Without limiting the foregoing, the Company shall indemnify MCG and M-C
Corp., M-C LP, and their Affiliates to the fullest extent permitted by law,
against any losses, judgments, liabilities, expenses (including reasonable
attorneys’ fees) and amounts paid in settlement of any claims sustained by it or
any of them in connection with the Initial Financing and any other funds
borrowed by the Company, provided that such liability or loss

 

21

--------------------------------------------------------------------------------


 

was not the result of fraud, willful misconduct or gross negligence on the part
of such indemnified Persons.  All rights to indemnification permitted herein and
payment of associated expenses shall not be affected by the dissolution or other
cessation of the existence of the Member, or the withdrawal, adjudication of
bankruptcy or insolvency of the Member.  Expenses incurred in defending a
threatened or pending civil, administrative or criminal action, suit or
proceeding against any Person who may be entitled to indemnification pursuant to
this Section 9.3 may be paid by the Company in advance of the final disposition
of such action, suit or proceeding, if such Person undertakes to repay the
advanced funds to the Company in cases in which it is not entitled to
indemnification under this Section 9.3.

 

Section 27.4                             Agreements with, and Fees to, the
Members and their Affiliates.

 

(a)                                 The Manager or its Affiliates may enter into
any contract or agreement with the Company (or the subsidiary of the Company
that owns the Project) for the provision of services to the Company or the
Project, including, without limitation, providing property management,
development, brokerage, construction, financing and accounting services for the
Project, if such contract or agreement is necessary or desirable for the
Company’s or Project’s business.  Without the consent of MCG, (i) such contracts
shall be on customary terms and may provide for the payment of fees by the
Project, the Company or its Affiliates at rates that do not exceed market rates
and (ii) salaries and other costs of the Manager’s or its Affiliates’ employees
who perform property-level services may be paid by the Project at rates that do
not exceed market rates, in each case as determined by the Manager in its
reasonable discretion; provided, that, any fees paid pursuant to property
management agreements will be paid as follows: (x) eighty percent (80%) to the
Manager or its designated Affiliate; and (y) twenty percent (20%) to MCG or its
designated Affiliate.

 

(b)                                 In addition, the Company (or its subsidiary
that owns the Project) shall enter into a leasing agency agreement with MCG or
its designated Affiliate on customary terms and conditions, with fees that do
not exceed market rates.  Such agreement may not be terminated by the Manager
without MCG’s consent (unless the agreement is terminated by the Manager for
“cause” as defined in such agreement).  Any fees paid pursuant to such
agreements that exceed MCG’s costs (including costs of in-house legal services
provided by MCG or its Affiliates in connection with the leasing of the Project)
in providing leasing services (i.e., fee profits) will be paid as follows:
(x) eighty percent (80%) to MCG or its designated Affiliate; and (y) twenty
percent (20%) to the Manager or its designated Affiliate.

 

Section 27.5                             REIT Provisions.

 

(a)                                 Notwithstanding anything herein to the
contrary, the Members hereby acknowledge the status of M-C Corp. as a real
estate investment trust (a “REIT”). The Members further agree that the Company
(and any subsidiaries) and the Project shall be managed in a manner so that: 
(a) the Company’s gross income meets the tests provided in Section 856(c)(2) and
(3) of the Code as if the Company were a REIT; (b) the Company’s assets meet the
tests provided in Section 856(c)(4) of the Code as if the Company were a REIT;
and (c) the Company minimizes federal, state and local income and excise taxes
that may be incurred by M-C Corp or any of its affiliates, including taxes under
Code Sections 857(b), 860(c) or 4981 (collectively and together with other REIT
provisions of the Code or Regulations, the “REIT Requirements”)

 

22

--------------------------------------------------------------------------------


 

provided that such minimization does not unreasonably increase taxes or costs
for the other Members.  The Members hereby acknowledge, agree and accept that,
pursuant to this Section 9.5(a), the Company (or any of its subsidiaries) may be
precluded from taking, or may be required to take, an action which it would not
have otherwise taken, even though the taking or not taking of such action might
otherwise be advantageous to the Company (or any of its subsidiaries) and/or to
one or more of the Members (or one or more of their subsidiaries or affiliates).

 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary, neither the Manager nor any Member will require the
Company to take any material action which may, in the reasonable opinion of
MCG’s tax advisors or legal counsel, result in the loss of M-C Corp.’s status as
a REIT.  Furthermore, the Manager shall take reasonable steps to structure the
Company’s (or any subsidiary’s) transactions to eliminate any prohibited
transactions tax or other taxes that may be applicable to MCG and/or M-C Corp to
the extent such actions do not impose an unreasonable cost or tax on other
Members.

 

(c)                                  If MCG’s counsel reasonably determines that
a taxable REIT subsidiary (as described in Section 856(l) of the Code) (a “TRS”)
should be established to hold MCG’s Membership Interest, or to provide services
at the Project, then M-C Corp., MCG or the Members (or any of their affiliates),
as applicable, may form, or cause to be formed, such TRS only if it (i) provides
at least five (5) days prior written notice thereof to the Members and
(ii) prepares forms for election under Section 856(l)(l)(B) of the Code (in
accordance with guidance issued by the Internal Revenue Service) for M-C Corp.
and causes the TRS to execute such election form and forwards it to the Company,
and each Member for execution and filing by M-C Corp. if it so chooses.  Each
Member shall reasonably cooperate with the formation of any TRS and execute any
documents deemed reasonably necessary by M-C Corp. or MCG in connection
therewith.  The Members shall reasonably cooperate in structuring ownership in
the TRS favorably for all Members.

 

(d)                                 Without limiting the provisions of this
Section 9.5, the Manager shall:

 

(i)                                     distribute sufficient cash to allow M-C
Corp. to make all distributions attributable to its investment in the Company
that are required due to its REIT status; provided, that, no cash shall be
required to be distributed pursuant to this Section 9.5(d)(i) to the extent
that: (y) the amounts required to be distributed by M-C Corp. are due solely to
allocations of Net Profits or gain made to MCG pursuant to Section 8.1(b)(i),
Section 8.1(d) (provided, that all proceeds resulting from the Capital Event
that are available for distribution are distributed pursuant to Section 7.1
within 5 Business Days of the Capital Event) or Section 8.1(e) (provided, that
all proceeds resulting from the sale pursuant to Section 10.5 that are available
for distribution are distributed pursuant to Section 10.6 within 5 Business Days
of the sale); or (z) such distribution is prohibited under an applicable credit
agreement or loan document to which the Company or its subsidiaries are a party,
provided that all amounts that were not distributed due to this
Section 9.5(d)(i)(z) are immediately distributed as soon as permissible under
the applicable credit agreement or loan document;

 

23

--------------------------------------------------------------------------------


 

(ii)                                  promptly deliver to MCG, following any
request made by MCG from time to time, financial information demonstrating that
the Company is in compliance with the REIT Requirements;

 

(iii)                               deliver no later than twenty (20) days after
the end of each fiscal quarter of each Fiscal Year, except for the fourth fiscal
quarter, and thirty (30) days after the end of the fourth fiscal quarter of each
Fiscal Year, certification that the Company is in compliance with the REIT
Requirements;

 

(iv)                              permit MCG to review any new leases and
material modifications to existing leases (including renewals) for 2 Business
Days prior to Company signing such new leases, provided that if MCG raises no
issues with the lease, Company may enter into it, and MCG shall only request
changes to the lease to the extent that a lease is reasonably likely to cause
the Company to not comply with the requirements of Sections 9.5(a) and/or (b) of
this Agreement;

 

(v)                                 request MCG’s permission prior to purchasing
any interest in another entity or real property, provided that such permission
may only be withheld by MCG if such investment would cause the Company to
violate the requirements of Section 9.5(a) and/or (b) of this Agreement;

 

(vi)                              request MCG’s permission before beginning to
offer any new services at the Project, provided that such permission may only be
withheld by MCG if offering such services was reasonably likely to cause the
Company to violate the requirements of Section 9.5(a) and/or (b) of this
Agreement.  In the event that providing such service would cause problems in
complying with the REIT Requirements, Manager and an MCG will work together to
structure offering such services under 9.5(c);

 

(vii)                           request MCG’s permission before depositing or
investing cash in any manner other than in US dollars in a checking or money
market account at a bank, or a money market fund, in the United States, provided
that such permission may only be withheld by MCG if such investment of cash
would cause the Company to violate the requirements of Section 9.5(a) and/or
(b) of this Agreement;

 

(viii)                        request MCG’s permission prior to selling or
beginning to market the Project for sale or any assets thereof prior to 2 years
after the acquisition of the Project provided that such permission may only be
withheld by MCG if the marketing or sale of the Project or any assets thereof
was reasonably likely to cause the Company to violate the requirements of
Section 9.5(a) and/or (b) of this Agreement; and

 

(ix)                              restructure the offering of services at the
Project in accordance with MCG’s advice, if such advice is to prevent the
Company from violating the requirements of Section 9.5(a), (b) and/or (c) of
this Agreement.

 

Section 27.6                             Loan Documents.  Notwithstanding
anything to the contrary contained in this Section 9 or the other provisions of
this Agreement, the Members agree not to do anything, or cause, permit or suffer
anything to be done which is prohibited by, or contrary to, the terms of

 

24

--------------------------------------------------------------------------------


 

the loan documents for the Initial Financing or any other loan documents entered
into by the Company or its subsidiaries in connection with the financing of the
Project.

 

ARTICLE XXVIII
TRANSFERABILITY OF MEMBERSHIP INTERESTS

 

Section 28.1                             Transfers.

 

(a)                                 A Member (other than the Manager) may not
withdraw or Transfer all or any part of its Membership Interest without the
prior written consent of all Members; provided, that (i) any Member may Transfer
its Membership Interest, in whole but not in part, to an Affiliate without the
consent of the other Members (provided, that, in the case of the Keystone
Investor, such Affiliate must be controlled by William Glazer or jointly by
William Glazer and Marc Rash.  In addition, a merger involving M-C Corp. or M-C
LP, or the sale of all or substantially all of the assets of M-C Corp. or M-C LP
shall not be deemed a Transfer by MCG.

 

(b)                                 The Manager may not Transfer all or any part
of its Membership Interest without the consent of all of the Members; provided,
that the Manager may Transfer its Membership Interest, in whole but not in part,
to an Affiliate that is controlled by William Glazer without the consent of the
Members.

 

(c)                                  Notwithstanding the other provisions of
this Section 10.1, no Transfer may occur without the consent of all Members if
such Transfer would (i) result in the Company being treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code, (ii) violate
any securities or other laws or (iii) materially increase the regulatory
compliance burden on the Company or any of its Members or the Manager.

 

Section 28.2                             Substitution of Assignees.

 

(a)                                 No assignee of the Membership Interest of
any Member shall have the right to be admitted to the Company as a Member unless
all of the following conditions are satisfied:

 

(i)                                     the fully executed and acknowledged
written instrument of assignment which has been filed with the Manager and sets
forth the intention of the assignor that the assignee become a Member in its
place;

 

(ii)                                  the assignor and assignee execute and
acknowledge such other instruments as the Manager and, in the case of transfers
by the Manager to non-Affiliates, the other Members, may deem necessary or
desirable to effect such admission, including the written acceptance and
adoption by the assignee of the provisions of this Agreement and the assumption
by the assignee of all obligations of the assignor under this Agreement arising
from and after the date of such transfer;

 

(iii)                               if requested by the Manager, counsel
satisfactory to the Manager shall have provided advice (which need not be an
opinion, but which must be reasonably satisfactory to the requesting party) that
(A) such transaction may be effected without registration under the Securities
Act of 1933, as amended, or violation of applicable state

 

25

--------------------------------------------------------------------------------


 

securities laws, (B) the Company will not be required to register under the
Investment Company Act of 1940, as in effect at the time of rendering such
opinion as a result of such transfer and (C) will not change the tax status of
the Company, including, but not limited to, causing the Company to be a
“publicly traded partnership” within the meaning of Section 7704 of the Code or
(D) otherwise subject the Company or its Members to increased regulatory burden;
and

 

(iv)                              the assignee has paid all reasonable expenses
incurred by the Company (including its legal fees) as a result of such transfer,
the cost of the preparation, filing and publishing of any amendment to the
Company’s Certificate of Organization or any amendments of filings under
fictitious name registration statutes.

 

(b)                                 Once the above conditions have been
satisfied, the assignee shall become a Member on the first day of the next
following calendar month.  The Company shall, upon substitution, thereafter make
all further distributions on account of the Membership Interests so assigned to
the assignee for such time as the Membership Interests are transferred on its
books in accordance with the above provisions.  Any person so admitted to the
Company as a Member shall be subject to all provisions of this Agreement as if
originally a party hereto.

 

Section 28.3                             Compliance with Securities Laws.  The
Members acknowledge and confirm that their respective Membership Interests
constitute a security which has not been registered under any federal or state
securities laws by virtue of exemptions from the registration provisions thereof
and consequently cannot be sold except pursuant to appropriate registration or
exemption from registration as applicable.  No Transfer or assignment of all or
any part of a Membership Interest (except a Transfer upon the death, incapacity
or bankruptcy of a Member to his personal representative and beneficiaries),
including, without limitation, any Transfer of a right to distributions, profits
and/or losses to a Person who does not become a Member, may be made unless, if
requested pursuant to Section 10.2(a)(iii), the Company is provided with
satisfactory advice of counsel to the effect that such Transfer or assignment
(a) may be effected without registration under the Securities Act of 1933, as
amended, or the Investment Company Act of 1940, as amended, (b) does not violate
any applicable federal or state securities laws (including any investment
suitability standards) applicable to the Company or the Members, (c) does not
materially increase the regulatory burdens applicable to the Company or the
Members, and (d) does not alter the Company’s status as a partnership for
taxation purposes.

 

Section 28.4                             Buy/Sell.

 

(a)                                 Either MCG, on the one hand, or the Manager
and the Keystone Investor (acting together), on the other hand, shall have the
right and the option to implement the buy/sell procedure as set forth in this
Section 10.4 if permitted to do so under Section 9.1(e).  For the purposes of
this Section 10.4, the Manager and Keystone Investor shall be considered one
Member.

 

(b)                                 Any Member which intends to exercise its
buy/sell option hereunder (the “Notifying Member”) shall first give notice of
its intent to the other Member (the “Buy/Sell Notice”) which Buy/Sell Notice
shall (1) contain a statement of irrevocable intent to utilize this
Section 10.4, (2) contain a statement of the aggregate dollar amount which the
Notifying Member is willing to pay in cash for all of the assets of the Company,
free and clear of all

 

26

--------------------------------------------------------------------------------


 

liabilities and obligations relating thereto (the “Specified Valuation Amount”)
as of the date of the Buy/Sell Notice, (3) disclose all material liabilities and
potential material liabilities of the Company actually known to the Notifying
Member and (4) disclose the terms and details of any discussion, offer,
contract, similar agreement or documents that the Notifying Member has
negotiated or discussed during the 180 days preceding the delivery of the
Buy/Sell Notice with any potential purchaser or equity provider (but not debt
financier) of or with respect to the Project (or any portion thereof).  The
other Member, after receiving the Buy/Sell Notice (“Receiving Member”), shall
have the option to either:  (A) sell its entire Membership Interest to the
Notifying Member for an amount equal to the amount the Receiving Member would be
entitled to receive if the Company sold all of its assets for the Specified
Valuation Amount on the date of the Buy/Sell Notice and immediately thereafter
the Company paid all liabilities and obligations of the Company (whether or not
such liabilities and/or obligations were listed in the Buy/Sell Notice), and
deducted customary closing costs (excluding brokerage fees and commissions) that
would be associated with a third party sale, and, subject to Section 10.6,
distributed the net proceeds and any other Company assets to each Member in
liquidation of the Company pursuant to Section 11 (any disputes regarding such
amounts shall be resolved by the Approved Accountants); (B) purchase the entire
Membership Interest of the Notifying Member for an amount equal to the amount
the Notifying Member would be entitled to receive if the Company sold all of its
assets for the Specified Valuation Amount on the date of the Buy/Sell Notice and
immediately thereafter the Company paid all liabilities and obligations of the
Company (whether or not such liabilities and/or obligations were listed in the
Buy/Sell Notice), and deducted customary closing costs that would be associated
with a third party sale, and, subject to Section 10.6, distributed the net
proceeds and any other Company assets to each Member in liquidation of the
Company pursuant to Section 11 (any disputes regarding such amounts shall be
resolved by the Approved Accountants); or (C) implement the listing procedures
described in Section 10.5, in which case the additional buy/sell procedures
described in the remaining provisions of this Section 10.4 shall no longer apply
unless and until the buy/sell procedures are re-initiated in accordance with
Sections 10.4 and 10.5.  If the Receiving Member disputes the Notifying Member’s
statement of the amount payable to each Member based on the Specified Valuation
Amount (there shall be no right to challenge the Specified Valuation Amount
itself), it shall promptly provide notice of such dispute to the Notifying
Member and to the Approved Accountants, which dispute the Approved Accountants
shall resolve within thirty (30) days of the Buy/Sell Notice (which resolution
shall include a written report delivered to all Members specifying the
calculations and assumptions underlying such resolution, and shall be binding). 
Any such dispute shall stay the time periods set forth in this
Section 10.4(b) from the date on which notice of such dispute is given to the
Notifying Member through and including the date on which the Approved
Accountants provide a written report of the resolution of such dispute.

 

(c)                                  The Receiving Member shall give written
notice (the “Election Notice”) to the Notifying Member of its election under
Section 10.4(b) within thirty (30) days after receiving such Buy/Sell Notice
(the “30 Day Period”).  If the Receiving Member does not send its Election
Notice within such 30 Day Period, such Receiving Member(s) shall be deemed
conclusively to have elected to sell its entire Membership Interest.  The Member
obligated to purchase under this Section 10.4(c) shall fix a closing date not
later than sixty (60) days following the earlier of the date of the delivery of
the Election Notice and the expiration of such 30 Day Period (which period may
be extended if lender approval, if required, has not been obtained by such date)
and

 

27

--------------------------------------------------------------------------------


 

shall deposit five percent (5%) of the purchase price (the “Deposit”) in the
escrow established for the closing of the sale.  At such closing, the selling
Member shall Transfer to the buying Member (or the buying Member’s nominee(s))
its entire Membership Interest free and clear of all liens and competing claims
and shall deliver to the buying Member (or the buying Member’s nominee(s)) such
instruments of transfer and such evidence of due authorization, execution, and
delivery, and of the absence of any such liens or competing claims, as the
buying Member (or the buying Member’s nominee(s)) shall reasonably request.  If
the Membership Interest of any Member is purchased pursuant to this
Section 10.4(c), then, effective as of the closing for such purchase, the
selling Member shall withdraw as a Member and, if applicable, Manager, of the
Company.  In connection with any such withdrawal of the selling Member, the
buying Member may cause any nominee designated in the sole and absolute
discretion of the buying Member to be admitted as a substituted Member of the
Company.  In addition, it shall be a condition of such sale that the purchasing
Member either (i) cause the selling Member to be released from any guarantees or
indemnities entered into by the selling Member in connection with the Project or
other Company business pursuant to releases reasonably acceptable to the selling
Member or (ii) cause a creditworthy affiliate of the purchasing Member (in the
selling Member’s reasonable judgment) to indemnify and hold harmless the selling
Member from and against any and all liabilities under such guarantees and
indemnities occurring on or after the date of the sale pursuant to an
indemnification agreement reasonably acceptable to the selling Member.  Each
Member shall pay its own legal, accounting and other consultant fees and
expenses in connection with consummating a transaction under this
Section 10.4(c), and all other closing costs shall be allocated equally between
the Members. Each Member shall pay its own legal, accounting and other
consultant fees and expenses in connection with consummating a transaction under
this Section 10.4(c), and all other closing costs shall be allocated 50% to the
selling Member and 50% to the purchasing Member.

 

(d)                                 The selling Member hereby irrevocably
constitutes and appoints the purchasing Member as its attorney-in-fact to
execute, acknowledge and deliver such instruments as may be necessary or
appropriate to carry out and enforce the provisions of this Section 10.4
following the failure of the selling Member to execute, acknowledge and deliver
such instruments as and when required herein, after written request to do so. 
If the purchasing Member defaults in the performance of its obligations under
this Section 10.4, the selling Member may, as its exclusive remedy (except for
the purchasing Member’s loss of rights described below), either (i) retain the
Deposit as liquidated damages or (ii) acquire the purchasing Member’s Membership
Interest at a ten percent (10%) discount to the price that would otherwise have
been applicable to an acquisition of such Member’s Membership Interest under
this Section 10.4 and with an extra sixty (60) days (from the time of default)
to make such decision, and an extra sixty (60) days (from the time of such
election) to close, but otherwise on the terms described in this Section 10.4. 
If the selling Member defaults, the purchasing Member may enforce its rights by
specific performance (and damages incidental to a specific performance action
which are allowed as part of such action as well as a dollar amount equal to the
Deposit), as its exclusive remedy.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 10.4, the amount to be paid for the selling Member’s Membership
Interest in the Company shall be adjusted as follows:  There shall be
determined, as of the date of the closing: (i) the aggregate amount of all
Capital Contributions made by the selling Member between the date of the
Buy/Sell Notice and

 

28

--------------------------------------------------------------------------------


 

the date of the Closing, and (ii) the aggregate amount of all distributions of
capital made to the selling Member during such period pursuant to Section 7.  If
(A) the amount determined under (i) exceeds the amount determined under (ii),
then the amount to be received by the selling Member shall be increased by the
amount of such excess, and (B) if the amount determined under (ii) exceeds the
amount determined under (i), then the amount to be received by the selling
Member shall be decreased by the amount of such excess.

 

Section 28.5                             Listing Procedures.  If Receiving
Member in response to a Buy/Sell Notice elects to implement the listing
procedures described in this Section 10.5, then promptly after the Receiving
Member delivers its Election Notice (and in any event within 10 days
thereafter), the Receiving Member shall provide the other Member with the names
of three (3) real estate brokers that the Receiving Member would like to engage
for the purpose of listing the Project for sale and the other Member shall,
within seven (7) days of receiving the proposed real estate brokers, select one
of the three (3) brokers to act as the listing agent for the Project. 
Thereafter, the Members and the listing agent shall cooperate diligently and in
good faith to effectively market the Project for sale for an aggregate purchase
price no less than 103% of the Specified Valuation Amount set forth in the
Buy/Sell Notice that led to the implementation of these listing procedures and
otherwise on customary and reasonable terms for property sales similar to a sale
of the Project (such terms to include, without limitation, customary
representations and warranties, a customary survival period for representation
and warranties, customary liability limits for breaches of representations and
warranties, customary proration provisions and customary cost allocations)
(collectively, the “Acceptable Terms”).  If, in the course of marketing the
Project, the Company receives multiple purchase offers, then, except as set
forth below and, otherwise, absent clear differences in the ability of the
purchaser to close or in the potential post-closing liability of the Company as
seller, the Company shall accept the offer that would result in the highest cash
purchase price to the Company and shall thereafter diligently proceed to a
closing of the sale of the Project.  Subject to the requirement to maximize the
aggregate cash purchase price to the Company in accordance with the preceding
terms of this Section 10.5, the Company shall not reject (and the Members are
hereby conclusively deemed to have approved) any offer to purchase the Project
for 103% of the Specified Valuation Amount if such offer is otherwise on
Acceptable Terms.  If the Company, despite its good faith efforts, is unable,
during the six (6) months following the Election Notice that triggered these
listing procedures (the “Listing Period”), to enter into a purchase and sale
agreement on Acceptable Terms providing for the sale of the Project for a
purchase price of at least 103% of the Specified Valuation Amount, then the
Members may attempt to agree upon a reduced Specified Valuation Amount for
purposes of these listing procedures, or, alternatively, any Member may
re-initiate the buy/sell procedures described in Section 10.4.  Under no
circumstance shall a Member, or their respective Affiliates, be permitted to
purchase the Project pursuant to this Section 10.5 without the prior written
consent of the other Member.

 

Section 28.6                             Payments / Distributions in Connection
with the Buy/Sell and Listing Procedures. Notwithstanding any other provision of
Section 10.4 or Section 10.5, if (i) the sale of a Member’s Membership Interest
is undertaken pursuant to Section 10.4, or if the Project is sold and the
proceeds of such sale are distributed pursuant to Section 10.5, and the
Specified Valuation Amount would result in a Member, as selling Member (under
Section 10.4), or both Members (under Section 10.5), not receiving an amount
equal to at least such Member’s

 

29

--------------------------------------------------------------------------------


 

unreturned Capital Contributions, plus the accrued and undistributed Preferred
Return thereon, then, (i) in the case of Section 10.4, the sale price will be
determined as if the Specified Valuation Amount was distributed Pro Rata or,
(ii) in the case of Section 10.5, distributions will be made Pro Rata.  In
addition, to the extent the Company or its subsidiary must pay a prepayment
penalty or other fee or penalty as a result of the exercise of the buy/sell
provisions of Section 10.4 or the listing procedures provisions of Section 10.5,
the Notifying Member will be solely responsible for paying such fee or penalty.

 

ARTICLE XXIX
TERMINATION OF THE COMPANY

 

Section 29.1                             Dissolution.

 

(a)                                 The Company shall be dissolved upon the
happening of any of the following events:

 

(i)                                     the bankruptcy, insolvency, dissolution,
death, resignation, withdrawal, retirement, insanity or adjudication of
incompetency (collectively “Withdrawal”) of the Manager, unless the Keystone
Investor elects to continue the Company and designate a substitute Manager to
continue the business of the Company and such substitute Manager agrees in
writing to accept such election;

 

(ii)                                  the sale or other disposition of all or
substantially all of the assets of the Company (except under circumstances
where: (x) all or a portion of the purchase price is payable after the closing
of the sale or other disposition; (y) the Company retains a material economic or
ownership interest in the entity to which all or substantially all of its assets
are transferred; or (z) the Members decide to continue the Company); or

 

(iii)                               subject to Section 9.1(d), a determination
by the Manager, in its reasonable discretion, that the Company should be
dissolved.

 

In the event of the Manager’s Withdrawal under Section 11.1(a)(i) above or
otherwise, the Manager shall be converted to a special Member which shall have
the same financial interests in the Company as it had as Manager but shall have
no consent rights and no right to participate in management of the Company.

 

(b)                                 Dissolution of the Company shall be
effective on the day on which the event occurs giving rise to the dissolution,
but the Company shall not terminate until the Company’s Certificate of
Organization shall have been canceled and the assets of the Company shall have
been distributed as provided below.  Notwithstanding the dissolution of the
Company prior to the termination of the Company, as aforesaid, the business of
the Company and the affairs of the Members, as such, shall continue to be
governed by this Agreement.

 

(c)                                  The bankruptcy, death, dissolution,
liquidation, termination or adjudication of incompetency of a Member shall not
cause the termination or dissolution of the Company and the business of the
Company shall continue.  Upon any such occurrence, the trustee, receiver,
executor, administrator, committee, guardian or conservator of such Member (such
Member’s “Successor”) shall have all the rights of such Member for the purpose
of settling

 

30

--------------------------------------------------------------------------------


 

or managing its estate or property, subject to satisfying conditions precedent
to the admission of such assignee as a substitute Member. The Transfer by such
trustee, receiver, executor, administrator, committee, guardian or conservator
of any Membership Interest shall be subject to all of the restrictions,
hereunder to which such Transfer would have been subject if such Transfer had
been made by such bankrupt, deceased, dissolved, liquidated, terminated or
incompetent Member.  In the event of any other withdrawal of a Member, such
Member shall only be entitled to Company distributions distributable to him but
not actually paid to him prior to such withdrawal and shall not have any right
to have his Membership Interest purchased or paid for.

 

Section 29.2                             Liquidation.

 

(a)                                 Except as otherwise provided in Section 11.1
above, upon dissolution of the Company, the Manager shall liquidate the assets
of the Company, apply and distribute the proceeds thereof as contemplated by
this Agreement and cause the cancellation of the Company’s Certificate of
Organization.  As soon as possible after the dissolution of the Company, a full
account of the assets and liabilities of the Company shall be taken, and a
statement shall be prepared by the independent accountants then acting for the
Company setting forth the assets and liabilities of the Company.  A copy of such
statement shall be furnished to each of the Members within ninety (90) days
after such dissolution.  Thereafter, the assets shall be liquidated as promptly
as possible and the proceeds thereof shall be applied in the following order:

 

(i)                                     the expenses of liquidation and the
debts of the Company, other than the debts owing to the Members, shall be paid;

 

(ii)                                  any reserves shall be established or
continued by the Manager necessary for any contingent or unforeseen liabilities
or obligations of the Company or its liquidation.  Such reserves shall be held
by the Company for the payment of any of the aforementioned contingencies, and
at the expiration of such period as the Manager shall deem advisable, the
Company shall distribute the balance to pay debts owing to the Members, with any
remaining balance being distributed pursuant to clause (iii); and

 

(iii)                               the balance shall be distributed in
accordance with the priorities set forth in Section 7.1; provided, that, after
the Capital Contributions of the other Members have been returned,  the Capital
Contribution of the Manager shall be returned to the extent it was not
previously returned to the Manager.

 

(b)                                 Upon dissolution of the Company, the Members
shall look solely to the assets of the Company for the return of its investment,
and if the Company’s assets remaining after payment and discharge of debts and
liabilities of the Company, including any debts and liabilities owed to any one
or more of the Members, are not sufficient to satisfy the rights of the a
Member, it shall have no recourse or further right or claim against any of the
other Members.

 

(c)                                  If any assets of the Company are to be
distributed in kind (which shall require approval of (i) the Manager and
(ii) all of the Members), such assets shall be distributed on the basis of the
Book Value thereof and any Member entitled to any interest in such assets shall
receive such interest therein as a tenant-in-common with all other Members so
entitled.

 

31

--------------------------------------------------------------------------------


 

The Book Value of such assets shall be determined by an independent appraiser to
be selected by the Company’s accountants and approved by (i) the Manager and
(ii) all of the Members.

 

ARTICLE XXX
COMPANY PROPERTY

 

Section 30.1                             Bank Accounts.  All receipts, funds and
income of the Company and subsidiaries shall be deposited in the name of the
Company or subsidiary (as applicable) in such nationally-recognized banks or
other financial institutions as are determined or approved by the Manager.

 

Section 30.2                             Title to Company Property.  All
property owned by the Company shall be owned by the Company as an entity and,
insofar as permitted by applicable law, no Member shall have any ownership
interest in any Company property in its individual name or right, and each
Member’s interest in the Company shall be personal property for all purposes.

 

ARTICLE XXXI
BOOKS AND RECORDS: REPORTS

 

Section 31.1                             Books and Records.  The Company shall
keep adequate books and records at the principal place of business of the
Company and on the premises of the Project, setting forth a true and accurate
account of all business transactions arising out of and in connection with the
conduct of the Company.  Such books and records shall be open to the inspection
and examination of all Members or their duly authorized representatives at any
reasonable time.

 

Section 31.2                             Accounting Method.  The accounting
basis on which the books of the Company are kept shall be the generally accepted
accounting principles (GAAP) as applied in the United States method.  The
“Fiscal Year” of the Company shall be the calendar year.

 

Section 31.3                             Reports.

 

(a)                                 The Manager shall cause the Company to
prepare and deliver to all Members annual audited financial statements no later
than sixty (60) days after the end of each Fiscal Year.  In addition, the
Manager shall provide the Members with unaudited quarterly financial statements
no later than twenty (20) days after the end of each fiscal quarter other than
the fourth fiscal quarter, and thirty (30) days after the end of the fourth
fiscal quarter, of each Fiscal Year.  Such financial statements shall be
prepared in accordance with generally accepted accounting principles (GAAP),
consistently applied, and include an income statement, a cash flow statement, a
statement of equity and a balance sheet for the Company, for the stipulated
period and as of the end of such fiscal period.  The Company shall pay for the
audit.

 

(b)                                 As early as practicable, but in no event
later than ninety (90) days after the end of each Fiscal Year, the Company shall
deliver to each Member of the Company at any time during such Fiscal Year a
Schedule K-1 and such other information with respect to the Company as may be
necessary for the preparation of (i) such Member’s U.S. federal income tax
returns, including a statement showing each Member’s share of income, loss,
deductions, gain and credits for such Fiscal Year for U.S. federal income tax
purposes, and (ii) such state and local income

 

32

--------------------------------------------------------------------------------


 

tax returns as are required to be filed by such Member as a result of the
Company’s activities in such jurisdiction.

 

Section 31.4                             Controversies with Internal Revenue
Service.  The Manager is hereby designated as the “tax matters partner” of the
Company pursuant to Section 6231(a)(7) of the Code.  In the event of any
controversy with the Internal Revenue Service or any other taxing authority
involving the Company or any Member, the outcome of which may adversely affect
the Company, directly or indirectly, or the amount of allocation of profits,
gains, credits or losses of the Company to an individual Member, the Manager may
incur expenses it deems necessary or advisable in the interest of, the Company
in connection with any such controversy, including, without limitation,
attorneys and accountants’ fees.

 

ARTICLE XXXII
WAIVER OF PARTITION

 

The Members hereby waive any right of partition or any right to take any other
action which otherwise might be available to them for the purpose of severing
their relationship with the Company or their interest in assets held by the
Company from the interest of the other Members.

 

ARTICLE XXXIII
GENERAL PROVISIONS

 

Section 33.1                             Amendments.  No alteration,
modification or amendment of this Agreement shall be made unless in writing and
signed (in counterpart or otherwise) by the Manager and all Members.

 

Section 33.2                             Notices.  All notices, demands,
approvals, reports and other communications provided for in this Agreement shall
be in writing, shall be given by a method prescribed below in this Section 15.2
and shall be given to the party to whom it is addressed at the address set forth
below, or at such other address(es) as such party hereto may hereafter specify
by at least fifteen (15) days prior written notice to the Company.

 

To the Manager or

the Keystone
Investor:                                                                                                                  
c/o Keystone Property Group, L.P.

One Presidential Blvd., Suite 300

Bala Cynwyd, PA 19004

Attn: William Glazer

 

With a copy
to:                                                                                                                                                           
Klehr Harrison Harvey Branzburg LLP

1835 Market Street, Suite 1400

Philadelphia, PA  19103

Facsimile: (215) 568-6603

Attn: Bradley A. Krouse, Esq.

 

To MCG
:                                                                                                                                                                                        
c/o Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837

Facsimile: (732) 205-9040

 

33

--------------------------------------------------------------------------------


 

Attn.: Mitchell E. Hersh,

President and Chief Executive Officer

 

With a copy
to:                                                                                                                                                           
Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837

Facsimile: (732) 205-9015

Attn.: Roger W. Thomas,

General Counsel and Executive Vice President

 

Any such notice demand, approval, report or other communication may be delivered
by hand, mailed by United States certified mail, return receipt requested,
postage prepaid, deposited in a United States Post Office or a depository for
the receipt of mail regularly maintained by the United States Post Office, or
delivered by local or nationally recognized overnight courier which maintains
evidence of receipt.  Any notices, demands, approvals or other communications
shall be deemed given and effective when received at the address for which such
party has given notice in accordance with the provisions hereof. 
Notwithstanding the foregoing, no notice or other communication shall be deemed
ineffective because of refusal of delivery to the address specified for the
giving of such notice in accordance herewith.  Any notice delivered by facsimile
transmission shall be as a courtesy copy only and shall not constitute notice
hereunder unless agreed in writing by the receiving party.  Any notice which is
intended to initiate a response period set forth in this Agreement shall be
effective to do so only if it specifically references such response period and
the Section of this Agreement containing such response period.  Any Member may
change the address to which notices will be sent by giving notice of such change
to the Company, and to other Members, in conformity with the provisions of this
Section 15.2 for the giving of notice.  A notice to a party designated to
receive a “copy” shall not in and of itself constitute notice to the primary
notice party.

 

Section 33.3                             Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws, of the State of
Delaware, notwithstanding any conflict-of-law doctrines of such state or other
jurisdiction to the contrary.

 

Section 33.4                             Binding Nature of Agreement.  Except as
otherwise provided, this Agreement shall be binding upon and inure to the
benefit of the Members and their personal representatives, successors and
assigns.

 

Section 33.5                             Validity.  In the event that all or any
portion of any provision of this Agreement shall be held to be invalid, the same
shall not affect in any respect whatsoever the validity of the remainder of this
Agreement.

 

Section 33.6                             Entire Agreement.  This Agreement,
together with all the exhibits, documents, instruments and materials defined
herein or which are referred to herein, constitutes the entire understanding and
agreement among the parties hereto with respect to the subject matter hereof,
and supersedes all prior and contemporaneous agreements and understanding,
inducements or conditions, express or implied, oral or written, except as herein
contained.

 

Section 33.7                             Indulgences, Etc.  Neither the failure
nor any delay on the part of any party hereto to exercise any right, remedy,
power or privilege under this Agreement shall operate

 

34

--------------------------------------------------------------------------------


 

as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege preclude any other or further exercise of the same or
any other right, remedy, power or privilege; nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be effective unless it is in writing and signed by
the party asserted to have granted such waiver.

 

Section 33.8                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts, all of which together
shall constitute a single contract, and each of such counterparts shall for all
purposes be deemed to be an original.  This Agreement may be executed and
delivered by facsimile; any original signatures that are initially delivered by
fax shall be physically delivered with reasonable promptness thereafter.  This
Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

 

Section 33.9                             Interpretation.  No provision of this
Agreement is to be interpreted for or against either party because that party or
that party’s legal representative drafted such provision

 

Section 33.10                      Access; Confidentiality.  By executing this
Agreement, each Member expressly agrees, at all times during the term of the
Company and thereafter and whether or not at the time a Member of the Company
(a) not to issue any press release or advertisement or take any similar action
concerning the Company’s business or affairs without first obtaining consent of
the Manager, which consent shall not be unreasonably withheld, conditioned or
delayed, (b) not to publicize detailed financial information concerning the
Company and (c) not to disclose the Company’s affairs generally; provided that
the foregoing shall not restrict any Member from disclosing information
concerning such Member’s investment in the Company to its officers, directors,
employees, agents, legal counsel, accountants, other professional advisors,
limited partners, members and Affiliates, or to prospective or existing
investors of such Member or its Affiliates or to prospective or existing lenders
to such Member or its Affiliates.  Nothing herein shall restrict any Member from
disclosing information that: (i) is in the public domain (except where such
information entered the public domain in violation of this Section 15.10);
(ii) was made available or becomes available to a Member on a non-confidential
basis prior to its disclosure by the Company; (iii) was available or becomes
available to a Member on a non-confidential basis from a Person other than the
Company who is not otherwise bound by a confidentiality agreement with the
Company or its representatives, or is not otherwise prohibited from transmitting
the information to the Member; (iv) is developed independently by the Member;
(v) is required to be disclosed by applicable law, rule or regulation (provided
that prior to any such required disclosure, the disclosing party shall, to the
extent possible, consult with the other Members and use best efforts to
incorporate any reasonable comments of the other Members prior to such
disclosure) or is necessary to be disclosed in connection with customary or
required financial reporting of any Member or its Affiliates; or (vi) is
expressly approved in writing by the Members.  The provisions of this
Section shall survive the termination of the Company.

 

Section 33.11                      Equitable Relief.  The Members hereby confirm
that damages at law may be an inadequate remedy for a breach or threatened
breach of this Agreement and agree that, in the event of a breach or threatened
breach of any provision hereof, the respective rights and

 

35

--------------------------------------------------------------------------------


 

obligations hereunder shall be enforceable by specific performance, injunction
or other equitable remedy, but, nothing herein contained is intended to, nor
shall it, limit or affect any right or rights at law or by statute or otherwise
of a Member aggrieved as against the other for a breach or threatened breach of
any provision hereof, it being the intention by this Section 15.11 to make clear
the agreement of the Members that the respective rights and obligations of the
Members hereunder shall be enforceable in equity as well as at law or otherwise
and that the mention herein of any particular remedy shall not preclude a Member
from any other remedy it or he might have, either in law or in equity.

 

Section 33.12                      Representations and Covenants by the Members.

 

(a)                                 Each Member represents, warrants, covenants,
acknowledges and agrees that:

 

(i)                                     It is a corporation, limited liability
company or partnership, as applicable, duly organized or formed and validly
existing and in good standing under the laws of the state of its organization or
formation; it has all requisite power and authority to enter into this
Agreement, to acquire and hold its Membership Interest and to perform its
obligations hereunder; and the execution, delivery and performance of this
Agreement has been duly authorized.

 

(ii)                                  This Agreement and all agreements,
instruments and documents herein provided to be executed or caused to be
executed by it are duly authorized, executed and delivered by and are and will
be binding and enforceable against it.

 

(iii)                               Its execution and delivery of this Agreement
and the performance of its obligations hereunder will not conflict with, result
in a breach of or constitute a default (or any event that, with notice or lapse
of time, or both, would constitute a default) or result in the acceleration of
any obligation under any of the terms, conditions or provisions of any other
agreement or instrument to which it is a party or by which it is bound or to
which any of its property or assets are subject, conflict with or violate any of
the provisions of its organizational documents, or violate any statute or any
order, rule or regulation of any governmental authority, that would materially
and adversely affect the performance of its duties hereunder; such Member has
obtained any consent, approval, authorization or order of any governmental
authority required for the execution, delivery and performance by such Member of
its obligations hereunder.

 

(iv)                              There is no action, suit or proceeding pending
or, to its knowledge, threatened against it in any court or by or before any
other governmental authority that would prohibit its entry into or performance
of this Agreement.

 

(v)                                 This Agreement is a binding agreement on the
part of such Member enforceable in accordance with its terms against such
Member.

 

(vi)                              It has been advised to engage, and has
engaged, its own counsel (whether in-house or external) and any other advisors
it deems necessary and appropriate.  By reason of its business or financial
experience, or by reason of the business or financial experience of its own
attorneys, accountants and financial advisors (which advisors, attorneys and
accountants are not Affiliates of the Company or any other Member), it is
capable of evaluating

 

36

--------------------------------------------------------------------------------


 

the risks and merits of an investment in the Membership Interest and of
protecting its own interests in connection with this investment.  Nothing in
this Agreement should or may be construed to allow any Member to rely upon the
advice of counsel acting for another Member or to create an attorney-client
relationship between a Member and counsel for another Member.

 

(vii)                           It is acquiring the Membership Interest for
investment purposes for its own account only and not with a view to, or for sale
in connection with, any distribution of all or a part of the Membership
Interest.

 

(viii)                        It is familiar with the definition of “accredited
investor” in Rule 501(a) of Regulation D of the Securities Act of 1933, as
amended, and it represents that it is an “accredited investor” within the
meaning of that rule.

 

(ix)                              It is not required to register as an
“investment company” within the meaning ascribed to such term by the Investment
Company Act of 1940, as amended, and covenants that it shall at no time while it
is a Member of the Company conduct its business in a manner that requires it to
register as an “investment company”.

 

(x)                                 (i) each Person owning a ten percent (10%)
or greater interest in such Member (A) is not currently identified on the
“Specially Designated Nationals and Blocked Persons List” maintained by the
Office of Foreign Assets Control, Department of the Treasury (or any other
similar list maintained by the Office of Foreign Assets Control pursuant to any
authorizing statute, executive order or regulation) and (B) is not a Person with
whom a citizen of the United States is prohibited to engage in transactions by
any trade embargo, economic sanction, or other prohibition of U.S. law,
regulation, or executive order of the President of the United States, and
(ii) such Member has implemented procedures, and will consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times.  This Section 15.12(a)(x) shall not apply to any
Person to the extent that such Person’s interest in the Member is through either
(x) a Person (other than an individual) whose securities are listed on a
national securities exchange, or quoted on an automated quotation system, in the
United States, or a wholly-owned subsidiary of such a Person or (y) an “employee
pension benefit plan” or “pension plan” as defined in Section 3(2) of the U.S.
Employee Retirement Income Security Act of 1974, as amended.

 

(xi)                              It shall comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect and shall immediately notify the other
Members in writing if it becomes aware that any of the foregoing
representations, warranties or covenants are no longer true or have been
breached or if the Member has a reasonable basis to believe that they may no
longer be true or have been breached.

 

(xii)                           No Member or its Affiliates, has dealt with any
broker or finder in connection with its entering into this Agreement and shall
indemnify the other Members for all costs, damages and expenses (including
reasonable attorneys’ fees) which may arise out of a breach of the aforesaid
representation and warranty.

 

37

--------------------------------------------------------------------------------


 

(xiii)                        No broker or finder has been engaged by it in
connection with any of the transactions contemplated by this Agreement or to its
knowledge is in any way connected with any of such transactions.  In the event
of a claim for a broker’s or finder’s fee or commission in connection herewith,
then each Member shall, to the fullest extent permitted by applicable law,
indemnify, protect, defend and hold the other Member, the Company, each
subsidiary, and their respective assets harmless from and against the same if it
shall be based upon any statement or agreement alleged to have been made by it
or its Affiliates.

 

(b)                                 The Manager represents and warrants to MCG
that the Company was formed solely for the purpose of entering into the
transactions contemplated by the Purchase Agreement and Section 4, and has
incurred no costs or expenses or liability or obligations prior to the date of
this Agreement and, (i) except as provided in this Agreement or another
agreement between the Manager or its affiliates and MCG or its affiliates, MCG
shall not be liable for any cost, expense, liability or obligation of the
Company incurred prior to the date of this Agreement and (ii) the Manager and
the Keystone Investor, jointly and severally, shall indemnify, defend and hold
MCG harmless from and against any loss or liability incurred by MCG arising from
a breach by the Manager of its representations and warranties made in this
Section 15.12(b).

 

Section 33.13                      No Third Party Beneficiaries. 
Notwithstanding anything to the contrary contained herein, no provision of this
Agreement is intended to benefit any party other than the Members hereto and
their successors and assigns in the Company and no provision hereof shall be
enforceable by any other Person.  Without limiting the foregoing, no creditor
of, or other Person doing business with, the Company or the Project shall be a
beneficiary of, or have the right to enforce, any of the provisions of this
Agreement.

 

Section 33.14                      Waiver of Trial by Jury.  With respect to any
dispute arising under or in connection with this Agreement or any related
agreement, each Member hereby irrevocably waives all rights it may have to
demand a jury trial. This waiver is knowingly, intentionally and voluntarily
made by the members and each Member acknowledges that none of the other Members
nor any person acting on behalf of the other parties has made any representation
of fact to induce this waiver of trial by jury or in any way to modify or
nullify its effect. Each Member further acknowledges that it has been
represented (or has had the opportunity to be represented) in the signing of
this agreement and in the making of this waiver by independent legal counsel,
selected of its own free will, and that it has had the opportunity to discuss
this waiver with counsel.  Each of the Members further acknowledges that it has
read and understands the meaning and significations of this waiver provision.

 

Section 33.15                      Taxation as Partnership.  The Members intend
and agree that the Company will be treated as a partnership for United States
federal, state and local income tax purposes.  Each Member and the Company
agrees that it will not cause or permit the Company to: (i) be excluded from the
provisions of Subchapter K of the Code, under Code Section 761, or otherwise,
(ii) file the election under Regulations Section 301.7701-3 (or any successor
provision) which would result in the Company being treated as an entity taxable
as a corporation for federal, state or local tax purposes or (iii) do anything
that would result in the Company not being treated as a “partnership” for United
States federal and, as applicable, foreign, state and local income tax
purposes.  Each Member and the Company shall file all tax returns and shall

 

38

--------------------------------------------------------------------------------


 

otherwise take all tax and financial reporting positions in a manner consistent
with such treatment.

 

[Remainder of page intentionally left blank]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands as of the date first
above written.

 

[KEYSTONE MANAGER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[MACK-CALI INVESTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[KEYSTONE INVESTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule of Members

 

(as of [DATE], 2014)

 

Name

 

Capital Contributions

 

Percentage Interest

 

 

 

 

 

 

 

[KEYSTONE MANAGER]

c/o Keystone Property Group, L.P.
One Presidential Blvd., Suite 300
Bala Cynwyd, PA 19004
Attn: William Glazer

 

$500.00

 

0.0000

%

 

 

 

 

 

 

[MACK-CALI INVESTOR]
c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey 08837
Attn.: Mitchell E. Hersh,
President and Chief Executive Officer

 

$[AMOUNT]* [MCG] Class [1/2] Capital Contribution

 

$[AMOUNT] Supplemental Capital Contribution

 

[    ]

%

 

 

 

 

 

 

[KEYSTONE INVESTOR]
c/o Keystone Property Group, L.P.
One Presidential Blvd., Suite 300
Bala Cynwyd, PA 19004
Attn: William Glazer

 

$[AMOUNT] Class 1 Capital Contribution

 

$[AMOUNT] Supplemental Capital Contribution

 

[    ]

%

 

 

 

 

 

 

TOTAL:

 

$[AMOUNT]

 

100.0000

%

 

--------------------------------------------------------------------------------

*  The MCG Capital Contribution for each joint venture will be:

 

Taxter Corporate Park, 555/565 Taxter Road, Elmsford, NY - $5,900,000 Class 1
Capital Contribution and a $5,060,757 MCG Class 2 Capital Contribution

 

Taxter Corporate Park, 570 Taxter Road, Elmsford, NY - $995,000 Class 1 Capital
Contribution and a $44,243 MCG Class 2 Capital Contribution

 

Talleyrand Office Park, 200/220 White Plains Road, Tarrytown, NY - $5,200,000.00
MCG Class 2 Capital Contribution

 

17-17 Route 208 North, Fair Lawn, NJ - $461,000.00 MCG Class 2 Capital
Contribution

 

30 Knightbridge Road, Piscataway, NJ - None

 

412 Mt. Kemble Avenue, Morris Township, NJ - None

 

470 Chestnut Ridge Road, Woodcliff Lake, NJ - $900,000.00 MCG Class 2 Capital
Contribution

 

--------------------------------------------------------------------------------


 

400 Chestnut Ridge Road, Woodcliff Lake, NJ - $1,000,000.00 MCG Class 2 Capital
Contribution

 

530 Chestnut Ridge Road, Woodcliff Lake, NJ - $1,500,000.00 MCG Class 2 Capital
Contribution

 

Soundview Plaza, 1266 East Main Street, Stamford, CT - $8,054,569.00 MCG Class 2
Capital Contribution

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Operating and Capital Budgets

 

[Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Purchase Agreement

 

[Attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.3

 

PURCHASERS, SELLERS AND PROPERTIES

 

Property

 

Seller

 

Purchaser

Soundview Plaza
1266 E. Main Street
Stamford, CT

 

1266 Soundview Realty L.L.C.

 

H’Y2 Stamford, LLC

400 Chestnut Ridge Road
Woodcliff Lake, NJ

 

400 Chestnut Realty L.L.C.

 

H’Y2 400 Chestnut Ridge, LLC

470 Chestnut Ridge Road
Woodcliff Lake, NJ

 

470 Chestnut Realty L.L.C.

 

H’Y2 470 Chestnut Ridge, LLC

30 Knightsbridge Road
Piscataway, NJ

 

Knightsbridge Realty L.L.C.

 

H’Y2 Knightsbridge, LLC

412 Mt. Kemble Avenue
Morris Township, NJ

 

Kemble Plaza II Realty L.L.C.

 

H’Y2 Mt Kemble, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

ROFO PARTIES

 

William L. Mack

David Mack

Earle I. Mack

The William and Phyllis Mack Foundation, Inc.

The David and Sondra Mack Foundation, Inc.

Mr. Fredric Mack

Mr. Richard Mack

Mr. Stephen Mack

Mitchell E. Hersh

Harvey Caplan

Robert Caplan

James Clabby

James J. Cusack

Frank DiMaria

Edmund Dollinger

Rona Dollinger Ten Year Annuity Trust

Susan Dollinger

Eric A. Schwartz Living Trust dated 8/27/81

William Finger

Elizabeth Finger

Sigrid S. Franzblau

Joanne Guerrini

Goldberg & Associates

Ralph Henig

Jeffrey Kennemer

Charles Liggio

Michael L. Schwartz Living Trust dated 7/19/99

Estate of Kathleen T. Pitney

Professional Investment Associates

Jeffrey Schotz

Robert Stehr

Trust f/b/o Tilda Costello

Shackelford Farrior Investments

Mary Molina

Arthur P. Troast

Arthur L. Troast

Anne Troast Hansen

The Andrew Mack 4/30/97 Trust

The Beatrice Mack 4/30/97 Trust

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.1(f)(i)

 

TERMINATION NOTICES

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.1(f)(ii)

 

TENANT ALLOWANCES AND LEASING COMMISSIONS

 

Tenant Improvements

 

Building

 

Tenant

 

Amount

None

 

 

 

 

 

Leasing Commissions

 

Building

 

Tenant

 

Broker

 

Amount

None

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.1(l)

 

ROFO RIGHTS

 

CONTRIBUTION AND EXCHANGE AGREEMENT

 

THIS CONTRIBUTION AND EXCHANGE AGREEMENT (the “Agreement”) made this 18th day of
September, 1997 by and among the parties set forth on Exhibit A annexed hereto
and made a part hereof (collectively, the “MK Contributors”), the parties set
forth on Exhibit A-1 annexed hereto and made a part hereof (collectively, the
“MK Entities”), each having an address at 370 West Passaic Street, Rochelle
Park, New Jersey 07662, the parties set forth on Exhibit A-2 annexed hereto and
made a part hereof (collectively, the “Patriot Contributors”), the parties set
forth on Exhibit A-3 annexed hereto and made a part hereof (collectively, the
“Patriot Entities”), and Patriot American Management and Leasing Corporation
(“PAM”), each having an address at 3030 LBJ Freeway, Suite 1500, Dallas, Texas
75234; (the MK Contributors and the Patriot Contributors shall collectively be
referred to as the “Mack Contributors” and each individually a “Mack
Contributor”); (the MK Entities and the Patriot Entities shall collectively be
referred to as the “Mack Entities” and each individually a “Mack Entity”); (the
Mack Contributors and the Mack Entities shall collectively be referred to as
“MACK”) and CALI REALTY, L.P., a Delaware limited partnership (“CRLP”) and CALI
REALTY CORPORATION, a Maryland corporation (“Cali”), each having an address at
11 Commerce Drive, Cranford, New Jersey 07016.

 

RECITALS

 

A.                                    The Mack Contributors and their respective
partners are, collectively, the owners of one-hundred (100%) percent of their
respective partnership, limited liability company and/or other ownership
interests in and to the Mack Entities (to the extent any of the Mack Entities
are contributed to CRLP by assignment of partnership interest as is contemplated
by Section 1.2 hereof, such Mack Entities are hereinafter referred to as the
“Contributed Entities”). The Mack  Entities own one-hundred (100%) percent of
the respective properties and one-hundred (100%) percent of the respective
ground lessees’ interests in the ground leases set forth in Schedules
1.1(a)(i) and 1.1(a)(ii), respectively.

 

B.                                    MACK owns, develops and manages various
commercial properties located throughout New Jersey, New York, Texas, Arizona,
Florida, Pennsylvania, Nebraska, Iowa and California. Cali, through CRLP and
certain affiliated entities of CRLP, similarly owns, develops and manages
various commercial properties located throughout New Jersey, New York,
Pennsylvania and Connecticut.

 

C.                                    MACK, CRLP and Cali have determined that
it is in the best interests of the parties’ long term strategic growth to
combine their respective properties and related assets. In order to effectuate
this combination. MACK has agreed (i) to contribute certain properties, ground
leases and/or one-hundred (100%) percent of its partnership, limited liability
company and/or other ownership interests in and to certain Mack Entities to CRLP
or, at CRLP’s direction,

 

1

--------------------------------------------------------------------------------


 

(g)                                  all books, records, promotional material,
tenant data, leasing material and forms, past and current rent rolls, files,
statements, tax returns, market studies, keys, plans, specifications, reports,
tests and other materials of any kind owned by or in the possession of MACK
which are or may be used in the operation of the Real Property or Personal
Property (collectively, the “Books and Records”); and

 

(h)                                 all other rights, privileges and
appurtenances owned by MACK, if any, and in any way related to the rights and
interests described above in this Section.

 

The Real Property, the Personal Property, the Leases, the Security Deposits, the
Tradenames, the Intangible Property, the Books and Records, the property rights
set forth in subparagraph (h) above and all other property interests being
conveyed hereunder are hereinafter collectively referred to as the “Property”.

 

1.2                               With respect to the Property to be contributed
by assignment of partnership interest, the Mack Contributors shall contribute
and shall cause their respective partners to contribute to CRLP or, at MP’s
direction, to its Subsidiary Partnerships, the Contributed Entities to be
designated by the Mack Contributors by assignment of one-hundred (100%) percent
of their rights, title and interests, in all of their ownership rights and
interests in and to the Contributed Entities free and clear of any and all
liens, mortgages, encumbrances or security interests (the “Contributed
Interests”).

 

1.3                               In the event the Mack Contributors determine,
in their sole discretion, not to contribute or are otherwise unable to
contribute a Mack Entity by the assignment of Contributed Interest pursuant to
Section 1.2, the Mack Entities owning all remaining Property shall, subject to
Section 3.4, contribute the Property owned by such Mack Entities to CRLP or, at
CRLP’s direction, to its Subsidiary Partnerships, by deed transfer or assignment
of Ground Lease at Closing.

 

The Property conveyed by deed transfer or assignment of Ground Lease pursuant to
Section 1.3 and/or the Property contributed by assignment of the Contributed
Interests pursuant to Section 1.2 and all other property interests being
contributed and conveyed hereunder shall hereinafter collectively be referred to
as the “Exchange Property”.

 

--------------------------------------------------------------------------------


 

2.                            PAYMENT TERMS.

 

24.                     NOTICE.

 

All notices, demands, requests, or other writings in this Agreement provided to
be given or made or sent, or which may be given or made or sent, by either party
hereto to the other, shall be in writing and shall be delivered by depositing
the same with any nationally recognized overnight delivery service, or by
telecopy or fax machine, in either event with all transmittal fees prepaid,
properly addressed, and sent to the following addresses:

 

 

If to Cali or CRLP:

 

c/o Cali Realty Corporation

 

 

11 Commerce Drive

 

 

Cranford, New Jersey 07016
Attn: Roger W. Thomas, Esq.
(908) 272-8000 (tele.)

 

 

(908) 272-6755 (fax)

 

 

 

with a copy to:

 

Pryor, Cashman, Sherman & Flynn

 

 

410 Park Avenue

 

 

New York, New York 10022
Attn: Jonathan A. Bernstein, Esq.

(212)326-0425 (tele.)

 

 

(212) 326-0806 (fax)

 

68

--------------------------------------------------------------------------------


 

If to MACK:

 

The Mack Companies

 

 

370 West Passaic Street

 

 

Rochelle Park, New Jersey 07662
Attn: Mr. Mitchell Hersh

 

 

(20I) 368-0900 (tele.)

 

 

(201) 368-0349 (fax)

 

 

 

 

 

and

 

 

 

If to PAM:

 

Patriot American Management and Leasing Corporation

 

 

3030 LBJ Freeway
Suite 1500

 

 

Dallas, Texas 75634
Attn: John Bohlmann
(972) 888-8000 (tele.)
(972) 388-3029 (fax)

 

 

 

with a copy to:

 

Battle Fowler LLP
75 East 55th Street
New York, New York 10022

 

 

Attn: Martin L Edelman, Esq.

 

 

(212) 856-7000 (tele.)
(212) 856-7803 (fax)

 

or to such other address as either party may from time to time designate by
written notice to the other or to the Escrow Agent. Notices given by
(i) overnight delivery service as aforesaid shall be deemed received and
effective on the first business day following such dispatch and (ii) telecopy or
fax machine shall be deemed given at the time and on the date of machine
transmittal provided same is sent prior to 4:00 p.m. on a business day (if sent
later, then notice shall be deemed given on the next business day) and if the
sending party receives a written send confirmation on its machine and forwards a
copy thereof by regular mail accompanied by such notice or communication.
Notices may be given by counsel for the parties described above, and such
Notices shall be deemed given by said party, for all purposes hereunder.

 

--------------------------------------------------------------------------------


 

received under Section 27.1 (iv)(A) and this Section (iv)(B) the holders of the
Units retain an amount equal to the amount described in Section 27.1(iv)(A). For
purposes of calculating the amounts payable pursuant to clause (iv) of the
preceding sentence, the amount of taxes payable by a holder of Units shall be
calculated by assuming a tax rate equal to the highest combined marginal rate of
federal, state and local tax applicable to an individual in the jurisdiction in
which such holder of Units is a taxpayer (and if such taxpayer, either directly
or indirectly, is subject to tax in more than one state or local jurisdiction,
the state or local tax rate to be used in the foregoing combined marginal rate
shall be the highest rate of tax in such jurisdiction) and by assuming that such
individual has no tax attributes that would otherwise reduce such tax payments.
For purposes of this Agreement, the term “Built-in Gain” for any Exchange
Property shall mean the excess, if any, of the fair market value of such
Exchange Property on the Closing Date over such Exchange Property’s adjusted tax
basis for federal income tax purposes on such date. MACK agrees to cooperate
with Cali and CRLP regarding the calculation of the amount of actual Built-in
Gain attributable to any Exchange Property recognized upon any transfer. In the
event an Exchange Property is sold with the consent of William Mack (or, if he
shall not be alive, his successor) prior to the Restricted Period set forth on
Schedule 27.1 for such Exchange Property, then the Restricted Period for other
Exchange Property (set forth in Schedule 27.1 and designated by William Mack)
having an Allocated Property Value approximately equal to the Allocated Property
Value of the first Exchange Property being sold shall be extended for a time
period equal to the period from the date on which the sale of such Exchange
Property closes to the end of the Restricted Period for such Exchange Property.
The provisions of this Section 27.1 shall survive the Closing.

 

27.2                        During the Restricted Period, CRLP, Cali and their
Subsidiaries (including, without limitation, any Permitted Assignee), may
dispose of any of the Exchange Property at any time in connection with (i) the
sale of all or substantially all of the properties owned by CRLP under such
terms and conditions which the Board, in its sole judgment, determines to be in
the best interests of Cali and its public stockholders, or (ii) a sale
(including without limitation a transfer to a secured lender in lieu of
foreclosure) which the Board, in its sole judgment, determines is reasonably
necessary (1) to satisfy any material monetary default on any unsecured debt,
judgment or liability of CRLP, Cali or any Subsidiary Partnership when they
become due (at maturity or otherwise) or (2) to cure or satisfy any material
monetary default on any mortgage, secured by the Exchange Property; provided,
however, that no such sales will be made under clause (ii) unless CRLP is unable
to settle or refinance any such debts, judgments or liabilities, or cure or
satisfy any such defaults, after making commercially reasonable efforts to do so
under then prevailing market conditions. In the event the Board, after CRLP has
made the commercially reasonable efforts described in the preceding sentence, in
its sole judgment, determines that it is reasonably necessary to dispose of any
of the Exchange Property to satisfy a material monetary default on any unsecured
debt, judgment or liability of CRLP when it becomes due (at maturity or
otherwise), CRLP covenants and agrees that it shall treat all of its properties
proportionately, including the Exchange Property, in its determination of what
properties to dispose of to satisfy such material debt, judgment or liability
and shall use commercially reasonable efforts to minimize any adverse tax
consequences to holders of the Units and all

 

73

--------------------------------------------------------------------------------


 

members of the Cali Group or the MACK Group. Such proportionate treatment shall
mean that the ratio of the unencumbered fair market value of the Exchange
Property that is sold over the unencumbered fair market value of the total
amount of property that is sold shall be no greater than the ratio of the
unencumbered fair market value of the total Exchange Property over the
unencumbered fair market value of the total CRLP/Cali portfolio. In the case of
any disposition of any of the Exchange Property pursuant to this Section 27.2,
holders of the Units may attempt to obtain title to the Exchange Property in
question so long as any equity in the Exchange Property which CRLP may otherwise
be seeking to preserve is not lost or jeopardized. Moreover, in the event of an
anticipated transfer of any of the Exchange Property to a secured lender in lieu
of foreclosure or foreclosure, CRLP shall use commercially reasonable efforts to
provide holders of the Units the right to (a) cure the default including the
right to loan CRLP the funds necessary to cure the default on an unsecured
basis, as well as the right to limit such funds to CRLP and to receive security
for any such loan from CRLP (or its appropriate affiliate) in the form of a
second mortgage secured solely by such Exchange Property (but only if the lender
or lenders holding any prior mortgage or mortgages on the relevant Exchange
Property expressly consent in writing to the grant of the second mortgage,
provided that neither such loan, whether secured or unsecured by the holders of
the Units nor the granting of any such second mortgage to such holders violates
any covenant in any loan agreement of CRLP or any of its affiliates);
(b) acquire, for one Unit (if the value of a Unit at the time of such
acquisition is not more than one-thousand ($1,000.00) dollars or, if so, then
for a fraction of a Unit, such fraction’s value being equal to one-thousand
($1,000) dollars), such Exchange Property from CRLP subject to the debt or
liability; or (c) permit holders of the Units to exercise CRLP’s right of
redemption with respect to such Exchange Property; provided, however. that CRLP
shall not have any obligation to grant holders of the Units the rights described
in clauses (a) and/or (b) of this sentence until holders of the Units (whose
financial position and resources as determined by CRLP using commercially
reasonable standards to be satisfactory for the purpose of acting as indemnitors
pursuant to this proviso) have agreed with CRLP in writing to indemnify and hold
harmless CRLP, Cali and their affiliates from and against all costs (including
reasonable attorneys fees), expenses, taxes (including without limitation any
deed, mortgage or real estate transfer taxes), claims, judgments, liabilities or
damages incurred or arising from or in connection with or attributable to or
resulting from the grant or exercise of such rights, or the acquisition of such
Exchange Property by holders of the Units, but only to the extent such costs
would not have been incurred otherwise.

 

27.3                        After the expiration of the Restricted Period, CRLP,
Cali may dispose of any of the Exchange Property at any time; provided however,
that, CRLP, Cali and their Subsidiaries shall use commercially reasonable
efforts to prevent any such sale, transfer or other disposition of the Exchange
Property, or any distribution of the Exchange Property which is treated as a
taxable disposition, from resulting in the recognition of Built-in-Gain by
holders of the Units, and provided further that holders of the Units shall have
a right of first offer as set forth in Section 27.4 below.

 

74

--------------------------------------------------------------------------------


 

27.4                        In the event CRLP desires to sell or otherwise
desires to dispose of, or receives an offer to purchase any of, the Exchange
Property pursuant to Section 27.2 or 27.3 above, CRLP shall give notice (the
“Offering Notice”) thereof to holders of the Units. The Offering Notice shall
specify the nature of the sale, and the consideration and other terms upon which
it intends to undertake such sale. Within thirty (30) days thereafter, holders
of the Units may elect, by notice to CRLP, to purchase the Exchange Property
which is the subject of the Offering Notice. If holders of the Units elect to so
purchase, then such purchase shall be consummated on the terms and conditions
set forth in the Offering Notice; provided, however, to the extent that the
Exchange Property in question is then subject to separately allocated debt and
the lender thereof consents to holders of the Units assuming such debt, or
acquiring such Exchange Property subject to such debt, at no cost, expense or
liability to CRLP (or if there is any such cost, liability or expense, holders
of the Units shall have reimbursed CRLP for all such cost, liabilities or
expenses and agreed in writing with CRLP to indemnify and hold harmless CRLP
from and agaiast any additional casts, liabilities or expenses arising from or
in connection with or attributable to (i) such assumption, (ii) the acquisition
of the Exchange Property subject to such debt or (iii) the payment of any such
costs, liabilities or expenses, but only to the extent such costs would not have
been incurred otherwise), CRLP will convey the Exchange Property subject to such
debt Holders of the Units may use their Units as currency, in whole or in part,
in connection with the purchase of any of the Exchange Property from CRLP
pursuant to this Section 27.4. In addition, as part of a transfer of any
Exchange Property pursuant to Section 27.2(ii) (1) or (2), if holders of the
Units can cause the third party which is otherwise to obtain title to any
Exchange Property to accept Units, in whole or in part, in lieu of obtaining
title to such Exchange Property, holders of the Units shall have the right to do
so provided that such third party agrees to be bound by all of the terms and
conditions of the OP Agreement and performs in accordance therewith, including,
without limitation, performing the requirements pertaining to a transfer of
Units (other than the need to obtain the consent of the general partner of CRLP,
which consent is deemed to be given pursuant to the terms of Section 27.4); in
such event, title to the Exchange Property which would otherwise have been
transferred to such third party shall be transferred to holders of the Units. If
within the thirty (30) day period during which holders of the Units have the
right to elect to purchase the Exchange Property for sale under the Offering
Notice, holders of the Units do not make the election or fail to respond to the
Offering Notice, then CRLP may undertake to sell such Exchange Property on such
terms and conditions as it shall elect; provided, however, that the sale of any
of the Exchange Property to which this Section 27.4 applies shall not be
consummated at less than 95% of the price as specified in the Offering Notice
unless CRLP again offers the Exchange Property to holders of the Units upon such
more favorable terms and conditions (in which case the thirty (30) day period
described above shall be reduced to ten (10)). If holders of the Units notify
CRLP of their intention not to purchase the Exchange Property as set forth in
the revised Offering Notice, then CRLP may consummate the sale at any time
thereafter, provided that such sale shall not be consummated at less than 95% of
the price specified in the revised Offering Notice unless CRLP again complies
with the provisions of this Section 27.4.

 

75

--------------------------------------------------------------------------------